 



Exhibit (10)(i)

CONFORMED COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT

dated as of

November 6, 2001

among

AMERICAN STANDARD COMPANIES INC.

AMERICAN STANDARD INC.

AMERICAN STANDARD INTERNATIONAL INC.

The Borrowing Subsidiaries Party Hereto

The Lenders Party Hereto

and

THE CHASE MANHATTAN BANK,
as Administrative Agent, Issuing Bank and Swingline Lender

CHASE MANHATTAN INTERNATIONAL LIMITED,
as London Agent

CHASE MANHATTAN INTERNATIONAL LIMITED,
as Italian Agent

BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
DEUTSCHE BANK AG
as Syndication Agents

THE INDUSTRIAL BANK OF JAPAN TRUST COMPANY,
LLOYDS TSB BANK PLC
as Documentation Agents



--------------------------------------------------------------------------------



JP MORGAN,
as Advisor, Lead Arranger and Book Manager



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


Page

ARTICLE I

Definitions

              SECTION 1.01.   Defined Terms     1   SECTION 1.02.  
Classification of Loans and Borrowings     25   SECTION 1.03.   Terms Generally
    25   SECTION 1.04.   Accounting Terms; GAAP     25   SECTION 1.05.  
Exchange Rates     26  

ARTICLE II

The Credits

              SECTION 2.01.   Commitments     27   SECTION 2.02.   Loans and
Borrowings; Pro Rata Usage of Tranches     27   SECTION 2.03.   Requests for
Revolving Borrowings     28   SECTION 2.04.   Competitive Bid Procedure     29  
SECTION 2.05.   Letters of Credit     31   SECTION 2.06.   Swingline Loans    
35   SECTION 2.07.   Funding of Borrowings     36   SECTION 2.08.   Interest
Elections     36   SECTION 2.09.   Termination and Reduction of Commitments;
Adjustment of Tranche Commitments     38   SECTION 2.10.   Repayment of Loans;
Evidence of Debt     40   SECTION 2.11.   Prepayment of Loans     41   SECTION
2.12.   Fees     42   SECTION 2.13.   Interest     43   SECTION 2.14.  
Alternate Rate of Interest     43   SECTION 2.15.   Increased Costs     44  
SECTION 2.16.   Break Funding Payments     45   SECTION 2.17.   Taxes     46  
SECTION 2.18.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    
47   SECTION 2.19.   Mitigation Obligations; Replacement of Lenders     49  
SECTION 2.20.   Borrowing Subsidiaries     49   SECTION 2.21.   Additional
Reserve Costs     50   SECTION 2.22.   Redenomination of Certain Designated
Foreign Currencies     50  

ARTICLE III

Representations and Warranties

              SECTION 3.01.   Organization and Qualification     51  

 



--------------------------------------------------------------------------------



 



3

              SECTION 3.02.   Corporate Authority and Validity of Obligations  
  51   SECTION 3.03.   Margin Stock     52   SECTION 3.04.   Financial Reports  
  52   SECTION 3.05.   No Material Adverse Effect     52   SECTION 3.06.  
Litigation     52   SECTION 3.07.   Tax Returns     52   SECTION 3.08.  
Approvals     53   SECTION 3.09.   ERISA     53   SECTION 3.10.   Environmental
Matters     53   SECTION 3.11.   Properties     53   SECTION 3.12.   Compliance
with Laws     53   SECTION 3.13.   Investment and Holding Company Status     54
  SECTION 3.14.   Disclosure     54  

ARTICLE IV

Conditions

              SECTION 4.01.   Effective Date     54   SECTION 4.02.   Each
Borrowing     55   SECTION 4.03.   Initial Borrowing by each Borrowing
Subsidiary     56  

ARTICLE V

Affirmative Covenants

              SECTION 5.01.   Corporate Existence     56   SECTION 5.02.  
Maintenance of Properties     56   SECTION 5.03.   Taxes     57   SECTION 5.04.
  Insurance     57   SECTION 5.05.   Financial Reports and Other Information    
57   SECTION 5.06.   Books and Records; Inspection Rights     59   SECTION 5.07.
  Compliance with Laws     59   SECTION 5.08.   Guarantee Requirement     59  
SECTION 5.09.   Material Subsidiaries     59  

ARTICLE VI

Negative Covenants

              SECTION 6.01.   Priority Indebtedness     60   SECTION 6.02.  
Liens     60   SECTION 6.03.   Sale-Leaseback Transactions     62   SECTION
6.04.   Subsidiary Indebtedness     63   SECTION 6.05.   Fundamental Changes    
64   SECTION 6.06.   Investments, Loans and Advances     64   SECTION 6.07.  
Junior Payments     65  

 



--------------------------------------------------------------------------------



 



4

              SECTION 6.08.   Use of Proceeds     65   SECTION 6.09.   Ratio of
Consolidated Total Debt to Consolidated EBITDA     65   SECTION 6.10.   Ratio of
Consolidated Free Cash Flow to Consolidated Interest Expense     66  

ARTICLE VII

Events of Default and CAM

              SECTION 7.01.   Events of Default     66   SECTION 7.02   CAM
Exchange     68   SECTION 7.03.   Letters of Credit     69  

ARTICLE VIII

            The Agents 70

ARTICLE IX

          Guarantee 72

ARTICLE X

Miscellaneous

              SECTION 10.01.   Notices     73   SECTION 10.02.   Waivers;
Amendments     74   SECTION 10.03.   Expenses; Indemnity; Damage Waiver     76  
SECTION 10.04.   Successors and Assigns     77   SECTION 10.05.   Survival    
80   SECTION 10.06.   Counterparts; Integration; Effectiveness     80   SECTION
10.07.   Severability     80   SECTION 10.08.   Right of Setoff     81   SECTION
10.09.   Governing Law; Jurisdiction; Consent to Service of Process     81  
SECTION 10.10.   WAIVER OF JURY TRIAL     81   SECTION 10.11.   Headings     82
  SECTION 10.12.   Confidentiality     82   SECTION 10.13.   Interest Rate
Limitation     82   SECTION 10.14.   Conversion of Currencies     82   SECTION
10.15.   Release of Guarantees; Termination of Certain Covenants and Subsidiary
Guarantee Agreement     83  

 



--------------------------------------------------------------------------------



 



5

SCHEDULES


          Schedule 1.01A   —   Approved Issuing Bank Affiliates Schedule 1.01B  
—   Initial Material Subsidiaries Schedule 2.01   —   Commitments
Schedule 2.05(j)   —   Existing Letters of Credit Schedule 2.18   —   Payment
Accounts Schedule 3.06   —   Litigation Schedule 3.10   —   Environmental
Matters Schedule 6.02   —   Existing Liens Schedule 6.03   —   Existing
Sale-Leaseback Transactions Schedule 6.04   —   Existing Subsidiary Indebtedness

EXHIBITS:


          Exhibit A   —   Form of Assignment and Acceptance Exhibit B-1   —  
Form of Borrowing Subsidiary Agreement Exhibit B-2   —   Form of Borrowing
Subsidiary Termination Exhibit C   —   Reserve Costs Exhibit D-1   —   Form of
Opinion of Paul McGrath, General Counsel Exhibit D-2   —   Form of Opinion of
Cahill Gordon & Reindel, Counsel for the Borrowers Exhibit E   —   Form of
Compliance Certificate Exhibit F   —   Form of Note Exhibit G   —   Form of
Subsidiary Guarantee Agreement Exhibit H   —   Form of Indemnity, Subrogation
and Contribution Agreement

 



--------------------------------------------------------------------------------



 





  FIVE-YEAR CREDIT AGREEMENT dated as of November 6, 2001, among AMERICAN
STANDARD COMPANIES INC., a Delaware corporation (“Holdings”); AMERICAN STANDARD
INC., a Delaware corporation (the “Company”); AMERICAN STANDARD INTERNATIONAL
INC., a Delaware corporation (“ASII”); the BORROWING SUBSIDIARIES from time to
time party hereto (the “Borrowing Subsidiaries”, and, together with the Company
and ASII, the “Borrowers”); the LENDERS from time to time party hereto; THE
CHASE MANHATTAN BANK, as Administrative Agent, as Issuing Bank and as Swingline
Lender; CHASE MANHATTAN INTERNATIONAL LIMITED, as London Agent; CHASE MANHATTAN
INTERNATIONAL LIMITED, as Italian Agent; BANK OF AMERICA, N.A., CITIBANK, N.A.
and DEUTSCHE BANK AG, as Syndication Agents; and THE INDUSTRIAL BANK OF JAPAN
TRUST COMPANY and LLOYDS TSB BANK PLC, as Documentation Agents.

                  The Borrowers have requested the Lenders (such term and each
other capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) to extend credit in the form of (a) US Tranche
Commitments under which the Borrowers may obtain Loans in US Dollars and one or
more Designated Foreign Currencies in an aggregate principal amount at any one
time outstanding not in excess of US$840,769,230.77, (b) Italian Tranche
Commitments under which the Italian Borrowing Subsidiaries may obtain Loans in
Euro and the Borrowers may obtain Loans in US Dollars and one or more Designated
Foreign Currencies in an aggregate principal amount at any one time outstanding
not in excess of US$159,230,769.23, (c) Letters of Credit in US Dollars,
Sterling, Euro and Canadian Dollars in an aggregate stated amount at any time
outstanding not in excess of US$250,000,000 and (d) Swingline Loans in (i) US
Dollars in an aggregate principal amount at any time outstanding not in excess
of US$50,000,000 and (ii) Sterling or Euro in an aggregate principal amount
outstanding at any time not in excess of US$50,000,000. The Borrowers have also
requested the Lenders to provide a procedure pursuant to which the Borrowers may
invite the Lenders to bid on an uncommitted basis on short-term Loans to the
Borrowers. The proceeds of Borrowings hereunder on the Effective Date are to be
used to refinance existing Indebtedness of the Borrowers under the Existing
Credit Agreement; proceeds of subsequent Borrowings hereunder, and the Letters
of Credit issued hereunder, are to be used for working capital and for general
corporate purposes.

                  The Lenders are willing to establish the credit facilities
referred to in the preceding paragraph upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

                  SECTION 1.01. Defined Terms . As used in this Agreement, the
following terms have the meanings specified below:

                  “ABR”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

                  “Administrative Agent” means The Chase Manhattan Bank, in its
capacity as administrative agent for the Lenders hereunder, or any successor
thereto appointed in accordance with Article VIII.

 



--------------------------------------------------------------------------------



 



2

                  “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.

                  “Affiliate” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

                  “Agents” means, collectively, the Administrative Agent, the
London Agent and the Italian Agent.

                  “Agreement Currency” has the meaning assigned to such term in
Section 10.14(b).

                  “Alternate Base Rate” means, for any day, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day and (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate, or the Federal Funds Effective Rate, respectively.

                  “Applicable Agent” means (a) with respect to any Loan,
Borrowing or Letter of Credit denominated in US Dollars, or with respect to any
payment that does not relate to any particular Loan or Borrowing, the
Administrative Agent, (b) with respect to any Loan, Borrowing or Letter of
Credit denominated in any Designated Foreign Currency (other than any Loan or
Borrowing to or by an Italian Borrowing Subsidiary pursuant to the Italian
Tranche Commitments), the London Agent, and (c) with respect to any Loan or
Borrowing to or by an Italian Borrowing Subsidiary pursuant to the Italian
Tranche Commitments, the Italian Agent.

                  “Applicable Creditor” has the meaning assigned to such term in
Section 10.14(b).

                  “Applicable Percentage” means, with respect to any Lender, the
percentage of the aggregate Commitments represented by the aggregate amount of
such Lender’s Commitments. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

                  “Applicable Rate” means, for any day, with respect to any
Eurocurrency Revolving Loan or ABR Loan or with respect to the facility fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee
Rate”, as the case may be, based upon the Index Ratings in effect on such date:

                          Index Ratings   Eurocurrency                
(S&P/Moody's)   Spread   ABR Spread   Facility Fee Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Category 1
A-/A3 or higher
    0.375       0.000       0.125  
Category 2
BBB+/Baa1
    0.600       0.000       0.150  
Category 3
BBB/Baa2
    0.725       0.000       0.175  

 



--------------------------------------------------------------------------------



 



3

                         
Category 4
BBB-/Baa3
    1.025       0.025       0.225  
Category 5
BB+/Ba1
    1.250       0.250       0.250  
Category 6
BB/Ba2 or lower
    1.625       0.625       0.375  

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect an Index Rating as a result of any action or inaction on the part of
Holdings or any Subsidiary, then such rating agency shall be deemed to have
established an Index Rating in Category 6; (ii) if the Index Ratings established
or deemed to have been established by Moody’s and S&P shall fall within
different Categories, the Applicable Rate shall be based on the higher of the
two ratings unless (A) one of the two ratings is two or more Categories lower
than the other and neither rating is in Category 6, in which case the Applicable
Rate shall be determined by reference to the Category next above that of the
lower of the two ratings or (B) either rating is or is deemed to be in Category
6, in which case the Applicable Rate shall be determined by reference to the
lower of the two ratings and (iii) if the Index Ratings established or deemed to
have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, or if Moody’s
or S&P shall not have in effect an Index Rating other than as a result of any
action or inaction on the part of Holdings or any Subsidiary, the Borrower Agent
and the Administrative Agent, on behalf of the Lenders, shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

                  “ASII” has the meaning assigned to such term in the heading of
this Agreement.

                  “Assignment and Acceptance” means an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent
and the Borrower Agent.

                  “Attributable Debt” means (a) with respect to any
Sale-Leaseback Transaction, the present value (discounted at the rate set forth
or implicit in the terms of the lease included in such Sale-Leaseback
Transaction, compounded semiannually) of the total obligations of the lessee for
rental payments (other than amounts required to be paid on account of taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights or
amounts related to contingent rents (such as those based on sales)) during the
remaining term of the lease included in such Sale-Leaseback Transaction
(including any period for which such lease has been extended). In the case of
any lease which is terminable by the lessee upon payment of a penalty, the
Attributable Debt shall be the lesser of the Attributable Debt determined
assuming termination upon the first date such lease may be terminated (in which
case the Attributable Debt shall also include the amount of the penalty, but no
rent shall be considered as required to be paid under such lease subsequent to
the first date

 



--------------------------------------------------------------------------------



 



4

upon which it may be so terminated) or the Attributable Debt determined assuming
no such termination, and (b) with respect to any Synthetic Lease, on any date,
the aggregate rental or similar payments, however denominated, made or to be
made under any Synthetic Lease during the fiscal year in progress on such date
multiplied by eight.

                  “Australian Dollars” or “A$” means the lawful money of the
Commonwealth of Australia.

                  “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

                  “Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

                  “Borrower” means the Company, ASII or any Borrowing
Subsidiary.

                  “Borrower Agent” means Holdings, which for convenience shall
act on behalf of the Borrowers for purposes of giving and receiving certain
notices and taking certain other actions as more fully set forth herein.

                  “Borrowing” means (a) Revolving Loans of the same Type and
currency made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect, (b) a
Competitive Loan or group of Competitive Loans of the same Type and currency
made on the same date and as to which a single Interest Period is in effect or
(c) a Swingline Loan.

                  “Borrowing Minimum” means (a) in the case of a Borrowing
denominated in US Dollars, US$5,000,000 (or, in the case of a Swingline
Borrowing, US$1,000,000) and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, the smallest integral multiple of 1,000,000 units
(or, in the case of Sterling, 500,000 units) of such currency that has a US
Dollar Equivalent at least equal to US$5,000,000.

                  “Borrowing Multiple” means (a) in the case of a Borrowing
denominated in US Dollars, US$1,000,000 and (b) in the case of a Borrowing
denominated in any other currency, 1,000,000 units (or, in the case of Sterling,
500,000 units) of such currency.

                  “Borrowing Request” means a request by a Borrower for a
Revolving Borrowing in accordance with Section 2.03.

                  “Borrowing Subsidiary” means, at any time, each of the
Subsidiaries that (a) is named on the signature pages to this Agreement or
(b) has been designated as a Borrowing Subsidiary by the Borrower Agent pursuant
to Section 2.20, other than any such Subsidiary that has ceased to be a
Borrowing Subsidiary as provided in Section 2.20.

                  “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary
Agreement substantially in the form of Exhibit B-1.

                  “Borrowing Subsidiary Termination” means a Borrowing
Subsidiary Termination substantially in the form of Exhibit B-2.

                  “Business Day” means any day that is not a Saturday or a
Sunday; provided that (a) when used in connection with a Loan or Letter of
Credit denominated in US Dollars, the term “Business Day”

 



--------------------------------------------------------------------------------



 



5

shall also exclude any day on which commercial banks in New York City are
authorized or required by law to remain closed; (b) when used in connection with
a Eurocurrency Loan or a Fixed Rate Loan or Letter of Credit denominated in a
Designated Foreign Currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in the applicable currency
in the London interbank market, (c) when used in connection with a Loan or
Letter of Credit denominated in Euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in Euro, and (d) when used in connection with a Eurocurrency Loan or a
Fixed Rate Loan or Letter of Credit denominated in a Designated Foreign Currency
(other than Euro), the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable Designated Foreign
Currency in the principal financial center of the country of such Designated
Foreign Currency.

                  “Calculation Date” means (a) the last Business Day of each
calendar quarter and (b) solely with respect to any Designated Foreign Currency
for a requested new Borrowing for which an Exchange Rate was not established on
the immediately preceding Calculation Date, the Business Day immediately
preceding the date on which such Borrowing is to be made, provided that the
Administrative Agent may in addition designate the last day of any other month
as a Calculation Date if it reasonably determines that there has been
significant volatility in the foreign currency markets since the most recent
Calculation Date.

                  “CAM” means the mechanism for the allocation and exchange of
interests in Loans and other extensions of credit under the several Tranches and
collections thereunder established under Section 7.02.

                  “CAM Exchange” means the exchange of the Lender’s interests
provided for in Section 7.02.

                  “CAM Exchange Date” means the date on which any event referred
to in paragraph (g) or (h) of Section 7.01 shall occur in respect of Holdings,
the Company or ASII.

                  “CAM Percentage” means, as to each Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate US
Dollar Equivalent (determined on the basis of Exchange Rates prevailing on the
CAM Exchange Date) of the Designated Obligations owed to such Lender (whether or
not at the time due and payable) and such Lender’s participations in undrawn
amounts of Letters of Credit immediately prior to the CAM Exchange Date and
(b) the denominator shall be the aggregate US Dollar Equivalent (as so
determined) of the Designated Obligations owed to all the Lenders (whether or
not at the time due and payable) and the aggregate undrawn amount of outstanding
Letters of Credit immediately prior to the CAM Exchange Date.

                  “Canadian Dollars” or “C$” means the lawful money of Canada.

                  “Capital Lease”, as applied to any Person, means any lease of
any property (whether real, personal or mixed) by that Person as lessee which,
in accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

                  “Capital Lease Obligations” of any person means the
obligations of such person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
applied on a consistent basis and, for the

 



--------------------------------------------------------------------------------



 



6

purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP
applied on a consistent basis.

                  “Cash Equivalents” means (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; (b) investments in commercial paper maturing within
270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000 and
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above.

                  “Cash Pooling Arrangement” means an arrangement among a single
depository institution and two or more Non-US Subsidiaries involving the pooling
of cash deposits by such Non-US Subsidiaries for cash management purposes.

                  A “Change in Control” shall be deemed to have occurred if at
any time (a) any Person or group of Persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934, as amended, or the rules of the SEC
thereunder) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the SEC under said Act) of 40% or more in voting power
of the outstanding Voting Stock of Holdings, (b) (i) fewer than 75% of the
members of the Board of Directors of Holdings shall be (x) individuals who are
members of such Board of Directors on the date hereof or (y) individuals whose
nomination or election to such Board of Directors was recommended or approved by
a vote of at least 75% of the members of the Board of Directors described in the
preceding clause (x) or in this clause (y), or (c) either the Company or ASII
shall not be a Wholly Owned Subsidiary of Holdings.

                  “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank, or by any lending or issuing office of such Lender or Issuing
Bank or by such Lender’s or such Issuing Bank’s holding company, if any, with
any request, guideline or directive of any Governmental Authority made or issued
after the date of this Agreement, to the extent such request, guideline or
directive has the force of law or is of a type generally complied with by
financial institutions under the jurisdiction of such Governmental Authority.

                  “Chase” means The Chase Manhattan Bank and its successors.

                  “Class”, when used in reference to (a) any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are US
Tranche Revolving Loans, Italian Tranche Revolving Loans, Competitive Loans or
Swingline Loans and (b) any Commitment, refers to whether such Commitment is a
US Tranche Commitment or an Italian Tranche Commitment.

                  “Class I Termination Condition” means that the Index Ratings
shall be at least Baa2 and BBB, respectively.

 



--------------------------------------------------------------------------------



 



7

                  “Class II Termination Condition” means that the Index Ratings
shall be at least A3 and A-, respectively.

                  “CMIL” means Chase Manhattan International Limited and its
successors.

                  “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

                  “Commitment” means a US Tranche Commitment or an Italian
Tranche Commitment.

                  “Company” has the meaning assigned to such term in the heading
of this Agreement.

                  “Competitive Bid” means an offer by a Lender to make a
Competitive Loan in accordance with Section 2.04.

                  “Competitive Bid Rate” means, with respect to any Competitive
Bid, the Margin or the Fixed Rate, as applicable, offered by the Lender making
such Competitive Bid.

                  “Competitive Bid Request” means a request by a Borrower for
Competitive Bids in accordance with Section 2.04.

                  “Competitive Loan” means a Loan made pursuant to Section 2.04.

                  “Competitive Loan Exposure” means, with respect to any Lender
at any time, the sum of (a) the aggregate principal amount of the outstanding
Competitive Loans of such Lender denominated in US Dollars and (b) the sum of
the US Dollar Equivalents of the aggregate principal amounts of the outstanding
Competitive Loans of such Lender denominated in Designated Foreign Currencies.

                  “Consolidated Capital Expenditures” means, with respect to a
person, the capital expenditures of such person and its consolidated
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided, that in computing Consolidated Capital Expenditures for any period,
any capital expenditure shall be excluded to the extent the consideration for
such capital expenditure consisted of common stock of Holdings; provided further
that to the extent that GAAP changes after the date hereof to exclude Capital
Lease Obligations from Consolidated Capital Expenditures, such Capital Lease
Obligations will be included for purposes of calculating Consolidated Capital
Expenditures hereunder.

                  “Consolidated EBITDA” means, for any period, Consolidated Net
Income for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period and (iv) any extraordinary or non-recurring non-cash charges for such
period related to plant closings or other restructurings of operations or to the
writedown of assets, and minus (b) without duplication and to the extent not
deducted in determining such Consolidated Net Income, (i) extraordinary gains
for such period and (ii) any amounts paid in cash in respect of extraordinary or
non-recurring non-cash charges during any earlier period related to plant
closings or other restructurings of operations or to the writedown of assets,
all determined on a consolidated basis in accordance with GAAP; provided that
for any period including a fiscal quarter during which an acquisition or a
divestiture was consummated outside of the ordinary course of business,
Consolidated EBITDA shall be determined on a pro forma basis as if such
acquisition or divestiture, as the case may be, had occurred at the beginning of
such period.

 



--------------------------------------------------------------------------------



 



8

                  “Consolidated Free Cash Flow” means, for any period,
Consolidated EBITDA for such period minus Consolidated Capital Expenditures for
such period.

                  “Consolidated Interest Expense” means, with respect to any
Person, for any period for which such amount is being determined, total interest
expense (including that properly attributable to Capital Leases in accordance
with GAAP and amortization of debt discount and debt issuance costs) of such
Person and its consolidated Subsidiaries on a consolidated basis, including all
capitalized interest, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financings and net
costs under interest rate protection agreements (including amortization of
discount) all as determined on a consolidated basis in accordance with GAAP and,
to the extent Consolidated EBITDA for any period is determined on a pro forma
basis to reflect an acquisition or divestiture out of the ordinary course of
business, Consolidated Interest Expense shall be calculated on a pro forma basis
as if such acquisition or divestiture, as the case may be, had occurred at the
beginning of such period.

                  “Consolidated Net Income” means, with respect to any Person,
for any period, the net income or loss of such Person and its consolidated
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Holdings or any Subsidiary or the date that such Person’s
assets are acquired by Holdings or any Subsidiary.

                  “Consolidated Net Tangible Assets” means, with respect to any
Person, the aggregate amount of assets of such Person (less applicable reserves
and other properly deductible items) after deducting therefrom (to the extent
otherwise included therein) (a) all current liabilities (other than Borrowings
under this Agreement or current maturities of long-term Indebtedness), and
(b) all goodwill, trade names, trademarks, patents, unamortized debt discount
and expense and other like intangibles, all as set forth on the books and
records of such Person and its consolidated Subsidiaries and computed in
accordance with GAAP.

                  “Consolidated Total Debt” means, for any Person, all
Indebtedness of such Person and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

                  “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

                  “Controlled Group” means all of a controlled group of
corporations and all trades and businesses (whether or not incorporated) under
common control that, together with Holdings or any of the Subsidiaries, are
treated as a single employer under Section 414 of the Code.

                  “Credit Documents” means this Agreement, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination, the Subsidiary
Guarantee Agreement, the Indemnity, Subrogation and Contribution Agreement, each
Letter of Credit and each promissory note delivered pursuant to this Agreement,
as such documents may be amended, modified, supplemented or restated from time
to time.

                  “Credit Event” means each Borrowing and each issuance,
extension or increase in the amount of any Letter of Credit.

                  “Credit Parties” means Holdings, the Company, ASII, each
Borrowing Subsidiary and each Subsidiary Guarantor.

 



--------------------------------------------------------------------------------



 



9

                  “Default” means any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would become an
Event of Default.

                  “Designated Foreign Currency” means (a) Sterling, Euro,
Australian Dollars, Canadian Dollars, Swiss Francs, Yen and any other currency
that each of the Lenders, at the request of the Borrower Agent, shall have
approved in writing as a Designated Foreign Currency and (b) any other currency
specified by a Borrower in a notice to the Administrative Agent for a proposed
Competitive Borrowing which, at the time such Borrowing is made, is freely
transferable and convertible into US Dollars in the London market and for which,
at such time, LIBO Rates can be determined by reference to the Telerate screen
as provided in the definition of “LIBO Rate”.

                  “Designated Foreign Currency Swingline Exposure” means, at any
time, the aggregate amount of the US Dollar Equivalents of the principal amounts
of all Swingline Loans denominated in Designated Foreign Currencies outstanding
at such time. The Designated Foreign Currency Swingline Exposure of any US
Tranche Lender at any time shall be such Lender’s US Tranche Percentage of the
aggregate Designated Foreign Currency Swingline Exposure.

                  “Designated Obligations” means, in respect of this Agreement,
all Obligations of the Credit Parties in respect of (a) principal of and
interest on the Loans (other than Competitive Loans), (b) payments required to
be made hereunder in respect of Letters of Credit, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral and (c) facility fees and Letter of Credit participation fees in
respect of this Agreement, in each case regardless of whether then due and
payable. The Designated Obligations owed to any Lender under this Agreement in
respect of outstanding Swingline Loans will consist of such Lender’s Swingline
Exposure.

                  “Designated Subsidiary” means the Company, ASII and each
Material Subsidiary that shall be a party to the Subsidiary Guarantee Agreement
and a Guarantor of all the Obligations.

                  “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 10.02).

                  “EMU Legislation” means the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states.

                  “Environmental Laws” means all federal, state, local and
foreign statutes, laws (including common law), regulations, ordinances,
judgments, permits and other governmental rules or restrictions relating to
human health, safety (including occupational safety and health standards), and
protection of the environment or to emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into the environment,
including ambient air, surface or ground water, or land, or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the cleanup or other remediation thereof.

                  “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of Holdings or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Laws, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 



--------------------------------------------------------------------------------



 



10

                  “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interests.

                  “ERISA” has the meaning assigned to such term in Section 3.09.

                  “Euro” or “  ” means the single currency of the European Union
as constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

                  “Eurocurrency”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the LIBO Rate.

                  “Event of Default” has the meaning assigned to such term in
Article VII.

                  “Exchange Rate” means on any day, for purposes of determining
the US Dollar Equivalent of any other currency, the rate at which such other
currency may be exchanged into US Dollars, as set forth at approximately
11:00 a.m., London time, on such day on the Reuters World Currency Page for such
currency. In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower Agent, or, in the absence of such
an agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., Local Time, on such date for the purchase of
US Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct in the
absence of facts or circumstances indicating that it has been made in error.

                  “Excluded Taxes” means, with respect to any Agent, the Issuing
Bank, any Lender or any other recipient of any payment to be made by or on
account of any obligation of any Credit Party hereunder or under any other
Credit Document, (a) income, franchise or similar taxes (i) imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) imposed as a result of a present or
former connection between such recipient and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such recipient’s having executed, delivered or performed its obligations or
received a payment under, or enforced, any Credit Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of any
Lender, any withholding tax imposed by the United States of America or the
United Kingdom that is in effect and would apply to amounts payable by a
Borrower from an office within the United States of America or the United
Kingdom to a US Lending Office or a UK Lending Office of such Lender at the time
such Lender becomes a Lender under this Agreement (or designates such US Lending
Office or UK Lending Office), (d) in the case of an Italian Tranche Lender
(other than any Person succeeding to any rights of a Italian Tranche Lender by
operation of the CAM), any withholding tax imposed by Italy (or any political
subdivision thereof) that is in effect and would apply to amounts payable by an
Italian Borrowing Subsidiary from an office within Italy to the Italian Lending
Office of such Italian Tranche Lender at the time such Italian Tranche Lender
becomes an Italian Lender under this Agreement (or designates a new Italian
Lending

 



--------------------------------------------------------------------------------



 



11

Office), and (e) in the case of any Lender, any withholding tax that is
attributable to such Lender’s failure to comply with Section 2.17(e); provided
that in the case of clauses (c) or (d) above, no withholding tax shall be an
Excluded Tax if and to the extent that a Lender (or its assignor, if any) shall
have been entitled, at the time it designates a new lending office (or at the
time it acquires any rights hereunder by assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.17.

                  “Existing Credit Agreement” means the Amended and Restated
Credit Agreement dated as of January 31, 1997, as amended, among Holdings, the
Company, ASII, the lenders party thereto and the agents party thereto.

                  “Existing Letters of Credit” means the Letters of Credit
described in Schedule 2.05(j).

                  “Federal Funds Effective Rate” means, for any day, the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

                  “Financial Officer” means the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
Holdings or the Company, as applicable.

                  “Fixed Rate” means, with respect to any Competitive Loan
(other than a Eurocurrency Competitive Loan), the fixed rate of interest per
annum specified by the Lender making such Competitive Loan in its related
Competitive Bid.

                  “Fixed Rate Loan” means a Competitive Loan bearing interest at
a Fixed Rate.

                  “Foreign Cash Equivalents” means (i) direct obligations issued
or unconditionally guaranteed by the government of the country in which any
Borrower is incorporated or has its principal place of business, or the
government of the country in which the Non-US Subsidiary investing therein is
incorporated or has its principal place of business, in each case having
maturities of not more than six months from the date of acquisition and (ii)
direct demand obligations of principal banking institutions located in any such
country.

                  “Foreign Currency Swingline Exposure” means at any time, the
aggregate of the US Dollar Equivalents of the principal amounts of all Swingline
Loans denominated in Sterling or Euro outstanding at such time. The Foreign
Currency Swingline Exposure of any US Tranche Lender at any time shall be such
Lender’s US Tranche Percentage of the aggregate Foreign Currency Swingline
Exposure.

                  “Foreign Lender” means, as to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

                  “GAAP” means generally accepted accounting principles in the
United States of America.

                  “Governmental Authority” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority,

 



--------------------------------------------------------------------------------



 



12

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

                  “Guarantee” of or by any person means any obligation,
contingent or otherwise, of such person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that
the term Guarantee shall not include endorsements for collection or deposit, in
either case in the ordinary course of business. The amount of any Guarantee
shall be deemed to equal the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder); provided, however,
that the amount of any Guarantee that, by its terms, limits the amount payable
thereunder to a stated or determinable amount shall not exceed such stated or
determinable amount.

                  “Guarantee Requirement” means the requirement that the
Administrative Agent shall have received from each Material Subsidiary (other
than the Company and ASII) either (a) a counterpart of each of the Subsidiary
Guarantee Agreement and the Indemnity, Subrogation and Contribution Agreement,
duly executed and delivered on behalf of such Material Subsidiary, or (b) a
supplement to each such Agreement, in the form specified therein, duly executed
and delivered on behalf of such Material Subsidiary; provided that no Material
Subsidiary that is a Non-US Subsidiary will be required to guarantee (i) any
Obligations of any US Subsidiary or (ii) any Obligations of any Non-US
Subsidiary if the guarantee of such Obligations of such Non-US Subsidiary would
result in (A) any violation of any applicable law or any joint venture or
similar agreement with any Person other than Holdings or a Subsidiary, (B) any
liability on the part of the officers, directors or employees of such Material
Subsidiary, or (C) any adverse tax consequences (as determined by Holdings in
consultation with the Administrative Agent) for Holdings or any of its
Subsidiaries.

                  “Guarantor” means each of Holdings, the Company, ASII and each
Subsidiary that is, or is required to be, party to the Subsidiary Guarantee
Agreement.

                  “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Laws.

                  “Hedging Agreement” means any interest rate protection
agreement, foreign currency exchange agreement, currency swap agreement or other
interest or currency exchange rate hedging arrangement. The “principal amount”
of any Hedging Agreement of Holdings or any Subsidiary at any time shall be
deemed to be the aggregate amount at such time of the payments that would be
required to be made by Holdings or such Subsidiary in the event of any early
termination at such time of such Hedging Agreement.

                  “Holdings” has the meaning assigned to such term in the
heading of this Agreement.

 



--------------------------------------------------------------------------------



 



13

                  “Incur” means create, incur, assume, Guarantee or otherwise
become responsible for, and “Incurred” and “Incurrence” shall have correlative
meanings.

                  “Indebtedness” of any person means, without duplication,
(a) all obligations of such person for money borrowed or raised, (b) all
obligations of such person (other than accounts payable and other similar items
arising in the ordinary course of business) for the deferred payment of the
purchase price of property or services which would appear as liabilities on a
balance sheet of such person, (c) all Capital Lease Obligations of such person,
(d) all Guarantees by such person of obligations of others that otherwise
constitute Indebtedness and (e) all obligations (contingent or otherwise) of
such person as an account party in respect of letters of credit issued to secure
payment obligations that otherwise constitute Indebtedness.

                  “Indemnified Taxes” means Taxes other than Excluded Taxes.

                  “Indemnity, Subrogation and Contribution Agreement” means the
Indemnity, Subrogation and Contribution Agreement substantially in the form of
Exhibit H among Holdings, the Company, ASII, each of the Subsidiary Guarantors
and the Administrative Agent.

                  “Index Ratings” means the public ratings by Moody’s and S&P of
the Company’s senior, unsecured, long-term Indebtedness for borrowed money under
bank credit facilities that are not guaranteed by any other Person (other than
Holdings and other Subsidiaries) or subject to any other credit enhancement;
provided that if either such rating agency shall not have in effect such a
rating for such Indebtedness for borrowed money under bank credit facilities but
shall have in effect a public corporate credit rating for the Company, then the
“Index Rating” of such rating agency shall be such corporate credit rating.

                  “Information Memorandum” means the Confidential Information
Memorandum dated September 2001 relating to Holdings, the Company, ASII and the
Transactions.

                  “Interest Election Request” means a request by a Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

                  “Interest Payment Date” means (a) with respect to any ABR Loan
(other than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

                  “Interest Period” means (a) with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three,
six, or, if available from time to time from all of the Lenders, twelve months
thereafter, as the applicable Borrower may elect, and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than 7 days or more
than 360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided, that (i) if

 



--------------------------------------------------------------------------------



 



14

any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

                  “Investment” means any direct or indirect purchase or other
acquisition of, or beneficial interest in, equity interests in any other person
or any direct or indirect loan, advance (other than advances to employees for
purchases of stock pursuant to any employee benefit plan or arrangement of
either of the Company or ASII or any Subsidiary, moving and travel expenses,
drawing accounts and other customary expenditures, and security deposits, in
each case in the ordinary course of business) or capital contribution to any
other person, but not any accounts receivable or other current assets not
resulting from the lending of money and arising in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, less the amount of such Investment returned in cash.

                  “Issuing Bank” means The Chase Manhattan Bank, Bank of
America, N.A. and any one or more other Lenders designated in writing by the
Borrower Agent in a notice delivered to the Administrative Agent, and their
respective successors in such capacity; provided that such other Lender shall
have consented to such designation. The Issuing Banks may, in their respective
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Banks listed in Schedule 1.01A or approved by the Borrower Agent
(such approval not to be unreasonably withheld), in which case the term “Issuing
Bank” shall include any such Affiliates with respect to Letters of Credit issued
by such Affiliates.

                  “Italian Agent” means CMIL, in its capacity as Italian agent
for the Lenders hereunder, or any successor thereto appointed in accordance with
Article VII.

                  “Italian Borrowing Subsidiary” means any Subsidiary that is
incorporated or otherwise organized under the laws of Italy or any political
subdivision thereof that has been designated as such pursuant to Section 2.20
and that has not ceased to be an Italian Borrowing Subsidiary as provided in
such Section.

                  “Italian Lending Office” means, as to any Italian Tranche
Lender, the applicable branch, office or Affiliate of such Italian Tranche
Lender designated by such Italian Tranche Lender to make Loans in Euro to the
Italian Borrowing Subsidiaries.

                  “Italian Tranche Commitment” means, with respect to each
Italian Tranche Lender, the commitment of such Italian Tranche Lender to make
Italian Tranche Revolving Loans pursuant to Section 2.01(c), expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Italian Tranche Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Italian Tranche Lender’s
Italian Tranche Commitment is set forth on Schedule 2.01, or in the Assignment
and Acceptance pursuant to which such Italian Tranche Lender shall have assumed
its Italian Tranche Commitment, as applicable. The aggregate amount of the
Italian Tranche Commitments on the date hereof is US$159,230,769.23.

 



--------------------------------------------------------------------------------



 



15

                  “Italian Tranche Lender” means a Lender with an Italian
Tranche Commitment or with outstanding Italian Tranche Revolving Loans.

                  “Italian Tranche Percentage” means, with respect to any
Italian Tranche Lender, the percentage of the aggregate Italian Tranche
Commitments represented by such Lender’s Italian Tranche Commitment. If the
Italian Tranche Commitments have terminated or expired, the Italian Tranche
Percentages shall be determined based upon the Italian Tranche Commitments most
recently in effect, giving effect to any assignments.

                  “Italian Tranche Revolving Borrowing” means a Borrowing
comprised of Italian Tranche Revolving Loans.

                  “Italian Tranche Revolving Credit Exposure” means, at any
time, the sum of (a) the aggregate principal amount of the Italian Tranche
Revolving Loans denominated in US Dollars at such time and (b) the aggregate
principal amount of the US Dollar Equivalents of the Italian Tranche Revolving
Loans denominated in Designated Foreign Currencies outstanding at such time. The
Italian Tranche Revolving Credit Exposure of any Lender at any time shall be
such Lender’s Italian Tranche Percentage of the total Italian Tranche Revolving
Credit Exposure at such time.

                  “Italian Tranche Revolving Loan” means a Loan made by an
Italian Tranche Lender pursuant to Section 2.01(b). Each Italian Tranche
Revolving Loan denominated in US Dollars shall be a Eurocurrency Loan or an ABR
Loan.

                  “Joint Venture” means any person, other than a Subsidiary,
engaged in a business of the type conducted by Holdings and the Subsidiaries on
the date hereof or reasonably related thereto, in which Holdings or a Subsidiary
owns or acquires equity interests that (a) represent at least 20% of the
aggregate equity interests in such person and (b) entitle Holdings or such
Subsidiary to participate, or to elect representatives who participate, in the
direction of the affairs of such person.

                  “Judgment Currency” has the meaning assigned to such term in
Section 10.14(b).

                  “Junior Payment” means (a) any dividend or other distribution,
direct or indirect, on account of, or any repurchase or redemption of, any
shares of any class of stock of Holdings or any options or warrants or other
rights in respect thereof, other than a dividend or other distribution payable
solely in shares of common stock of Holdings or options, warrants or other
rights to acquire the same, other than any repurchase or redemption in
connection with any employee stock ownership plan or any other plan or program
for the benefit of employees, officers or directors of Holdings and the
Subsidiaries, or (b) any voluntary prepayment, redemption, purchase, retirement
or defeasance of any Indebtedness of Holdings or any Subsidiary (other than
Indebtedness owed to Holdings or any Subsidiary or the Lenders hereunder) in an
aggregate principal amount greater than US$15,000,000.

                  “LC Disbursement” means a payment made by any Issuing Bank in
respect of a Letter of Credit.

                  “LC Exposure” means at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit denominated in US Dollars at
such time, (b) the aggregate of the US Dollar Equivalents of the undrawn amounts
of all outstanding Letters of Credit denominated in Sterling, Euro or Canadian
Dollars at such time, (c) the aggregate amount of all LC Disbursements
denominated in US Dollars that have not yet been reimbursed by or on behalf of
the Borrowers at such time and (d) the aggregate of the US Dollar Equivalents of
the amounts of all LC Disbursements denominated in Sterling,

 



--------------------------------------------------------------------------------



 



16

Euro or Canadian Dollars that have not yet been reimbursed by or on behalf of
the Borrowers at such time. The LC Exposure of any US Tranche Lender at any time
shall be such Lender’s US Tranche Percentage of the aggregate LC Exposure.

                  “Lenders” means the Persons listed on Schedule 2.01 and any
other Person that shall have become a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance. Except to the extent otherwise expressly
provided for herein, the term “Lenders” includes the Swingline Lender.

                  “Letter of Credit” means any letter of credit issued pursuant
to Section 2.05(a).

                  “LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, (a) the rate per annum appearing under the British
Bankers’ Association Interest Settlement Rates for deposits in the currency of
such Borrowing at approximately 11:00 a.m., London time, on the Quotation Day
for such Interest Period, as reflected on the applicable Telerate screen page,
for a period equal to such Interest Period (or, if an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by Chase at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period), multiplied by (b) the Statutory Reserve
Rate applicable to such Eurocurrency Borrowing; provided that for purposes of
determining the interest rate applicable to any Eurocurrency Competitive
Borrowing, the LIBO Rate shall be the rate determined pursuant to the foregoing
clause (a) without giving effect to clause (b).

                  “Lien” means, with respect to any asset, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset.

                  “Loans” means the loans made by the Lenders to the Borrowers
pursuant to this Agreement.

                  “Local Time” means (a) with respect to a Loan, Borrowing or
Letter of Credit denominated in US Dollars, New York City time, (b) with respect
to a Loan, Borrowing or Letter of Credit denominated in any Designated Foreign
Currency (other than any Loan to or Borrowing by any Italian Borrowing
Subsidiary pursuant to the Italian Tranche Commitments), London time, and (c)
with respect to any Loan to or Borrowing by any Italian Borrowing Subsidiary
pursuant to the Italian Tranche Commitments, Milan time.

                  “London Agent” means CMIL, in its capacity as London agent for
the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.

                  “Margin” means, with respect to any Competitive Loan bearing
interest at a rate based on the LIBO Rate, the marginal rate of interest, if
any, to be added to or subtracted from the LIBO Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

                  “Margin Stock” means “margin stock” as defined in Regulation U
of the Board of Governors of the Federal Reserve System.

 



--------------------------------------------------------------------------------



 



17

                  “Material Adverse Effect” means any event or condition not
disclosed in writing to the Lenders or in reports filed by Holdings with the SEC
under the Securities Exchange Act of 1934, in each case prior to the date of
this Agreement that (a) has resulted or could reasonably be expected to result
in a material adverse change in the business, assets, operations or financial
condition of Holdings and the Subsidiaries taken as a whole or (b) has
materially impaired or could reasonably be expected materially to impair the
ability of the Credit Parties to perform any of their obligations under this
Agreement or the other Credit Documents.

                  “Material Indebtedness” means Indebtedness (other than the
Loans and Letters of Credit and Indebtedness owed to Holdings or any
Subsidiary), or obligations in respect of one or more Hedging Agreements, of any
one or more of Holdings and the Subsidiaries in an aggregate principal amount
greater than US$20,000,000.

                  “Material Subsidiary” means, at any time, (a) the Company,
(b) ASII, (c) each Borrowing Subsidiary, (d) each Subsidiary that directly or
indirectly owns any Equity Interest in any Material Subsidiary and (e) each
other Subsidiary that is listed on Schedule 1.01B or that shall have been
designated as a Material Subsidiary by Holdings in a written notice delivered to
the Administrative Agent as contemplated by Section 5.09.

                  “Maturity Date” means the fifth anniversary of the date of
this Agreement.

                  “Moody’s” means Moody’s Investors Service, Inc.

                  “Non-US Lending Office” means, as to any Lender, any
applicable branch, office or Affiliate of such Lender designated by such Lender
to make Loans in Designated Foreign Currencies. A Lender may designate multiple
Non-US Lending Offices for Loans to different Borrowers or in different
Designated Foreign Currencies; provided that (i) each Lender shall be deemed to
have designated its UK Lending Offices as its Non-US Lending Offices for all
Loans in Euro or Sterling (other than any Loan by an Italian Lender to an
Italian Borrowing Subsidiary) and (ii) each Italian Lender shall be deemed to
have designated its Italian Lending Office as its Non-US Lending Office for all
Loans to the Italian Borrowing Subsidiaries.

                  “Non-US Subsidiary” means a Subsidiary that is not a US
Subsidiary.

                  “Obligations” means (a) the principal of and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made by any Borrower under this
Agreement in respect of any Letter of Credit when and as due, including payments
in respect of reimbursement of disbursements, interest thereon and obligations
to provide cash collateral and (c) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
any Credit Party under this Agreement or any other Credit Document.

                  “Other Taxes” means any and all present or future recording,
stamp, documentary, excise, transfer, sales, property or similar taxes, charges
or levies arising from any payment made under any Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Credit
Document.

 



--------------------------------------------------------------------------------



 



18

                  “PBGC” has the meaning assigned to such term in Section 3.09.

                  “Permitted Encumbrances” means:



        (a) Liens for taxes, assessments or governmental charges or claims that
are not yet due and payable or are being contested in compliance with
Section 5.03;           (b) statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and suppliers, in each case incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith;           (c) Liens incurred or deposits made in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security programs, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (other than obligations for
the payment of borrowed money);           (d) leases or subleases granted to
others (other than as security for Indebtedness) not interfering in any material
respect with the business of Holdings or any Subsidiary;    
      (e) easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
Holdings or any Subsidiary;           (f) any interest or title of a lessor
under any lease other than a Capital Lease or a lease entered into as part of a
Sale and Leaseback Transaction;           (g) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;           (h) deed
restrictions to ensure non-disturbance of legally permitted, permanent on-site
waste storage/ treatment facilities; and           (i) normal and customary
rights of setoff upon deposits of cash in favor of banks or other depository
institutions.

                  “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

                  “Plan” means, for Holdings and each Subsidiary at any time, an
employee pension benefit plan which is covered by Title IV of ERISA or subject
to the minimum funding standards under Section 412 of the Code and either (a) is
maintained by a member of the Controlled Group for employees of a member of the
Controlled Group, (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions, or (c) under which a member of the Controlled
Group has any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years or by reason of being deemed a contributing
sponsor under Section 4069 of ERISA.

 



--------------------------------------------------------------------------------



 



19

                  “Prime Rate” means the rate of interest per annum publicly
announced from time to time by Chase as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

                  “Priority Indebtedness” means, without duplication, (a) all
Indebtedness of Holdings and the Subsidiaries secured by Liens not expressly
permitted by clauses (a) through (n) of Section 6.02, (b) all Indebtedness of
Holdings and the Subsidiaries consisting of Capital Lease Obligations (other
than Capital Lease Obligations existing on the date hereof and any replacements
and refinancings thereof; provided that such replacements and refinancings shall
not be greater in amount than the obligations replaced or refinanced or apply to
any other property or assets of Holdings or any Subsidiary), (c) all
Attributable Debt in respect of Sale-Leaseback Transactions and Synthetic
Leases, in each case of Holdings and the Subsidiaries (other than Sale-Leaseback
Transactions and Synthetic Leases existing on the date hereof and any
replacements and refinancings thereof; provided that such replacements and
refinancings shall not create Attributable Debt greater in amount than that
created by the transactions or leases replaced or refinanced or apply to any
other property or assets of Holdings or any Subsidiary), and (d) all
Indebtedness, preferred stock or other preferred equity securities of
Subsidiaries (other than the Company, ASII or any other Material Subsidiary that
shall be a party to the Subsidiary Guarantee Agreement and a Guarantor of all
the Obligations) not expressly permitted by clauses (a) through (i) of
Section 6.04.

                  “Property” means any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, whether now
owned or hereafter acquired.

                  “Quotation Day” means, with respect to any Eurocurrency
Borrowing and any Interest Period, the day on which it is market practice in the
relevant interbank market for prime banks to give quotations for deposits in the
currency of such Borrowing for delivery on the first day of such Interest
Period. If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.

                  “Register” has the meaning set forth in Section 10.04.

                  “Related Parties” means, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees and
agents of such Person and such Person’s Affiliates.

                  “Required Lenders” means, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time; provided that, for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, “Required
Lenders” will mean, at any time, Lenders having Revolving Credit Exposures and
outstanding Competitive Loan Exposures representing more than 50% of the sum of
the total Revolving Credit Exposures and outstanding Competitive Loan Exposures
at such time.

                  “Reset Date” has the meaning assigned to such term in
Section 1.05.

                  “Revolving Credit Exposures” means, at any time, the sum of
the US Tranche Revolving Credit Exposures and the Italian Tranche Revolving
Credit Exposures at such time.

                  “Revolving Loan” means a Loan made pursuant to Sections 2.01
and 2.03.

                  “Sale-Leaseback Transaction” means any arrangement whereby
Holdings or a Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or

 



--------------------------------------------------------------------------------



 



20

hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

                  “SEC” means the United States Securities and Exchange
Commission or any successor Governmental Authority.

                  “Securitization Transaction” means (a) any transfer of
accounts receivable or interests therein (i) to a trust, partnership,
corporation or other entity (other than a Subsidiary), which transfer or pledge
is funded by such entity in whole or in part by the issuance to one or more
lenders or investors of indebtedness or other securities that are to receive
payments principally from the cash flow derived from such accounts receivable or
interests in accounts receivable, or (ii) directly to one or more investors or
other purchasers (other than any Subsidiary), or (b) any transaction in which
Holdings or a Subsidiary Incurs Indebtedness or other obligations secured by
Liens on accounts receivable. The “amount” of any Securitization Transaction
shall be deemed at any time to be (A) in the case of a transaction described in
clause (a) of the preceding sentence, the aggregate uncollected amount of the
accounts receivable transferred pursuant to such Securitization Transaction, net
of any such accounts receivable that have been written off as uncollectible, and
(B) in the case of a transaction described in clause (b) of the preceding
sentence, the aggregate outstanding principal amount of the Indebtedness secured
by Liens on accounts receivable Incurred pursuant to such Securitization
Transaction or, if less, the aggregate uncollected amount of the accounts
receivable subject to such Liens. Securitizations will include any such transfer
or transactions pursuant to the Unified Receivables Program or any replacement
or successor program.

                  “S&P” means Standard & Poor’s Ratings Group.

                  “Statutory Reserve Rate” means, with respect to any currency,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the aggregate of the
maximum reserve, liquid asset or similar percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by any Governmental Authority of the United States or of the jurisdiction of
such currency or any jurisdiction in which Loans in such currency are made to
which banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

                  “Sterling” or “£” means the lawful money of the United
Kingdom.

                  “subsidiary” means, with respect to any person (herein
referred to as the “parent”), any person of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

                  “Subsidiary” means any direct or indirect subsidiary of
Holdings.

 



--------------------------------------------------------------------------------



 



21

                  “Subsidiary Guarantee Agreement” means the Subsidiary
Guarantee Agreement substantially in the form of Exhibit G, made by the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders.

                  “Subsidiary Guarantors” means each Subsidiary that becomes
party to a Subsidiary Guarantee Agreement as a Subsidiary Guarantor, and the
permitted successors and assigns of each such Person.

                  “Swingline Base Rate” means, for any day, with respect to any
Swingline Loan that (a) is denominated in US Dollars, the Federal Funds
Effective Rate and (b) is denominated in Sterling or Euro, a rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the average
rate at which overnight deposits in the currency in which such Swingline Loan is
denominated and approximately equal in principal amount to such Swingline Loan
are obtainable by the Swingline Lender on such day at its lending office for
such Swingline Loan in the interbank market (or any other market for overnight
funds in such currency utilized by the Swingline Lender), adjusted to reflect
any direct or indirect costs of obtaining such deposits. The Swingline Base Rate
applicable to any Swingline Loan that is a denominated in Sterling or Euro shall
be determined for each day by the Swingline Lender and such determination shall
be presumed correct in the absence of facts or circumstances indicating that it
has been made in error.

                  “Swingline Exposure” means, at any time, the sum of (a) the US
Dollar Swingline Exposure at such time plus (b) the Designated Foreign Currency
Swingline Exposure at such time. The Swingline Exposure of any US Tranche Lender
at any time shall be such Lender’s US Tranche Percentage of the aggregate
Swingline Exposure.

                  “Swingline Lender” means The Chase Manhattan Bank, in its
capacity as lender of Swingline Loans hereunder.

                  “Swingline Loan” means a Loan made pursuant to Section 2.06.

                  “Swiss Francs” or “SFr” means the lawful money of Switzerland.

                  “Synthetic Lease” means any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product that is considered indebtedness for Federal income tax purposes but is
classified as an operating lease in accordance with GAAP for financial reporting
purposes.

                  “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

                  “364-Day Credit Agreement” means the Company’s 364-Day Credit
Agreement dated as of the date hereof.

                  “Tranche” means a category of Commitments and extensions of
credits thereunder. For purposes hereof, each of the following comprises a
separate Tranche: (a) the US Tranche Commitments and the US Tranche Revolving
Loans, US Tranche Letters of Credit and Swingline Loans and (b) the Italian
Tranche Commitments and the Italian Tranche Revolving Loans.

                  “Tranche Percentage” means, with respect to any Lender holding
any Commitment or Loan under any Tranche, such Lender’s US Tranche Percentage or
Italian Tranche Percentage, as applicable.

 



--------------------------------------------------------------------------------



 



22

                  “Trane Business” means the business conducted by the air
conditioning segment referred to in Holdings Annual Report on Form 10-K for the
fiscal year ended December 31, 2000.

                  “Trane Trademark License” means any written agreement, now or
hereafter in effect, granting to any third party any right to use any Trane
Trademark now or hereafter owned by Holdings or any of its Subsidiaries or which
Holdings or any of its Subsidiaries otherwise has the right to license, or
granting to Holdings or any of its Subsidiaries any right to use any Trane
Trademark now or hereafter owned by any third party, and all rights of Holdings
or any of its Subsidiaries under any such agreement.

                  “Trane Trademarks” means all of the following now owned or
hereafter acquired by any of Holdings or its Subsidiaries: (a) all trademarks,
service marks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, trade dress, logos, other source or
business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office, any State of the United States or any
similar offices in any other country or any political subdivision thereof, and
all extensions or renewals thereof, in each case used in the Trane Business, and
any variations thereof, (b) all goodwill associated therewith or symbolized
thereby and (c) all other assets, rights and interests that uniquely reflect or
embody such goodwill.

                  “Transactions” means the execution, delivery and performance
by the Credit Parties of this Agreement and the other Credit Documents, the
Borrowings hereunder and the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

                  “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans comprising
such Borrowing, is determined by reference to the LIBO Rate, the Alternate Base
Rate or, in the case of a Competitive Loan or Borrowing, a Fixed Rate.

                  “UK Lending Office” means, as to any Lender, any applicable
branch, office or Affiliate of such Lender designated by such Lender to make
Loans in Euro or Sterling (other than any Loan by an Italian Lender to an
Italian Borrowing Subsidiary).

                  “Unfunded Vested Liabilities” means, for any Plan at any time,
the amount (if any) by which (a) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (b) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.

                  “Unified Receivables Program” means the program in effect on
the date hereof under which the Company or any of its Subsidiaries receives
payment in respect of its customers’ receivables from a finance company and the
Company or any of its Subsidiaries agrees to repurchase certain inventory in
order to protect the finance company from loss in the event any such customers
default in the payment of their obligations.

                  “US Dollar” or “US$” refers to lawful money of the United
States of America.

                  “US Dollar Equivalent” means, on any date of determination,
(a) with respect to any amount in US Dollars, such amount, and (b) with respect
to any amount in any Designated Foreign Currency, the equivalent in US Dollars
of such amount, determined by the Administrative Agent pursuant to

 



--------------------------------------------------------------------------------



 



23

Section 1.05 using the Exchange Rate with respect to such Designated Foreign
Currency at the time in effect under the provisions of such Section.

                  “US Dollar Swingline Exposure” means, at any time, the
aggregate principal amount of all Swingline Loans denominated in Dollars
outstanding at such time. The US Dollar Swingline Exposure of any US Tranche
Lender at any time shall be such Lender’s US Tranche Percentage of the aggregate
US Dollar Swingline Exposure.

                  “US Lending Office” means, as to any Lender, any applicable
branch, office or Affiliate of such Lender designated by such Lender to make
Loans in US Dollars. A Lender may designate multiple US Lending Offices for
Loans to different Borrowers.

                  “US Person” means a Person incorporated or otherwise organized
in the United States of America, a State thereof or the District of Columbia.

                  “US Subsidiary” means a Subsidiary that is a US Person or is
treated as disregarded as an entity separate from a US Person or is treated as a
US Person, in each case for US Federal income tax purposes.

                  “US Tranche Commitment” means, with respect to each US Tranche
Lender, the commitment of such US Tranche Lender to make US Tranche Revolving
Loans pursuant to Section 2.01(a), to acquire participations in Letters of
Credit pursuant to Section 2.05 and to acquire participations in Swingline Loans
pursuant to Section 2.06, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s US Tranche Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each US Tranche Lender’s US Tranche Commitment is set forth on Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such US Tranche Lender
shall have assumed its US Tranche Commitment, as applicable. The aggregate
amount of the US Tranche Commitments on the date hereof is US$840,769,230.77.

                  “US Tranche Lender” means a Lender with a US Tranche
Commitment or with outstanding US Tranche Revolving Loans.

                  “US Tranche Percentage” means, with respect to any US Tranche
Lender, the percentage of the aggregate US Tranche Commitments represented by
such Lender’s US Tranche Commitment. If the US Tranche Commitments have
terminated or expired, the US Tranche Percentages shall be determined based upon
the US Tranche Commitments most recently in effect, giving effect to any
assignments.

                  “US Tranche Revolving Borrowing” means a Borrowing comprised
of US Tranche Revolving Loans.

                  “US Tranche Revolving Credit Exposure” means, at any time, the
sum at such time, without duplication, of (a) the aggregate principal amount of
the US Tranche Revolving Loans denominated in US Dollars outstanding at such
time, (b) the aggregate principal amount of the US Dollar Equivalents of the US
Tranche Revolving Loans denominated in Designated Foreign Currencies outstanding
at such time, (c) the aggregate LC Exposure at such time and (d) the aggregate
Swingline Exposure at such time. The US Tranche Revolving Credit Exposure of any
Lender at any time shall be such Lender’s US Tranche Percentage of the total US
Tranche Revolving Credit Exposure at such time.

 



--------------------------------------------------------------------------------



 



24

                  “US Tranche Revolving Loan” means a Loan made by a US Tranche
Lender pursuant to Section 2.01(a). Each US Tranche Revolving Loan shall be a
Eurocurrency Loan or an ABR Loan.

                  “Voting Stock” of any Person means capital stock of any class
or classes or other Equity Interests (however designated) having ordinary voting
power for the election of members of the board of directors or the equivalent
governing body of such Person, other than capital stock or other Equity
Interests having such power only by reason of happening of a contingency.

                  “Welfare Plan” means a “welfare plan” as defined in
Section 3(l) of ERISA.

                  “Wholly Owned Subsidiary” means any Subsidiary all the Equity
Interests in which, other than directors’ qualifying shares and/or other nominal
amounts of Equity Interests that are required to be held by Persons other than
Holdings and its Wholly Owned Subsidiaries under applicable law, are owned,
directly or indirectly, by Holdings.

                  “Yen” or “¥” means the lawful money of Japan.

                  SECTION 1.02. Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “US Tranche Revolving Loan” or a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a “US
Tranche Revolving Borrowing” or a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

                  SECTION 1.03. Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. References herein to the taking of any action hereunder of an
administrative nature by any Borrower shall be deemed to include references to
Holdings, the Company or ASII taking such action on such Borrower’s behalf and
the Agents are expressly authorized to accept any such action taken by Holding,
the Company or ASII as having the same effect as if taken by such Borrower. Each
reference herein to the “knowledge” of Holdings, the Company, ASII or any
Subsidiary shall be deemed to be a reference to the knowledge of any member of
senior management of Holdings, the Company, ASII or such Subsidiary, any
Financial Officer and, in the case of any reference to knowledge of any specific
subject matter, the senior manager of the department or office of Holdings, the
Company, ASII or such Subsidiary responsible for such matter.

                  SECTION 1.04. Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP as in

 



--------------------------------------------------------------------------------



 



25

effect from time to time; provided that, if the Borrower Agent notifies the
Administrative Agent that the Borrower Agent requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower Agent that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. All Financial Statements to be
furnished to the Lenders hereunder shall be prepared, and all calculations
determining compliance with Article VI (including the definitions used therein)
shall be made, for the relevant Person and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto; provided that except
as otherwise specifically provided herein, all calculations for determining
compliance with Article VI shall utilize accounting principles and policies in
effect at the time of the preparation of, and in conformity with those used to
prepare, the audited Financial Statements of Holdings for the fiscal year ended
December 31, 2000. With respect to any Subsidiary that is not a Wholly-Owned
Subsidiary, only that portion of such Subsidiary’s results of operations, assets
and liabilities as are equal to the Holding’s ownership shall be included in
making any calculation with respect to the financial covenants in Article VI.

                  SECTION 1.05. Exchange Rates. (a) Not later than 1:00 p.m.,
New York City time, on each Calculation Date (determined without regard to
clause (b) of the definition of such term), the Administrative Agent shall
(i) determine the Exchange Rate as of such Calculation Date with respect to
Sterling, Euro, Canadian Dollars and each other Designated Foreign Currency in
which any outstanding Borrowing or Letter of Credit shall be denominated as of
such Calculation Date and (ii) give written notice thereof to the Lenders and
the Borrower Agent. Not later than 1:00 p.m., New York City time, on the
Business Day immediately preceding the date of any Borrowing in a Designated
Foreign Currency for which no Exchange Rate shall have been determined on the
most recent Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Business Day with respect to such Designated Foreign
Currency and (ii) give written notice thereof to the Lenders and the Borrower
Agent. The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”) or other date of determination, shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
Section 10.14 or any other provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in converting any amounts between
US Dollars and Designated Foreign Currencies.

                  (b) Not later than 5:00 p.m., New York City time, on each
Reset Date and on each date on which Revolving Loans denominated in any
Designated Foreign Currency are made, or Letters of Credit denominated in any
Designated Foreign Currency are issued, the Administrative Agent shall
(i) determine the aggregate amount of each of the US Tranche Revolving Credit
Exposure and the Italian Tranche Revolving Credit Exposure and the aggregate US
Dollar Equivalent of the principal amounts of the Competitive Loans denominated
in Designated Foreign Currencies then outstanding (after giving effect to any
Loans made or repaid or Letters of Credit issued, drawn or expired on such date)
and (ii) notify the Lenders and the Borrower Agent of the results of such
determination.

 



--------------------------------------------------------------------------------



 



26

ARTICLE II

The Credits

                  SECTION 2.01. Commitments. (a) Subject to the terms and
conditions set forth herein, each US Tranche Lender agrees to make US Tranche
Revolving Loans to the Borrowers from time to time during the Availability
Period in US Dollars from its applicable US Lending Offices or in any Designated
Foreign Currency from its applicable Non-US Lending Offices in an aggregate
principal amount that will not result in (i) such Lender’s US Tranche Revolving
Credit Exposure exceeding its US Tranche Commitment, (ii) the aggregate US
Tranche Revolving Credit Exposures exceeding the aggregate US Tranche
Commitments or (iii) the sum of the aggregate Revolving Credit Exposures and the
aggregate Competitive Loan Exposures exceeding the aggregate Commitments.

                  (b) Subject to the terms and conditions set forth herein, each
Italian Tranche Lender agrees from time to time during the Availability Period
(i) to make Italian Tranche Revolving Loans in Euro to the Italian Borrowing
Subsidiaries from its Italian Lending Office and (ii) to make Italian Tranche
Revolving Loans to the Borrowers in US Dollars from its applicable US Lending
Offices or in any Designated Foreign Currency from its applicable Non-US Lending
Offices in an aggregate principal amount that will not result in (A) such
Lender’s Italian Tranche Revolving Credit Exposure exceeding its Italian Tranche
Commitment, (B) the aggregate Italian Tranche Revolving Credit Exposures
exceeding the aggregate Italian Tranche Commitments or (C) the sum of the
aggregate Revolving Credit Exposures and the aggregate Competitive Loan
Exposures exceeding the aggregate Commitments.

                  (c) Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans during the Availability Period.

                  SECTION 2.02. Loans and Borrowings; Pro Rata Usage of
Tranches. (a) Each US Tranche Revolving Loan shall be made as part of a
Borrowing consisting of US Tranche Revolving Loans made by the US Tranche
Lenders (or their Affiliates as provided in paragraph (b) below) ratably in
accordance with their respective US Tranche Commitments. Each Italian Tranche
Revolving Loan shall be made as part of a Borrowing consisting of Italian
Tranche Revolving Loans made by the Italian Tranche Lenders (or their Affiliates
as provided in paragraph (b) below) ratably in accordance with their respective
Italian Tranche Commitments. Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.04. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

                  (b) Subject to Section 2.14, (i) each US Tranche Revolving
Borrowing shall be comprised entirely of Eurocurrency Loans or, in the case of
US Tranche Borrowings denominated in US Dollars, ABR Loans, as the applicable
Borrower may request in accordance herewith; (ii) each Italian Tranche Revolving
Borrowing shall be comprised entirely of Eurocurrency Loans or ABR Loans, as the
applicable Borrower may request in accordance herewith; and (iii) each
Competitive Borrowing shall be comprised entirely of Eurocurrency Loans or Fixed
Rate Loans, as the applicable Borrower may request in accordance herewith. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of any Borrower to repay
such Loan in accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



27

                  (c) At the commencement of each Interest Period for any
Revolving Borrowing (other than a Swingline Loan), such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided that an ABR Revolving Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
US Tranche Commitments or Italian Tranche Commitments, as the case may be. Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. Each
Swingline Loan denominated in US Dollars shall be in an amount that is an
integral multiple of US$500,000, and each Swingline Loan denominated in Sterling
or Euro shall be in an amount that is an integral multiple of 100,000 units of
such currency; provided that any Swingline Loan made to refinance any
reimbursement payment owed in respect of a Letter of Credit may be in an amount
(which shall not be less that US$100,000 or 100,000 units of any Designated
Foreign Currency) equal to the amount of such reimbursement payment. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be outstanding more than a total of (i) 15
Eurocurrency Revolving Borrowings denominated in US Dollars and (ii) 15
Eurocurrency Revolving Borrowings denominated in Designated Foreign Currencies.

                  (d) Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Revolving Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date, or to request any Competitive Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

                  (e) The Borrowers will endeavor in good faith to use the
Commitments under the several Tranches approximately ratably, subject to
departures from such ratable usage that may result from (i) Borrowings by the
Italian Borrowing Subsidiaries under the Italian Tranche Commitments, (ii) the
obtaining of Letters of Credit and Swingline Loans and (iii) the need to reserve
availability under the Italian Tranche Commitments to provide for Borrowings
anticipated to be required by the Italian Borrowing Subsidiaries prior to the
ends of the Interest Periods in effect or to be in effect for outstanding or
requested Borrowings.

                  SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the applicable Borrower shall notify the Applicable Agent
of such request by telephone or by telecopy (a) in the case of a Eurocurrency
Borrowing, other than a Borrowing by an Italian Borrowing Subsidiary under the
Italian Tranche, not later than 11:00 a.m., Local Time, three Business Days
before the date of the proposed Borrowing, (b) in the case of the initial
Eurocurrency Borrowing on the Effective Date by an Italian Borrowing Subsidiary
under the Italian Tranche, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing and in the case of all other
Eurocurrency Borrowings by an Italian Borrowing Subsidiary under the Italian
Tranche, not later than 11:00 a.m., Local Time, four Business Days before the
date of the proposed Borrowing or (c) in the case of an ABR Borrowing, not later
than 11:00 a.m., Local Time, one Business Day before the proposed Borrowing.
Each such Borrowing Request shall be irrevocable and, if telephonic, shall be
confirmed promptly by hand delivery or telecopy to the Applicable Agent of a
written Borrowing Request in a form agreed to by the Applicable Agent and the
Borrower Agent and signed by the applicable Borrower, or by the Borrower Agent
on behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:



        (i) the Borrower requesting such Borrowing (or on whose behalf the
Borrower Agent is requesting such Borrowing);           (ii) whether the
requested Borrowing is to be a US Tranche Borrowing or an Italian Tranche
Borrowing;

 



--------------------------------------------------------------------------------



 



28



        (iii) the currency and aggregate amount of the requested Borrowing;    
      (iv) the date of such Borrowing, which shall be a Business Day;    
      (v) the Type of the requested Borrowing;           (vi) in the case of a
Eurocurrency Borrowing, the initial Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period”; and           (vii) the location and number of the relevant Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected US
Dollars. If no election as to the Type of Revolving Borrowing is specified, then
the requested Revolving Borrowing shall be (i) in the case of a Borrowing
denominated in US Dollars, an ABR Borrowing and (ii) in the case of a Borrowing
denominated in any other currency, a Eurocurrency Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

                  SECTION 2.04. Competitive Bid Procedure. (a) Subject to the
terms and conditions set forth herein, from time to time during the Availability
Period any Borrower may request Competitive Bids, and may (but shall not have
any obligation to) accept Competitive Bids and borrow Competitive Loans,
denominated in US Dollars or any Designated Foreign Currency; provided that
after giving effect to any Borrowing of Competitive Loans the sum of the
aggregate Revolving Credit Exposures and the aggregate Competitive Loan
Exposures shall not exceed the aggregate Commitments. To request Competitive
Bids, the applicable Borrower shall notify the Administrative Agent of such
request by telephone or by telecopy, in the case of a Eurocurrency Borrowing,
not later than 11:00 a.m., Local Time, four Business Days before the date of the
proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., Local Time, one Business Day before the date of the proposed
Borrowing; provided that the Borrowers may submit up to (but not more than) five
Competitive Bid Requests on the same day, but a Competitive Bid Request shall
not be made within five Business Days after the date of any previous Competitive
Bid Request unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Competitive Bid
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower, or by the Borrower Agent on behalf of the applicable
Borrower. Each such telephonic and written Competitive Bid Request shall specify
the following information in compliance with Section 2.02:



        (i) the Borrower requesting such Borrowing (or on whose behalf the
Borrower Agent is requesting such Borrowing);           (ii) the aggregate
principal amount of the requested Borrowing and the currency of the requested
Borrowing;           (iii) the date of such Borrowing, which shall be a Business
Day;

 



--------------------------------------------------------------------------------



 



29



        (iv) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed
Rate Borrowing;           (v) the Interest Period to be applicable to such
Borrowing, which shall be a period contemplated by the definition of the term
“Interest Period” and shall end no later than the Maturity Date; and    
      (vi) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

                  (b) Each Lender may (but shall not have any obligation to)
make one or more Competitive Bids to the applicable Borrower in response to a
Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Eurocurrency Competitive Borrowing, not
later than 9:30 a.m., Local Time, three Business Days before the proposed date
of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 9:30 a.m., Local Time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be an amount at least equal to the Borrowing Minimum and an
integral multiple of the Borrowing Multiple and which may equal the entire
principal amount of the Competitive Borrowing requested by the applicable
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.

                  (c) The Administrative Agent shall notify the applicable
Borrower by telecopy of each Competitive Bid Rate and each principal amount
specified in each Competitive Bid and the identity of the Lender that shall have
made each such Competitive Bid not later than (i) in the case of a Eurocurrency
Competitive Borrowing, 10:00 a.m., Local Time, three Business Days before the
proposed date of such Competitive Borrowing, and (ii) in the case of a Fixed
Rate Borrowing 10:00 a.m., Local Time, on the proposed date of such Competitive
Borrowing.

                  (d) Subject only to the provisions of this paragraph, a
Borrower may accept or reject any Competitive Bid. The applicable Borrower shall
notify the Administrative Agent by telecopy or by telephone, confirmed by
telecopy in a form approved by the Administrative Agent, whether and to what
extent it has decided to accept or reject each Competitive Bid, in the case of a
Eurocurrency Competitive Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:00 a.m., Local Time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of a
Borrower to give such notice with respect to any Competitive Bid shall be deemed
to be a rejection of such Competitive Bid, (ii) a Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if such Borrower
rejects a Competitive Bid made in response to the same Competitive Bid Request
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by a Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, a
Borrower may accept Competitive

 



--------------------------------------------------------------------------------



 



30

Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of at least the Borrowing Minimum that is an integral multiple of the Borrowing
Multiple; provided further that if a Competitive Loan must be in an amount less
than the Borrowing Minimum because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of US$1,000,000 (or, in the case of a
Competitive Loan denominated in a Designated Foreign Currency, the smallest
amount of such currency that (i) is an integral multiple of 1,000,000 units of
such currency and (ii) has a US Dollar Equivalent in excess of US$1,000,000) or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of the Borrowing Multiple in a manner determined by the Administrative
Agent. A notice given by a Borrower pursuant to this paragraph shall be
irrevocable.

                  (e) The Administrative Agent shall promptly notify each
bidding Lender by telecopy whether or not its Competitive Bid has been accepted
(and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, on the terms hereof and subject
to the conditions set forth in Section 4.02 (which conditions, insofar as they
apply to any Competitive Loan, may be waived by the Lender that is to make such
Competitive Loan), to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

                  (f) If the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the applicable Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

                  SECTION 2.05. Letters of Credit. (a) General. Subject to the
terms and conditions set forth herein, any Borrower may request the issuance (or
the amendment, renewal or extension) of Letters of Credit denominated in US
Dollars, Sterling, Euro or Canadian Dollars in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by such Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

                  (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the applicable
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to an Issuing Bank and the Applicable Agent (in any case
reasonably in advance of the requested date of issuance, amendment, renewal or
extension), a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and currency of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to enable the Issuing Bank to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the applicable Borrower also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall

 



--------------------------------------------------------------------------------



 



31

be deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$250,000,000, (ii) the aggregate US Tranche Revolving Credit Exposure will not
exceed the aggregate US Tranche Commitments, and (iii) the sum of the aggregate
Revolving Credit Exposures and the aggregate Competitive Loan Exposures will not
exceed the aggregate Commitments.

                  (c) Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year, or in
the case of Letters of Credit representing not more than US$50,000,000 of LC
Exposure, 13 months, after the date of the issuance, renewal or extension of
such Letter of Credit and (ii) the date that is five Business Days prior to the
Maturity Date; provided that a Letter of Credit may provide for automatic
renewals for additional periods of up to one year, subject to a right on the
part of the Issuing Bank to prevent any such renewal from occurring by giving
notice to the beneficiary during a period satisfactory to the Administrative
Agent in advance of any such renewal and provided that in no event shall any
Letter of Credit or renewal thereof expire after the date that is five Business
Days prior to the Maturity Date.

                  (d) Participations. By the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the applicable Issuing Bank or the US Tranche
Lenders, such Issuing Bank hereby grants to each US Tranche Lender, and each US
Tranche Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such US Tranche Lender’s US Tranche Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each US Tranche Lender hereby
absolutely and unconditionally agrees to pay to the Applicable Agent, for the
account of the applicable Issuing Bank, such Lender’s US Tranche Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this Section
, or of any reimbursement payment required to be refunded to the applicable
Borrower for any reason. Each US Tranche Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the US Tranche Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

                  (e) Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Applicable Agent an amount equal
to such LC Disbursement, in the currency in which such LC Disbursement shall
have been made, not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on (A) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (B) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt. If the Borrower fails to make such payment
when due then, the Applicable Agent shall notify each US Tranche Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s US Tranche Percentage thereof. Promptly following
receipt of such notice, each US Tranche Lender shall pay to the Applicable Agent
its US Tranche Percentage of the payment then due from the applicable Borrower
in the same manner as provided in Section 2.07 with respect to Loans made by
such US Tranche Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the US Tranche Lenders), and the Applicable Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the US Tranche Lenders. Promptly following receipt by the Applicable Agent of
any payment from any Borrower pursuant

 



--------------------------------------------------------------------------------



 



32

to this paragraph, the Applicable Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that US Tranche Lenders have made
payments pursuant to this paragraph to reimburse any Issuing Bank, then to such
US Tranche Lenders and such Issuing Bank as their interests may appear. Any
payment made by a US Tranche Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement shall not constitute a Loan and shall not
relieve any Borrower of its obligation to reimburse such LC Disbursement.

                  (f) Obligations Absolute. The Borrowers’ obligations to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement or any other Credit Document, or any term or
provision herein or therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Agents, the US Tranche Lenders or
the Issuing Banks, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in the interpretation of the terms of any Letter of Credit or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to any Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers) suffered by such Borrower that are caused by any Issuing
Bank’s gross negligence or wilful misconduct. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the applicable Issuing Bank
may, acting in good faith, either accept and make payment upon such documents
without responsibility for further investigation or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

                  (g) Disbursement Procedures. The applicable Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The applicable
Issuing Bank shall promptly notify the Applicable Agent and the applicable
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of its obligation to reimburse such Issuing Bank and the US
Tranche Lenders with respect to any such LC Disbursement.

                  (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at (i) in the case of any LC Disbursement denominated in
US Dollars, the rate per annum then applicable to ABR Revolving Loans and
(ii) in the case of any LC Disbursement denominated in Sterling, Euro or
Canadian Dollars, a rate per annum determined by the applicable Issuing Bank
(which determination will be

 



--------------------------------------------------------------------------------



 



33

presumed correct in the absence of facts or circumstances indicating that it has
been made in error) to represent its cost of funds plus the Applicable Rate used
to determine interest applicable to Eurocurrency Revolving Loans; provided that,
at all times after such Borrower fails to reimburse such LC Disbursement when
due pursuant to paragraph (e) of this Section, Section 2.13(e) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any US Tranche Lender pursuant to paragraph (e) of this Section to
reimburse the applicable Issuing Bank shall be for the account of such US
Tranche Lender to the extent of such payment.

                  (i) Cash Collateralization. If the US Tranche Commitments
shall be terminated or if any Event of Default shall occur and be continuing, on
the Business Day that the Borrower Agent, on behalf of the applicable Borrowers,
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, US Tranche Lenders with LC
Exposures representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the applicable Borrowers
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the US Tranche Lenders an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
with respect to the LC Exposure shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to
Holdings, the Company, ASII or any applicable Borrower described in clause (g)
or (h) of Section 7.01. Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Credit
Parties under the Credit Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and the applicable Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposures at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of US Tranche Lenders with LC
Exposures representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Credit Parties under the Credit Documents. If
the Borrowers are required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to them within three Business Days
after all Events of Default have been cured or waived.

                  (j) Existing Letters of Credit. Each Existing Letter of Credit
shall for all purposes of this Agreement be deemed a Letter of Credit issued
under this Agreement.

                  SECTION 2.06. Swingline Loans. (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrowers from time to time during the Availability Period (i) in US
Dollars in an aggregate principal amount at any time outstanding that will not
result in (x) the US Dollar Swingline Exposure exceeding US$50,000,000 or
(y) the aggregate US Tranche Revolving Credit Exposures exceeding the aggregate
US Tranche Commitments, and (ii) in Sterling or Euro in an aggregate principal
amount at any time outstanding that will not result in (x) the Foreign Currency
Swingline Exposure exceeding US$50,000,000 or (y) the sum of the aggregate US
Tranche Revolving Credit Exposures and the aggregate Competitive Loan Exposures
exceeding the aggregate US Tranche Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

 



--------------------------------------------------------------------------------



 



34

                  (b) To request a Swingline Loan, a Borrower shall give notice
of such request by telephone (confirmed by telecopy) (i) in the case of a
Swingline Loan denominated in US Dollars, to the Administrative Agent, not later
than 12:00 noon, New York City time, and (ii) in the case of Swingline Loan
denominated in Sterling or Euro, to the London Agent, not later than 10:00 a.m.,
London time, in each case on the day of the proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), amount and currency of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from a Borrower. The Swingline Lender shall make each Swingline
Loan available to the applicable Borrower by means of a credit to the general
deposit account of such Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by (i) 3:00
p.m., New York City time, on the requested date of such Swingline Loan in the
case of a Swingline Loan denominated in US Dollars and (ii) 1:00 p.m., London
time, on the requested date of such Swingline Loan in the case of a Swingline
Loan denominated in Sterling or Euro.

                  (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the US Tranche Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the amounts and currencies of the Swingline Loans in which the US
Tranche Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each US Tranche Lender,
specifying in such notice such US Tranche Lender’s US Tranche Percentage of each
such Swingline Loan or Loans. Each US Tranche Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such US Tranche
Lender’s US Tranche Percentage of each such Swingline Loan or Loans. Each US
Tranche Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the US Tranche Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each US
Tranche Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such US Tranche Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the US Tranche
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the US Tranche Lenders. The
Administrative Agent shall notify the Borrower Agent of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
any Borrower (or other party on behalf of any Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the US Tranche Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the applicable Borrower of any
default in the payment thereof.

                  SECTION 2.07. Funding of Borrowings. (a) Each Lender shall
make each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds in the applicable currency by 1:00 p.m.,
Local Time, to the account of the Applicable Agent most recently designated by
it for such purpose by notice to the applicable Lenders; provided that Swingline
Loans shall be made as provided in Section 2.06. The Applicable Agent will make
such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of such

 



--------------------------------------------------------------------------------



 



35

Borrower maintained with the Applicable Agent (i) in New York City, in the case
of Loans denominated in US Dollars, (ii) in London, in the case of Loans
denominated in Designated Foreign Currencies (other than Loans to any Italian
Borrowing Subsidiary pursuant to the Italian Tranche Commitments), and (iii) in
Milan, in the case of Loans to any Italian Borrowing Subsidiary pursuant to the
Italian Tranche Commitments, and designated by such Borrower in the applicable
Borrowing Request or Competitive Bid Request; provided that Loans made to
finance the reimbursement of an LC Disbursement shall be remitted by the
Applicable Agent to the applicable Issuing Bank.

                  (b) Unless the Applicable Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Applicable Agent such Lender’s share of such
Borrowing, the Applicable Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Applicable
Agent, at (i) in the case of such Lender, a rate determined by the Applicable
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a Borrower, the interest rate applicable to such Borrowing.
If such Lender pays such amount to the Applicable Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

                  SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing, and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and any Loans resulting from an election made with respect to any
such portion shall be considered a separate Borrowing. Notwithstanding any other
provision of this Section, no Borrowing may be converted into or continued as a
Borrowing with an Interest Period ending after the Maturity Date. This Section
shall not apply to Competitive Borrowings or Swingline Borrowings, which may not
be converted or continued.

                  (b) To make an election pursuant to this Section, a Borrower
(or Holdings on its behalf) shall notify the Applicable Agent of such election
by telephone or by telecopy by the time and date that a Borrowing Request would
be required under Section 2.03 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and, if telephonic, shall be confirmed promptly by hand delivery or telecopy to
the Applicable Agent of a written Interest Election Request in a form approved
by the Applicable Agent and signed by the applicable Borrower (or Holdings on
its behalf). The provisions of this Section shall not permit any Borrower to (i)
change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d), (iii) convert any
Borrowing to a Borrowing not available under the Class of Commitments pursuant
to which such converted Borrowing was made or (iv) convert any Borrowing of a
Borrower to a Borrowing of another Borrower.

 



--------------------------------------------------------------------------------



 



36

                  (c) Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:



        (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);           (ii) the
effective date of the election made pursuant to such Interest Election Request,
which shall be a Business Day;           (iii) whether the resulting extension
of credit is to be an ABR Borrowing or a Eurocurrency Borrowing; and    
      (iv) if the resulting extension of credit is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

                  (d) Promptly following receipt of an Interest Election
Request, the Applicable Agent shall advise each Lender to which such Interest
Election Request relates of the details thereof and of such Lender’s portion of
each resulting Borrowing.

                  (e) If a Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, such Borrowing shall (i) in
the case of a Borrowing denominated in US Dollars, be converted to an ABR
Borrowing and (ii) in the case of a Eurocurrency Borrowing denominated in any
currency other than US Dollars, become due and payable on the last day of such
Interest Period. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Agent, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in US Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) no outstanding Eurocurrency Revolving Borrowing denominated in a
Designated Foreign Currency may be converted to or continued as a Eurocurrency
Borrowing with an Interest period of greater than one month and (iii) unless
repaid, each Eurocurrency Revolving Borrowing denominated in US Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto. Notwithstanding the foregoing, no Eurodollar Loan may be continued as
such and no ABR Loan may be converted to a Eurodollar Loan when an Event of
Default described in Section 7.01(g) or (h) has occurred and is continuing.

                  SECTION 2.09. Termination and Reduction of Commitments;
Adjustment of Tranche Commitments. (a) Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

                  (b) The Borrower Agent may at any time terminate, or from time
to time reduce, the Commitments under any Tranche; provided that (i) each
reduction of the Commitments under any Tranche shall be in an amount that is an
integral multiple of US$1,000,000 and not less than US$5,000,000 and (ii) the
Borrower Agent shall not terminate or reduce the Commitments if, after giving
effect to any concurrent

 



--------------------------------------------------------------------------------



 



37

prepayment of the Loans in accordance with Section 2.11, the sum of the total
Revolving Credit Exposures plus the total Competitive Loan Exposures would
exceed the total Commitments or the aggregate Revolving Credit Exposures under
any Tranche would exceed the aggregate Commitments under such Tranche.

                  (c) The Borrower Agent shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under any Tranche under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the other Agents and the applicable Lenders of
the contents thereof. Each notice delivered by the Borrower Agent pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower Agent may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Agent (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments under any Tranche shall be
made ratably among the Lenders in accordance with their respective Commitments
under such Tranche.

                  (d) (i) The Borrower Agent may from time to time, by written
notice to the Administrative Agent, request that the total Commitments under any
Tranche be increased by an amount for each increased Tranche of not less than
US$5,000,000, and that simultaneous decreases be made to the Commitments under
other Tranches in amounts that will result in the aggregate amount of the
Commitments under all the Tranches remaining unchanged after giving effect to
such increases and decreases. Any such notice shall set forth the amount of the
requested increase or decrease in each Tranche and the date on which such
adjustment is requested to become effective (which shall be not less than 10
Business Days or more than 30 days after the date of such notice), and shall
offer each Lender holding a Commitment under any increasing Tranche the
opportunity to increase its Commitment in such Tranche by its Tranche Percentage
of the proposed increased amount. Each such Lender shall, by notice to the
Borrower Agent and the Administrative Agent given not more than 5 Business Days
after the date of the Borrower Agent’s notice, either agree to increase its
applicable Commitment by all or a portion of the offered amount (each Lender so
agreeing being an “Increasing Lender” with respect to such Tranche) or decline
to increase its applicable Commitment (and any Lender that does not deliver such
a notice within such period of 5 Business Days shall be deemed to have declined
to increase its Commitment) (each Lender so declining or deemed to have declined
being a “Non-Increasing Lender” with respect to such Tranche). In the event that
on the 5th Business Day after the Borrower Agent shall have delivered a notice
pursuant to the first sentence of this paragraph the Lenders shall not have
agreed pursuant to the preceding sentence to increase their Commitments under
any Tranche by an aggregate amount at least equal to the increase in the total
Commitments requested by the Borrower Agent, the Borrower Agent may arrange for
one or more banks or other financial institutions (any such bank or other
financial institution being called an “Augmenting Lender” with respect to such
Tranche), which may include any Lender, to extend Commitments in an aggregate
amount equal to the unsubscribed amount; provided that each Augmenting Lender,
if not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent, each Issuing Bank and the Swingline Lender (which
approvals shall not be unreasonably withheld) and the Credit Parties and each
Augmenting Lender shall execute all such documentation as the Administrative
Agent shall reasonably specify to evidence the Commitment of such Augmenting
Lender and/or its status as a Lender hereunder. Any increase in the Commitments
under any Tranche may be made in an amount less than the increase requested by
the Borrower Agent if the Borrower Agent is unable to arrange for, or chooses
not to arrange for, Augmenting Lenders. Not less than three Business Days prior
to the effective date (the “Increase Effective Date”) of any increase (each a
“Commitment Increase”) in the total Commitments under any Tranche pursuant to
this paragraph (d), the Borrower Agent shall by written notice to the
Administrative Agent confirm the decreases (each a “Commitment Decrease”) to be
made to the Commitments under the

 



--------------------------------------------------------------------------------



 



38

other Tranches specified in the original notice given in respect of the proposed
adjustments or shall specify the Commitment Decreases to made in lieu thereof
that will result in the aggregate amount of the Commitments under all the
Tranches remaining unchanged after giving effect to the Commitment Increases and
Commitment Decreases to be made on the Increase Effective Date.

                  (ii) On any Increase Effective Date, (A) the aggregate
principal amount of the Revolving Loans outstanding under each Tranche under
which a Commitment Increase will become effective (the “Initial Loans” under
such Tranche) immediately prior to giving effect to the applicable Commitment
Increase on the Increase Effective Date shall be deemed to be repaid, (B) after
the effectiveness of the Commitment Increase, the Borrowers holding Commitments
under such Tranche shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans under such Tranche and of the types and for the
Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03, (C) each Lender under such
Tranche shall pay to the Applicable Agent in same day funds an amount equal to
the difference, if positive, between (x) such Lender’s Tranche Percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (y) such Lender’s Tranche Percentage (calculated without giving
effect to the Commitment Increase) of the Initial Loans, (D) after the
Applicable Agent receives the funds specified in clause (C) above, the
Applicable Agent shall pay to each Lender under such Tranche the portion of such
funds that is equal to the difference, if positive, between (1) such Lender’s
Tranche Percentage (calculated without giving effect to the Commitment Increase)
of the Initial Loans and (2) such Lender’s Tranche Percentage (calculated after
giving effect to the Commitment Increase) of the amount of the Subsequent
Borrowings, (E) each Non-Increasing Lender, each Increasing Lender and each
Augmenting Lender shall be deemed to hold its Tranche Percentage of each
Subsequent Borrowing (each calculated after giving effect to the Commitment
Increase) and (F) each applicable Borrower shall pay each Increasing Lender and
each Non-Increasing Lender any and all accrued but unpaid interest on the
Initial Loans. The deemed payments made pursuant to clause (A) above in respect
of each Eurocurrency Loan shall be subject to indemnification by the Borrowers
pursuant to the provisions of Section 2.16 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto and breakage
costs result.

                  (iii) On the Increase Effective Date, each Commitment Decrease
shall be made ratably among the Lenders holding Commitments under the decreasing
Tranche in accordance with their respective Commitments under such Tranche.

                  (iv) Commitment Increases, Commitment Decreases and new
Commitments created pursuant to this Section 2.09(d) shall become effective on
the date specified in the original notice delivered by the Borrower Agent
pursuant to the first sentence of paragraph (d)(i) above.

                  (v) Notwithstanding the foregoing, an increase in the
Commitments under any Tranche (or in any Commitment of any Lender) or addition
of an Augmenting Lender shall become effective under this Section only if
(A) the Borrower Agent shall not have withdrawn its request under paragraph
(d)(i) above by written notice to the Administrative Agent at least three
Business Days prior to the Increase Effective Date, (B) on the date of such
increase, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a financial officer
of the Borrower Agent, and (C) the Administrative Agent shall have received
(with sufficient copies for each of the Lenders) documents consistent with those
delivered pursuant to Section 4.03(b) in connection with the designation of a
new Borrowing Subsidiary as to the corporate power and authority of the
applicable Borrowers to borrow hereunder after giving effect to such increase.

 



--------------------------------------------------------------------------------



 



39

                  SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Applicable Agent for
the account of each Lender the unpaid principal amount of each Revolving Loan
made by such Lender on the Maturity Date, (ii) to the Applicable Agent for the
account of each Lender the unpaid principal amount of each Competitive Loan on
the last day of the Interest Period applicable to such Loan and (iii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th day or the last day of a calendar month and that is at
least one Business Day after the day on which such Swingline Loan shall have
been made.

                  (b) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

                  (c) The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period, if any, applicable thereto, and (ii) the
amounts of all sums received by the Agents hereunder for the accounts of the
Lenders and each Lender’s share thereof. Each other Agent shall promptly provide
the Administrative Agent with all information needed to maintain such accounts
in respect of the Loans administered by such Agent.

                  (d) The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of any Borrower to repay the Loans
in accordance with the terms of this Agreement.

                  (e) Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, each Borrower shall execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in substantially the form attached hereto as Exhibit F. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

                  SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (d) of
this Section and payment of any amounts required under Section 2.16; provided
that the Borrowers shall not have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof.

                  (b) In the event and on each occasion that the sum of the
aggregate Revolving Credit Exposures and the aggregate Competitive Loan
Exposures shall exceed the aggregate Commitments, or the aggregate Revolving
Credit Exposures under any Tranche shall exceed the aggregate Commitments under
such Tranche, the Borrowers shall, at the end of each Interest Period applicable
to any Revolving Borrowing or Swingline Borrowing, or to any Revolving Borrowing
or Swingline Borrowing of the applicable Tranche, as the case may be, prepay
such Revolving Borrowing or Swingline Borrowing in an aggregate equal to the
lesser of (i) the amount of such Revolving Borrowing or Swingline Borrowing and
(ii) an amount sufficient to eliminate such excess. If, on any Reset Date, the
aggregate Revolving Credit Exposures and the aggregate Competitive Loan
Exposures shall exceed 105% of the aggregate Commitments, or the aggregate
Revolving Credit Exposures under any Tranche shall exceed 105% of the

 



--------------------------------------------------------------------------------



 



40

aggregate Commitments under such Tranche, then each applicable Borrower shall,
not later than the next Business Day, prepay one or more Revolving Borrowings or
Swingline Borrowings in an aggregate amount sufficient to eliminate such excess
over 105%.

                  (c) Prior to any optional or mandatory prepayment of
Borrowings, the applicable Borrower shall select the Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) below.

                  (d) The Borrower Agent or the applicable Borrower shall, to
the extent practicable, notify the Applicable Agent (and in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing, not later than 11:00 a.m., Local time, three
Business Days (or, if the date of prepayment shall be the last day of the
Interest Period applicable to such Borrowing, one Business Day) before the date
of prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., Local time, on the Business Day of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

                  SECTION 2.12. Fees (a) The Company and ASII agree, jointly and
severally, to pay to the Administrative Agent, in US Dollars, for the account of
the office (or Affiliate) of each Lender from which such Lender would make Loans
to the Company or ASII in US Dollars hereunder, a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitments of such
Lender (whether used or unused) during the period from and including the date of
this Agreement to but excluding the Maturity Date;provided that, if such Lender
shall continue to have any Revolving Credit Exposure after the Maturity Date,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the Maturity Date to but
excluding the date on which such Lender shall cease to have any Revolving Credit
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year, on any date prior to the
Maturity Date on which all the Commitments shall have terminated and on the
Maturity Date, commencing on the first such date to occur after the date
hereof;provided that any facility fees accruing after the Maturity Date shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

                  (b) The Borrowers agree to pay (i) to the Administrative Agent
for the account of each US Tranche Lender a participation fee with respect to
each such Lender’s participations in Letters of Credit, which fee shall accrue
at the Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date hereof to but excluding the later
of the date on which such Lender’s US Tranche Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to each Issuing
Bank a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily aggregate amount of the LC Exposures

 



--------------------------------------------------------------------------------



 



41

attributable to Letters of Credit issued by such Issuing Bank (in each case
excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date hereof to but excluding the later
of the date of termination of the US Tranche Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or the processing of drawings thereunder. Participation fees and fronting
fees accrued under this paragraph through and including the last day of March,
June, September and December of each year shall be payable on such last day,
commencing on the first such date to occur after the date hereof;provided that
all such fees shall be payable on any date on which the US Tranche Commitments
shall terminate and any such fees accruing after the date on which the US
Tranche Commitments shall have terminated shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees payable
under this paragraph shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

                  (c) Holdings, the Company and ASII agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between Holdings, the Company, ASII and the
Administrative Agent.

                  (d) All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Person specified above for its own
account or, in the case of facility fees and participation fees paid to the
Agents, for distribution to the Lenders. Fees paid shall not be refundable under
any circumstances.

                  SECTION 2.13. Interest. (a) The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

                  (b) The Loans comprising each Eurocurrency Borrowing shall
bear interest (i) in the case of a Eurocurrency Revolving Borrowing, at the LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate or (ii) in the case of a Eurocurrency Competitive Borrowing, at the LIBO
Rate for the Interest Period in effect for such Borrowing plus (or minus, as
applicable) the Margin applicable to such Borrowing.

                  (c) Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

                  (d) Each Swingline Loan shall bear interest at the Swingline
Base Rate for the Interest Period in effect for such Borrowing plus 2.25% per
annum.

                  (e) Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan or
(ii) in the case of any other amount payable in US Dollars, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

                  (f) Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (e) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any

 



--------------------------------------------------------------------------------



 



42

conversion of any Eurocurrency Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

                  (g) All interest hereunder shall be computed on the basis of a
year of 360 days, except that (i) interest in Borrowing’s denominated in
Sterling and (ii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or, except in the case of Borrowings
denominated in Sterling, 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Applicable Agent, and such determination shall be presumed
correct in the absence of facts or circumstances indicating that it has been
made in error.

                  SECTION 2.14. Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing denominated in
any currency:



        (a) the Applicable Agent determines (which determination shall be
presumed correct in the absence of facts or circumstances indicating that it has
been made in error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or           (b) the
Applicable Agent is advised by the Required Lenders (or, in the case of a
Eurocurrency Competitive Loan, the Lender that is required to make such Loan)
that the LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the Borrower Agent and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrower Agent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in such
currency shall be ineffective, and such Borrowing shall be (A) if such Borrowing
is denominated in US Dollars, converted or continued on the last day of the
Interest Period applicable thereto to or as an ABR Borrowing, or (B) if such
Borrowing is denominated in any other currency, converted or continued on the
last day of the Interest Period applicable thereto to or as a Borrowing bearing
interest at such rate as the Lenders and the Borrower Agent may agree upon (or,
in the absence of such agreement, repaid as of the last day of the current
Interest Period applicable thereto), (ii) any request by a Borrower for a
Eurocurrency Competitive Borrowing denominated in such currency shall be
ineffective;provided that (A) if the circumstances giving rise to such notice do
not affect all the Lenders, then requests by a Borrower for Eurocurrency
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

                  SECTION 2.15. Increased Costs. (a) If any Change in Law shall:



        (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except to the extent any such reserve
requirement is reflected in the LIBO Rate) or any Issuing Bank; or    
      (ii) impose on any Lender or any Issuing Bank or the London interbank
market or any other market in which Loans of any currency and Type are funded
any other condition affecting

 



--------------------------------------------------------------------------------



 



43



  this Agreement or Eurocurrency Loans or Fixed Rate Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, on a net after-tax basis for such additional costs
incurred or reduction suffered.

                  (b) If any Lender or any Issuing Bank determines in good faith
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

                  (c) If the cost to any Lender of making or maintaining any
Loan to any Borrowing Subsidiary incorporated in, or conducting business in, a
jurisdiction outside the United States, or to any Issuing Bank of participating
in, issuing or maintaining any Letter of Credit for the account of any such
Borrowing Subsidiary, is increased or the amount of any sum received or
receivable by any Lender or any Issuing Bank (or its applicable lending office)
is reduced as a result of any law, rule, regulation or action of a Governmental
Authority in such jurisdiction (other than through the imposition of any
Excluded Tax or other imposition expressly excluded from the yield protection or
indemnity provisions set forth herein) by an amount deemed in good faith by such
Lender or such Issuing Bank to be material, such Borrowing Subsidiary shall
indemnify such Lender or such Issuing Bank, as the case may be, for such
increased cost or reduction within 15 days after demand by such Lender or such
Issuing Bank (with a copy to the Administrative Agent).

                  (d) A certificate of a Lender or an Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a),
(b) or (c) of this Section and explaining in reasonable detail the method by
which such amount or amounts were determined, together with supporting
documentation or computations, shall be delivered to the Borrower Agent and
shall be presumed correct in the absence of facts or circumstances indicating
that the determinations reflected therein have been made in error. The Borrowers
shall pay such Lender or such Issuing Bank the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

                  (e) Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender or
such Issuing Bank notifies the Borrower Agent of the Change in Law or other
event or circumstance giving rise to such increased costs or reductions and of
such Lender’s

 



--------------------------------------------------------------------------------



 



44

or such Issuing Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law or other event or circumstance giving rise to
such increased costs or reductions is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

                  (f) Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law or other event or
circumstance that would otherwise entitle it to such compensation shall have
been publicly announced prior to submission of the Competitive Bid pursuant to
which such Loan was made.

                  SECTION 2.16. Break Funding Payments. In the event of (a) the
payment of any principal of any Eurocurrency Loan or Fixed Rate Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Revolving Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(d) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurocurrency Loan or Fixed Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower Agent pursuant to Section 2.19 or the CAM
Exchange, then, in any such event, the applicable Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
eurocurrency market or bill rate market, as applicable. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, together with supporting documentation or
computations, shall be delivered to the applicable Borrower or to the Borrower
Agent and shall be presumed correct in the absence of facts or circumstances
indicating that the determinations reflected therein have been made in error.
The applicable Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

                  SECTION 2.17. Taxes. (a) Any and all payments by or on account
of any obligation of any Credit Party hereunder or under any other Credit
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Credit Party shall be
required to deduct any Indemnified Taxes or Other Taxes from any such payment,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions of Indemnified Taxes or Other Taxes (including
deductions applicable to additional sums payable under this Section) the Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrowers will
cause such Credit Party to make such deductions and (iii) the Borrowers will pay
or cause such Credit Party to pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

                  (b) In addition, the Borrowers shall pay any Other Taxes
required to be paid by them to the relevant Governmental Authority in accordance
with applicable law.

 



--------------------------------------------------------------------------------



 



45

                  (c) The Borrowers shall indemnify each Agent, each Issuing
Bank and each Lender, within 10 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by such Agent, such
Issuing Bank or such Lender on or with respect to any payment by or on account
of any obligation of any Credit Party hereunder or under any other Credit
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount and nature of such payment or liability shall be
delivered to the Borrower Agent by a Lender or an Issuing Bank, or by an Agent
on its own behalf or on behalf of a Lender or an Issuing Bank and shall be
presumed correct in the absence of facts or circumstances indicating that the
determinations reflected therein have been made in error.

                  (d) As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by a Credit Party to a Governmental Authority, the Borrower
Agent shall deliver to the Applicable Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Applicable Agent.

                  (e) Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower Agent
(with a copy to the Applicable Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower Agent as will permit such
payments to be made without withholding or at a reduced rate, provided, in the
case of any exemption or reduction available under the laws of a jurisdiction
other than the United States, the United Kingdom or, in the case of any Italian
Tranche Lender, Italy, that such Foreign Lender has received written notice from
the Borrower Agent advising it of the availability of such exemption or
reduction and containing all applicable documentation.

                  (f) If an Agent, an Issuing Bank or a Lender determines in
good faith that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by a Borrower or with respect to which a Borrower has
paid additional amounts pursuant to this Section 2.17, it shall pay over such
refund to the Borrower Agent (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent, such Issuing Bank or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of such Agent, such Issuing Bank or such Lender, agree to repay the
amount paid over to the Borrower Agent (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority not resulting from the
negligence of such Agent, Issuing Bank or Lender) to such Agent, such Issuing
Bank or such Lender in the event such Agent, such Issuing Bank or such Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require any Agent, any Issuing Bank or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Credit Party or any other Person.

                  (g) Each Lender, on the date it becomes a Lender hereunder,
will designate US and UK Lending Offices for the Loans to be made by it such
that, on such date, it will not be liable for any withholding tax referred to in
clause (c) or (d) of the definition of “Excluded Taxes” in Article I (other than
any withholding tax that is not an Excluded Tax under the proviso to such
definition).

 



--------------------------------------------------------------------------------



 



46

                  SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing
of Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder or under any other Credit Document (whether of principal, interest or
fees, or reimbursement of LC Disbursements, or of amounts payable under Section
2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified on
Schedule 2.18 for the account of the applicable Lenders or, in any such case, to
such other account as the Applicable Agent shall from time to time specify in a
notice delivered to the Borrower Agent; provided that payments to be made to an
Issuing Bank or the Swingline Lender as expressly provided herein and payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto. The Applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Credit
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
any Loan or LC Disbursement (or of any breakage indemnity in respect of any
Loan) shall be made in the currency of such Loan or LC Disbursement; all other
payments hereunder and under each other Credit Document shall be made in US
Dollars, except as otherwise expressly provided. Any payment required to be made
by an Agent hereunder shall be deemed to have been made by the time required if
such Agent shall, at or before such time, have taken the necessary steps to make
such payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment. Any
amount payable by any Agent to one or more Lenders in the national currency of a
member state of the European Union that has adopted the Euro as its lawful
currency shall be paid in Euro.

                  (b) If at any time insufficient funds are received by and
available to any Agent from any Borrower to pay fully all amounts of principal,
interest, unreimbursed LC Disbursements and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

                  (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans or participations in
LC Disbursements or Swingline Loans and accrued interest thereon under any
Tranche than the proportion received by any other Lender under such Tranche,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans or participations in LC
Disbursements or Swingline Loans, as applicable, of other Lenders under such
Tranche to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders under such Tranche ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans or participations in LC Disbursements or Swingline Loans under
such Tranche; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as

 



--------------------------------------------------------------------------------



 



47

consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to Holdings or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

                  (d) Unless any Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to such Agent
for the account of any Lenders or an Issuing Bank hereunder that the applicable
Borrower will not make such payment, such Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as
applicable, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders and such Issuing Bank severally agrees to
repay to the Applicable Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank, as applicable, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to such Agent, at a rate determined by such Agent in
accordance with banking industry rules on interbank compensation.

                  (e) If any Lender or any Issuing Bank, as applicable, shall
fail to make any payment required to be made by it pursuant to Section 2.07(b)
or paragraph (d) of this Section 2.18, then the Applicable Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by such Agent for the account of such Lender or Issuing
Bank, as applicable, to satisfy such Lender’s or Issuing Bank’s obligations
under such Sections until all such unsatisfied obligations are fully paid.

                  SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or 2.21, then
such Lender shall designate a different lending office for funding or booking
its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or Affiliates, if such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15, 2.17 or
2.21, as the case may be, in the future and (ii) in the reasonable judgment of
such Lender, would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender. Each Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

                  (b) If any Lender requests compensation under Section 2.15, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
2.21, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Borrower Agent may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower Agent shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, each Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans (other than Competitive Loans) and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from

 



--------------------------------------------------------------------------------



 



48

the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrowers (in the case of all other amounts) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17 or 2.21,
such assignment will result in a reduction in such compensation or payments.
Nothing in this Section shall limit any right or remedy that any Borrower may
otherwise have against any Lender.

                  SECTION 2.20. Borrowing Subsidiaries. On or after the
Effective Date, the Borrower Agent (a) may designate any subsidiary of the
Company or ASII as a Borrowing Subsidiary and (b) may designate any subsidiary
of the Company or ASII that is incorporated or otherwise organized under the
laws of Italy as an Italian Borrowing Subsidiary, as applicable, by delivery to
the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and Holdings, and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a party to and a Borrowing Subsidiary or an
Italian Borrowing Subsidiary, as the case may be, under this Agreement. Upon the
execution by the Borrower Agent and delivery to the Administrative Agent of a
Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary or any
Italian Borrowing Subsidiary, such Subsidiary shall cease to be a Borrowing
Subsidiary or an Italian Borrowing Subsidiary, as the case may be; provided that
no Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary or Italian Borrowing Subsidiary (other than to terminate its right to
make further Borrowings or to obtain further Letters of Credit under this
Agreement) at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary or any Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding hereunder, unless the obligations of
such Borrowing Subsidiary in respect of such Loan or Letter of Credit shall have
been assumed by another Borrower. In the event that any Borrowing Subsidiary
shall cease to be a Subsidiary, the Borrower Agent will promptly execute and
deliver to the Administrative Agent a Borrowing Subsidiary Termination
terminating its status as a Borrowing Subsidiary and, if applicable, an Italian
Borrowing Subsidiary, subject to the proviso in the immediately preceding
sentence. Promptly following receipt of any Borrowing Subsidiary Agreement or
Borrowing Subsidiary Termination, the Administrative Agent shall send a copy
thereof to each Lender.

                  SECTION 2.21. Additional Reserve Costs. (a) If and so long as
any Lender is required after the date hereof to make special deposits with the
Bank of England, to maintain reserve asset ratios or to pay fees, in each case
in respect of such Lender’s Eurocurrency Loans in any Designated Foreign
Currency, such Lender may require the relevant Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit C hereto.

                  (b) If and so long as any Lender is required to comply with
reserve assets, liquidity, cash margin or other requirements of any monetary or
other authority (including any such requirement imposed by the Board or by
European Central Bank or the European System of Central Banks, but excluding
requirements reflected in the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans, such Lender may require the relevant Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Eurocurrency Loans subject to such requirements, additional interest on such
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loan.

                  (c) Any additional interest owed pursuant to paragraph (a) or
(b) above shall be determined by the relevant Lender, which determination shall
be presumed correct in the absence of facts or circumstances indicating that it
has been made in error, and notified to the relevant Borrower (with a copy to
the Applicable Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be

 



--------------------------------------------------------------------------------



 



49

payable to the Applicable Agent for the account of such Lender on each date on
which interest is payable for such Loan.

                  SECTION 2.22. Redenomination of Certain Designated Foreign
Currencies. (a) Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

                  (b) Without prejudice and in addition to any method of
conversion or rounding prescribed by any EMU Legislation and (i) without
limiting the liability of any Borrower for any amount due under this Agreement
and (ii) without increasing any Commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euro.

                  (c) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent and the Borrower
Agent, acting jointly, may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

ARTICLE III

Representations and Warranties

                  Holdings represents and warrants to the Lenders as to itself
and each Subsidiary, and the Company, ASII and each other Borrowing Subsidiary
represents and warrants to the Lenders as to itself and its subsidiaries, as
follows (it being understood that each reference in this Article III to the
Credit Parties shall include, on any date as of which the representations and
warranties set forth herein are made or deemed made, only those Persons that are
Credit Parties on such date):

                  SECTION 3.01. Organization and Qualification. Each Credit
Party and each Material Subsidiary is duly organized, validly existing and in
good standing (to the extent such concept is relevant to such Person in its
jurisdiction of organization) under the laws of the jurisdiction of its
organization, has full and adequate corporate power to carry on its business as
now conducted and is duly licensed or qualified and, to the extent relevant, in
good standing in each jurisdiction in which the nature of the business
transacted by it or the nature of the Property owned or leased by it makes such
licensing or qualification necessary, except where such failure to be so
licensed or qualified and in good standing does not constitute and would not
result in a Material Adverse Effect.

                  SECTION 3.02. Corporate Authority and Validity of Obligations.
Each Credit Party has the corporate, company or partnership power and authority
to consummate the Transactions, to enter into

 



--------------------------------------------------------------------------------



 



50

this Agreement and each other Credit Document to which it is a party, to make
the Borrowings to be made by it hereunder, to issue its notes in evidence
thereof and to perform all its obligations hereunder and under each other Credit
Document to which it is a party. The execution, delivery and performance of this
Agreement and the other Credit Documents have been duly authorized by all
necessary corporate, company or partnership action of the Credit Parties, and
this Agreement and the other Credit Documents constitute valid and binding
obligations of the Credit Parties, enforceable in accordance with their terms,
subject to bankruptcy, insolvency and similar laws affecting the enforcement of
creditors’ rights generally and to general principals of equity. None of this
Agreement, any other Credit Document or the Transactions (i) will contravene any
charter or by-law provision of any Credit Party, or (ii) will contravene any
provision of law or of any regulation or order of any Governmental Authority or
any judgment, or, or any material covenant, indenture or agreement of or
affecting any Credit Party or a substantial portion of the Properties of any
Credit Party where such contravention referred to in this clause (ii) would
reasonably be expected to result in a Material Adverse Effect or to affect
materially and adversely the rights or interests of any Agent, Issuing Bank or
Lender.

                  SECTION 3.03. Margin Stock. None of Holdings, any other Credit
Party or any other Material Subsidiary is engaged principally, or as one of its
primary activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and neither the proceeds of any Loan nor
any Letter of Credit will be used in a manner that violates any provision of
Regulation U or X of the Board.

                  SECTION 3.04. Financial Reports. (a) The consolidated balance
sheet of Holdings and the Subsidiaries and the related consolidated statements
of earnings, shareholders’ equity and cash flows of the Company and the
Subsidiaries and accompanying notes thereto (i) as at December 31, 2000, and for
the year then ended, which financial statements are accompanied by the report of
Ernst & Young LLP, and (ii) as at June 30, 2001, and for the fiscal quarter and
the portion of the fiscal year then ended, certified by Holdings through its
Chief Financial Officer, heretofore furnished to the Administrative Agent,
fairly present in all material respects the consolidated financial condition of
Holdings and the Subsidiaries as at such dates and their consolidated results of
operations, shareholders’ equity and cash flows for the periods then ended in
conformity with GAAP, subject to year-end adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

                  (b) Holdings has heretofore furnished to the Lenders its
projected financial results for the years ending December 31, 2001 through
December 31, 2005, prepared giving effect to the Transactions as if the
Transactions had occurred on such date. Such projected financial results
(i) have been prepared in good faith based on the same assumptions used to
prepare the pro forma financial statements included in the Information
Memorandum (which assumptions are believed by Holdings to have been reasonable
at the times made) and (ii) subject to the assumptions set forth in the
Information Memorandum, are based on the best information available to Holdings
as of the date of the Information Memorandum after due inquiry (it being
understood that such projected financial results are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings and the Subsidiaries, and that no assurance can be given that such
projected financial results will be realized).

                  SECTION 3.05. No Material Adverse Effect. Since December 31,
2000, there has not occurred or become known any Material Adverse Effect.

                  SECTION 3.06. Litigation. There is no litigation or
governmental proceeding pending, or to the knowledge of Holdings or any Material
Subsidiary threatened, against Holdings or any Material Subsidiary which if
adversely determined could (a) impair the validity or enforceability of, or
materially impair the ability of Holdings or any other Credit Party to perform
its obligations under, this Agreement or any other Credit Document or (b) except
as disclosed on Schedule 3.06 or in Holdings’s reports on

 



--------------------------------------------------------------------------------



 



51

Form 10-K and 10-Q filed with the SEC through September 30, 2001, result in any
Material Adverse Effect.

                  SECTION 3.07. Tax Returns. Holdings has filed consolidated
United States federal income tax returns for all taxable years ended on or
before December 31, 2000, and has paid or caused to be paid all material taxes
due with respect to such returns and all taxes otherwise due from Holdings or
any Subsidiary except where the failure to pay such taxes otherwise due would
not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect. Such consolidated United States federal income tax
returns of Holdings for the taxable year ended December 31, 1995, and all
taxable years ended before such date have been examined by the Internal Revenue
Service, and any additional assessments for any such year have been paid or the
applicable statute of limitations therefor has expired. There are no assessments
pending for the consolidated United States federal income tax returns of
Holdings and the Subsidiaries of a material nature for any taxable year ended
after December 31, 1995, nor to the knowledge of Holdings or any Material
Subsidiary is any such assessment threatened, other than those provided for by
adequate reserves under GAAP, in each case which would reasonably be expected to
result in a Material Adverse Effect.

                  SECTION 3.08. Approvals. No authorization, consent, license,
exemption, filing or registration with any court or governmental department,
agency or instrumentality, or any other Person, is necessary to the consummation
of the Transactions or the valid execution, delivery or performance by any
Credit Party of this Agreement or any other Credit Document except for those
obtained on or before the Effective Date or those the failure of which to obtain
would not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect.

                  SECTION 3.09. ERISA. Holdings and each Subsidiary is in
compliance in all material respects with the Employee Retirement Income Security
Act of 1974 (“ERISA”) to the extent applicable to it and has received no notice
to the contrary from the Pension Benefit Guaranty Corporation or any successor
thereto (“PBGC”) or any other governmental entity or agency. No condition exists
or event or transaction has occurred under or relating to any Plan which could
reasonably be expected to result in the incurrence by Holdings or any Subsidiary
of any material liability, fine or penalty. Neither Holdings nor any Subsidiary
has any contingent liability for any post-retirement benefits under a Welfare
Plan that would reasonably be expected to result in a Material Adverse Effect.

                  SECTION 3.10. Environmental Matters. Except as set forth on
Schedule 3.10, and except with respect to any other matters that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, none of Holdings and the Material Subsidiaries (a) has failed to
comply with any Environmental Laws or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Laws, (b) has
become subject to any liability under any Environmental Laws, (c) has received
notice of any claim with respect to any Environmental Laws or (d) knows of any
basis for any liability under any Environmental Laws.

                  SECTION 3.11. Properties. (a) Holdings and each Material
Subsidiary has good title to, or valid leasehold interests in, all its real and
personal property material to its business, subject only to Liens permitted by
Section 6.02 and except for defects in title or property the absence of which
would not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect.

                  (b) Holdings and each Material Subsidiary owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by it does not infringe
upon the rights of any other Person, except for any such defects in ownership or

 



--------------------------------------------------------------------------------



 



52

license rights or other infringements that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

                  SECTION 3.12. Compliance with Laws. Holdings and each Material
Subsidiary is in compliance with all laws, regulations and orders of each
Governmental Authority applicable to it or its property, except where the
failure to be in compliance, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

                  SECTION 3.13. Investment and Holding Company Status. None of
Holdings and its Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

                  SECTION 3.14. Disclosure. Neither the Information Memorandum
nor any of the other reports, financial statements, certificates or other
information furnished in writing by or on behalf of Holdings or any Subsidiary
to any Agent, Issuing Bank or Lender in connection with the negotiation of this
Agreement or any other Credit Document or delivered hereunder or thereunder, as
of the date furnished and taken together with all other information so furnished
or included in reports filed by Holdings with the SEC on or prior to such date,
contained or will contain any material misstatement of fact or omitted or will
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to the projected financial information and other projections,
the representations made in this Section are subject to the qualifications and
limitations set forth in Section 3.04(b).

ARTICLE IV

Conditions

                  SECTION 4.01. Effective Date. The obligations of the Lenders
to make Loans, and of the Issuing Banks to issue Letters of Credit, hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.02):



        (a) The Administrative Agent (or its counsel) shall have received from
each party hereto or to any other Credit Document either (i) a counterpart of
this Agreement or such Credit Document signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement or
such Credit Document) that such party has signed a counterpart of this Agreement
or such Credit Document.           (b) The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent, the
Issuing Banks, the Swingline Lender and the Lenders and dated the Effective
Date) of each of (i) Paul McGrath, General Counsel of the Company, substantially
in the form of Exhibit D-1 hereto, (ii) Cahill Gordon & Reindel, counsel for the
Borrowers, substantially in the form of Exhibit D-2 hereto and (iii) counsel for
such Non-US Borrowers and principal Non-US Subsidiary Guarantors as shall be
specified by the Administrative Agent, in such form or forms as shall be
acceptable to the Administrative Agent. Each Credit Party hereby requests such
counsel to deliver such opinions.

 



--------------------------------------------------------------------------------



 



53



        (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing (to the extent such
concept is relevant to such Person in its jurisdiction of organization) of each
Credit Party that is a US Subsidiary or a principal Non-US Subsidiary (other
than any Credit Party that is a Non-US Subsidiary, to the extent such matters
are covered by legal opinions referred to in (b) above) and the authorization of
the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.           (d) The Administrative Agent
shall have received a certificate, dated the Effective Date and signed by the
President, a Vice President or a Financial Officer of Holdings, the Company and
ASII, confirming compliance with the conditions set forth in paragraphs (e),
(g) and (h) of this Section 4.01 and paragraphs (a) and (b) of Section 4.02.    
      (e) The Guarantee Requirement shall be satisfied.           (f) The
Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by Holdings or the Borrowers hereunder.           (g) The
364-Day Credit Agreement shall have been executed and delivered and the
conditions set forth in Section 4.01 of such Agreement shall have been
satisfied.           (h) The Existing Credit Agreement shall have been
terminated and all amounts outstanding or accrued for the accounts of or
otherwise owed to the lenders thereunder shall have been paid in full.    
      (i) The Index Ratings shall be BBB- or higher (in the case of the rating
by S&P) and Ba1 or higher (in the case of the rating by Moody’s), in each case
with no negative outlook.           (j) The Administrative Agent, each Issuing
Bank and each Lender shall have received each financial statement or report
referred to in Section 3.04.

The Administrative Agent may agree that evidence of authority and legal opinions
with respect to certain of the Non-US Subsidiary Guarantors may be delivered
after the Effective Date where it determines that the difficulty or expense of
delivering such items by the Effective Date will be excessive in relation to the
benefits of such delivery to the Lenders. The Administrative Agent shall notify
the Credit Parties, the Lenders and the Issuing Banks of the Effective Date, and
such notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders hereunder shall not become effective unless each of
the foregoing conditions shall have been satisfied (or waived pursuant to
Section 10.02) at or prior to 5:00 p.m., New York City time, on November 15,
2001 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

                  SECTION 4.02. Each Borrowing. The obligation of each Lender to
make Loans, and of the Issuing Banks to issue, increase or extend Letters of
Credit, as part of each Credit Event that increases any Revolving Credit
Exposure or the Competitive Loan Exposure of any Lender is subject to the
satisfaction or waiver of the following conditions (which conditions, insofar as
they apply to any Competitive Loan, may be waived by the Lender that is to make
such Competitive Loan):

 



--------------------------------------------------------------------------------



 



54



        (a) The representations and warranties of the Credit Parties set forth
in the Credit Documents shall be true and correct in all material respects on
and as of the date of such Credit Event (except to the extent such
representations and warranties by their terms relate to an earlier date, in
which case they shall be true and correct in all material respects on and as of
such earlier date).           (b) At the time of and immediately after giving
effect to such Credit Event, no Default shall have occurred and be continuing.

Each Credit Event that increases any Revolving Credit Exposure or the
Competitive Loan Exposure of any Lender shall be deemed to constitute a
representation and warranty by Holdings and each Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.

                  SECTION 4.03. Initial Borrowing by each Borrowing Subsidiary.
The obligation of each Lender to make Loans to or issue Letters of Credit for
the account of any Borrowing Subsidiary is subject to the satisfaction (or
waiver in accordance with Section 10.02) of the following conditions:

                   (a) The Administrative Agent (or its counsel) shall have
received such Borrowing Subsidiary’s Borrowing Subsidiary Agreement, duly
executed by all parties thereto.

                   (b) The Administrative Agent shall have received such
documents and certificates, including such opinions of counsel, as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (to the extent such concept is
relevant to such Borrowing Subsidiary in its jurisdiction of organization) of
such Borrowing Subsidiary, the authorization of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters reasonably
relating to such Borrowing Subsidiary, its Borrowing Subsidiary Agreement or
such Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

ARTICLE V

Affirmative Covenants

                  Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full, each of Holdings, the
Company and ASII, and each Borrowing Subsidiary covenants and agrees with the
Lenders (but, in the case of each Borrowing Subsidiary, only as to such
Borrowing Subsidiary and its own subsidiaries), that:

                  SECTION 5.01. Corporate Existence. Holdings, the Company, ASII
and each Borrowing Subsidiary will, and will cause each other Material
Subsidiary to, preserve and maintain its corporate existence, subject to the
provisions of Section 6.05.

                  SECTION 5.02. Maintenance of Properties. Holdings will, and
will cause each Subsidiary to, maintain, preserve and keep its Properties
necessary to the proper conduct of its business in reasonably good repair,
working order and condition (ordinary wear and tear and damage by casualty
excepted) and will from time to time make all necessary repairs, renewals,
replacements, additions and betterments thereto so that at all times such
Property shall be reasonably preserved and maintained, except, in each case, to
the extent that the failure to do so could not reasonably be expected to result
in a Material

 



--------------------------------------------------------------------------------



 



55

Adverse Effect; provided, however, that nothing in this Section 5.02 shall
prevent Holdings or a Subsidiary from discontinuing the operation or maintenance
of any such Property if such discontinuance is, in the judgment of Holdings,
desirable in the conduct of its business or the business of the Subsidiary.

                  SECTION 5.03. Taxes. Holdings will duly pay and discharge, and
will cause each Subsidiary to pay and discharge, all material taxes, rates,
assessments, fees and governmental charges upon or against Holdings or such
Subsidiary or against their respective Property, in each case before the same
become delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
and adequate reserves under GAAP are provided therefor.

                  SECTION 5.04. Insurance. Holdings will insure, and keep
insured, and will cause each Subsidiary to insure, and keep insured, with
reputable insurance companies, such of its insurable Property as is of a
character usually insured by companies similarly situated and operating like
Property to the extent insurance is available on commercially reasonable terms.
To the extent usually insured (subject to self-insured retentions) by companies
similarly situated and conducting similar businesses, and to the extent
insurance is available on commercially reasonable terms, Holdings will also
insure, and cause each Subsidiary to insure, employers’ and public and product
liability risks with reputable insurance companies.

                  SECTION 5.05. Financial Reports and Other Information.
Holdings will, and will cause each Subsidiary to, maintain a standard system of
accounting substantially in accordance with GAAP and will furnish to the Lenders
and their respective duly authorized representatives such information respecting
the business and financial condition of Holdings and the Subsidiaries as they
may reasonably request; and without any request will furnish to the
Administrative Agent, which will make available by means of electronic posting
to each Lender:



        (a) within 100 days after the end of each fiscal year of Holdings, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Holdings and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;           (b) within 60 days after
the end of each of the first three fiscal quarters of each fiscal year of
Holdings, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;           (c) concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of Holdings (i) certifying as to whether a Default has occurred since the date
of the most recent certificate delivered under this paragraph and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect

 



--------------------------------------------------------------------------------



 



56



  thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.09 and 6.10 and setting forth in reasonable detailed
computations of the ratio of Consolidated Total Debt to Consolidated EBITDA, the
ratio of Consolidated Free Cash Flow to Consolidated Interest Expense and
Consolidated Net Tangible Assets and (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;           (d) as soon as practicable and in any event within
100 days after the end of the fiscal year of Holdings, (i) the consolidating
balance sheet of the “other subsidiaries” and (ii) the related consolidating
statements of income and retained earnings and cash flows of the “other
subsidiaries”, in each case for such fiscal year setting forth, in comparative
form, the corresponding amounts as of the end of and for the previous year, in
each case substantially similar to the form of note 16 of Holdings’ Report on
Form 10-K for the fiscal year ended December 31, 2000, together with a
certificate of a Financial Officer of Holdings to the effect that such financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidating basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;           (e) as
soon as practicable and in any event within 60 days after the end of the of each
of the first three fiscal quarters of each fiscal year of Holdings, (i) the
consolidating balance sheet of the“other subsidiaries” and (ii) the related
consolidating statements of income and retained earnings and cash flows of the
“other subsidiaries” for such fiscal quarter in each case substantially in the
form of Note 7 of Holdings’ Report on Form 10-Q for the fiscal quarter ended
June 30, 2001 and setting forth, in comparative form, the corresponding amounts
as of the end of and for the previous year, together with a certificate of a
Financial Officer of Holdings to the effect that such financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidating
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;           (f) promptly after the
same become publicly available, copies of all periodic and other reports
(including all reports on Form 10-K, Form 10-Q and Form 8-K), proxy statements
and other materials filed by Holdings or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by Holdings to its shareholders generally, as the case may be;    
      (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, any Issuing Bank or any Lender acting through the
Administrative Agent may reasonably request;           (h) prompt written notice
(including a description in reasonable detail) of (i) the occurrence of any
Default; (ii) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against Holdings, any Subsidiary
or any Affiliate thereof that could reasonably be expected to result in a
Material Adverse Effect; (iii) the occurrence of any “prohibited transaction”
(as defined in ERISA) that would reasonably be expected to result in a Material
Adverse Effect and (iv) any other development that results in, or would
reasonably be expected to result in, a Material Adverse Effect. Each notice
delivered under

 



--------------------------------------------------------------------------------



 



57



  this paragraph shall be accompanied by a statement of a Financial Officer or
other executive officer of Holdings setting forth a summary in reasonable detail
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto; and           (i) within five
Business Days after Holdings or the Company has knowledge thereof, notice of any
change to any Index Rating by S&P or Moody’s.

                  Each of the financial statements furnished to the Lenders
pursuant to subsections (a) and (b) of this Section 5.05 shall be accompanied by
a compliance certificate in substantially the form of Exhibit E signed by a
Financial Officer of Holdings. Each such financial statement shall also be
accompanied by a certificate signed by a Financial Officer of Holdings setting
forth any changes in the Subsidiaries constituting Material Subsidiaries that
shall have occurred since the date of the most recent certificate delivered
under this paragraph and confirming compliance with Section 5.09.

                  SECTION 5.06. Books and Records; Inspection Rights. Holdings
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all on reasonable terms and conditions
and during normal business hours.

                  SECTION 5.07. Compliance with Laws. Holdings will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of each Governmental Authority applicable to it or its property,
including all Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

                  SECTION 5.08. Guarantee Requirement. Holdings will, and will
cause each Material Subsidiary (in the case of a newly-designated Material
Subsidiary, as promptly as reasonably practicable following its designation as a
Material Subsidiary) to, execute any and all further documents, agreements and
instruments, and take all further actions, that may be required in order to
cause the Guarantee Requirement to be satisfied at all times.

                  SECTION 5.09. Material Subsidiaries. Holdings will from time
to time, by one or more written notices delivered to the Administrative Agent,
designate as Material Subsidiaries all such Subsidiaries as shall be required in
order that the Material Subsidiaries shall at all times include (a) each
Subsidiary that, together with its subsidiaries, shall have accounted for more
than 5% of Consolidated EBITDA for the period of four fiscal quarters most
recently ended, and (b) each other Subsidiary other than Subsidiaries that,
together with their own subsidiaries, account for not more than 15% of
Consolidated EBITDA for the period of four fiscal quarters most recently ended.
For purposes of making the determinations required by this Section, cash flows
of Non-US Subsidiaries shall be converted into US Dollars at the rates used in
preparing the consolidated balance sheets of Holdings included in the applicable
financial statements referred to in Section 3.04 or delivered pursuant to
Section 5.05. Notwithstanding the foregoing, Holdings shall have no obligation
to review the status of its subsidiaries as Material or non-Material
Subsidiaries other than in connection with the preparation of the certificates
referred to in the last sentence of Section 5.05, and shall have no obligation
to designate any Subsidiary as a Material Subsidiary other than at the time any
such certificate is delivered unless, following the completion of any
acquisition or corporate restructuring involving such Subsidiary, the chief
financial officer of Holdings shall have actual knowledge that such Subsidiary
is required to be designated as a Material Subsidiary.

 



--------------------------------------------------------------------------------



 



58

ARTICLE VI

Negative Covenants

                  Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full, each of Holdings, the
Company and ASII, and each Borrowing Subsidiary covenants and agrees with the
Lenders (but, in the case of each Borrowing Subsidiary, only as to such
Borrowing Subsidiary and its own subsidiaries), that none of Holdings or any
Subsidiary will:

                  SECTION 6.01. Priority Indebtedness. Incur any Priority
Indebtedness unless, immediately after such Incurrence, the aggregate amount of
all Priority Indebtedness of Holdings and the Subsidiaries shall not exceed the
greater of US$250,000,000 and 10% of Consolidated Net Tangible Assets as of the
end of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.05(a) or (b) (or, prior to the delivery of any
such financial statements, as of June 30, 2001); provided that Holdings and the
Subsidiaries may in any event Incur Priority Indebtedness consisting of
extensions, renewals and replacements of Priority Indebtedness incurred in
compliance with this Section 6.01 so long as such extension, renewal or
replacement Indebtedness shall not be guaranteed by any guarantors or, unless
otherwise permitted by Section 6.02, secured by any assets that did not
guarantee or secure, as applicable, the Indebtedness so extended, renewed or
replaced.

                  SECTION 6.02. Liens. Directly or indirectly create, incur,
assume or permit to exist any Lien securing Indebtedness for money borrowed upon
or with respect to any of its property or assets, whether now owned or hereafter
acquired except:



        (a) Permitted Encumbrances;           (b) Liens created under this
Agreement;           (c) Liens existing on the date hereof and set forth on
Schedule 6.02 and any replacements thereof; provided that (i) no such Lien shall
apply to any other property or assets of Holdings or any Subsidiary other than
improvements and accessions to the subject assets and proceeds thereof and
(ii) no such Lien shall secure obligations other than those which it secured on
the date hereof and permitted extensions, renewals and replacements thereof;    
      (d) Liens on assets existing at the time such assets are acquired by
Holdings or a Subsidiary and any replacements thereof; provided that (i) no such
Lien is created in contemplation of or in connection with such acquisition,
(ii) no such Lien shall apply to any other property or assets of Holdings or any
Subsidiary other than improvements and accessions to the subject assets and
proceeds thereof and (iii) no such Lien shall secure obligations other than
those which it secures on the date of such acquisition and permitted extensions,
renewals and replacements thereof;           (e) Liens on assets of any Person
at the time such Person becomes a Subsidiary; and any replacements thereof;
provided that (i) no such Lien is created in contemplation of or in connection
with such Person becoming a Subsidiary, (ii) no such Lien shall apply to any
other property or assets of Holdings or any Subsidiary other than improvements
and accessions to the subject assets and proceeds thereof and (iii) no such Lien
shall secure obligations other than those which it

 



--------------------------------------------------------------------------------



 



59



  secures on the date such Person becomes a Subsidiary and permitted extensions,
renewals and replacements thereof;           (f) Liens securing Indebtedness
incurred to finance the purchase, of property, plant or equipment acquired after
the date hereof to the extent such Liens attach only to such property, plant or
equipment and improvements and accretions thereto and are created at the time of
or within 180 days after the acquisition of such property, plant, equipment,
improvements or accretions, as the case may be, and any replacements thereof;
provided that no such Lien shall apply to any other property or assets of
Holdings or any Subsidiary other than improvements and accessions to the subject
property or assets and proceeds thereof;           (g) customary Liens arising
from or created in connection with the issuance of trade letters of credit for
the account of the Company or any Subsidiary supporting obligations not
constituting Indebtedness; provided that such Liens encumber only the raw
materials, inventory, machinery or equipment in connection with the purchase of
which such letters of credit are issued;           (h) Liens on assets
associated with sales offices purchased from third parties by Holdings or the
Subsidiaries and securing Indebtedness of Holdings or the Subsidiaries issued as
consideration for such purchases;           (i) Liens on cash deposits subject
to Cash Pooling Arrangements and securing liabilities of Non-US Subsidiaries
participating therein and permitted by clause (h) of Section 6.04;    
      (j) Liens on assets of Subsidiaries securing obligations owed to Holdings
or one or more other Subsidiaries (other than Liens existing or deemed to exist
in connection with Securitization Transactions); provided that (i) no such Lien
shall be created in favor of any person other than Holdings or a Subsidiary and
(ii) any such obligations owed by Designated Subsidiaries to Subsidiaries that
are not a Designated Subsidiaries, and the Liens securing such obligations,
shall, to the extent the aggregate outstanding amount of such obligations is
greater than US$250,000,000, be subordinated in any bankruptcy, insolvency or
similar proceeding affecting such Designated Subsidiary to the claims of the
Lenders against such Designated Subsidiary;           (k) to the extent such
transactions are not structured as true sales of accounts receivable, Liens
existing or deemed to exist in connection with (i) the Unified Receivables
Program (including any replacement or successor programs to the extent they
involve only the sale of accounts receivable of the US Plumbing and/or the
Unitary Product Group business segments referred to in Holdings’ Annual Report
on Form 10-K for the fiscal year ended December 31, 2000), and (ii) other
Securitization Transactions in an aggregate amount not greater at any time than
US$250,000,000;           (l) to the extent such transactions are not structured
as true sales of accounts receivable, Liens existing or deemed to exist in
connection with Securitization Transactions (other than the Unified Receivables
Program and any permitted replacement or successor programs referred to in
clause (k) above) in an aggregate amount greater than $250,000,000; provided,
that at the time of any such creation or deemed creation of a Lien, the
Commitments shall be reduced pursuant to Section 2.09(b), and any outstanding
Loans shall be prepaid pursuant to Section 2.11(a), in an amount equal to such
excess;           (m) Liens securing judgments entered against Holdings or the
Subsidiaries so long as such judgments have not resulted in Events of Default
under Section 7.01(i);

 



--------------------------------------------------------------------------------



 



60



        (n) Liens (other that (i) Liens securing Indebtedness, (ii) Liens
created or deemed to exist in connection with Securitization Transactions and
(iii) Liens securing or deemed to exist in connection with Priority
Indebtedness) securing obligations in an aggregate amount not to exceed
US$25,000,000 at any time outstanding;           (o) at any time when
Section 6.01 shall be in effect, Liens securing or deemed to exist in connection
with Priority Indebtedness (including Priority Indebtedness consisting of
extensions, renewals and replacements of Priority Indebtedness) Incurred without
violation of Section 6.01; and           (p) at any time when Section 6.01 shall
not be in effect, Liens securing or deemed to exist in connection with
Indebtedness in an aggregate principal amount that, taken together with the
aggregate Attributable Debt in respect of Sale-Leaseback Transactions permitted
under Section 6.03(e), does not exceed the greater of US$250,000,000 and 10% of
Consolidated Net Tangible Assets as of the end of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.04(a)
or (b).

                  SECTION 6.03. Sale-Leaseback Transactions. Enter into any
Sale-Leaseback Transaction except:



        (a) Sale-Leaseback Transactions existing on the date hereof and set
forth on Schedule 6.03 and any replacements and refinancings thereof; provided
that such replacements and refinancings shall not apply to any other property or
assets of Holdings or any Subsidiary;           (b) any Sale-Leaseback
Transaction entered into within 180 days after the acquisition or construction
of the subject property to finance the acquisition thereof and any replacements
and refinancings thereof; provided that such replacements and refinancings shall
not apply to any other property or assets of Holdings or any Subsidiary;    
      (c) any Sale-Leaseback Transaction involving no party other than Holdings
or any Subsidiary so long as (i) no lien shall be created in favor of any person
other than Holdings or a Subsidiary on the rights of the lessor under any such
arrangement and (ii) if the lessee in any such transaction is a Designated
Subsidiary and the lessor is a Subsidiary that is not a Designated Subsidiary,
the obligations owed to the lessor shall be subordinated in any bankruptcy,
insolvency or similar proceeding affecting the lessee to the claims of the
Lenders against the lessee;           (d) at any time when Section 6.01 shall be
in effect, other Sale-Leaseback Transactions to the extent the Attributable Debt
related thereto constitutes Priority Indebtedness Incurred without violation of
Section 6.01; and           (e) at any time when Section 6.01 shall not be in
effect, other Sale-Leaseback Transactions to the extent the Attributable Debt
related thereto, taken together with the aggregate principal amount of the
indebtedness secured by Liens permitted under Section 6.02(p), does not exceed
the greater of US$250,000,000 and 10% of Consolidated Net Tangible Assets as of
the end of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.04(a) or (b).

                  SECTION 6.04. Subsidiary Indebtedness. Permit any Subsidiary
(other than the Company, ASII or any other Material Subsidiary that shall be a
party to the Subsidiary Guarantee

 



--------------------------------------------------------------------------------



 



61

Agreement and a Guarantor of all the Obligations) to Incur any Indebtedness or
to issue any preferred stock or other preferred equity securities except:



        (a) the Obligations;           (b) Indebtedness existing on the date
hereof and set forth on Schedule 6.04 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof;           (c) Indebtedness, preferred stock or preferred equity
securities of Subsidiaries existing at the time they become Subsidiaries and not
incurred in contemplation of their becoming Subsidiaries;    
      (d) Indebtedness (or preferred stock or preferred equity securities)
representing the purchase price, or incurred to finance the purchase, of
property, plant or equipment acquired after the date hereof or secured by a Lien
on any such property, plant or equipment prior to the acquisition thereof to the
extent such Lien attaches only to such property, plant or equipment and
improvements and accretions thereto;           (e) Indebtedness owed to Holdings
or one or more other Subsidiaries (or preferred stock or preferred equity
securities; provided that such preferred stock or preferred equity securities
are owned by Holdings or one or more Subsidiaries); provided that (i) no Lien on
any such Indebtedness (or preferred stock or preferred equity securities) shall
be created in favor of any person other than Holdings or a Subsidiary and
(ii) any such Indebtedness owed by Designated Subsidiaries to any Subsidiaries
that are not Designated Subsidiaries shall, to the extent greater than
US$25,000,000 in the aggregate for all such Indebtedness referred to in this
clause (ii), be subordinated in any bankruptcy, insolvency or similar proceeding
affecting such Designated Subsidiary to the claims of the Lenders against such
Designated Subsidiary;           (f) Indebtedness deemed to exist as a result of
Securitization Transactions permitted under clauses (k) and (l) of Section 6.02;
          (g) Indebtedness in connection with overdrafts, in the ordinary course
of business, under Cash Pooling Arrangements;           (h) Indebtedness,
preferred stock or other preferred equity securities of any Non-US Subsidiary,
including any extensions, renewals and replacements of any such Indebtedness
that do not result in an earlier maturity date or decreased weighted average
life thereof, in an aggregate amount not to exceed $250,000,000 at any time
outstanding; and           (i) other Indebtedness constituting Priority
Indebtedness Incurred without violation of Section 6.01.

                  SECTION 6.05. Fundamental Changes. (a) In the case of Holdings
or any Material Subsidiary, merge with or into or consolidate with any other
Person, or liquidate or dissolve, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of related transactions) all or
substantially all of the consolidated assets of Holdings and the Subsidiaries
(whether now owned or hereafter acquired and whether directly or through any
merger or consolidation of, or any issuance, sale, transfer, lease or other
disposition of equity interests in, any Subsidiary) except that if at the time
thereof

 



--------------------------------------------------------------------------------



 



62

and immediately after giving effect thereto no Default shall have occurred and
be continuing, (i) any Person may merge into Holdings in a transaction in which
Holdings is the surviving corporation, (ii) any Person may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may liquidate or dissolve if Holdings determines in good
faith that such liquidation or dissolution is in the best interests of Holdings
and the Subsidiaries and is not materially disadvantageous to the Lenders and
(iv) any sale of assets (or stock of a Subsidiary) permitted under paragraph
(b) below may be effected through the merger or consolidation of one or more
Material Subsidiaries (other than the Company, ASII or any Borrowing Subsidiary)
in a transaction in which the surviving person is not a Subsidiary.

                  (b) Sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of related transactions) to any Person that is not a
Guarantor of all the Obligations, assets with an aggregate fair market value
during any fiscal year greater than 25% of the Consolidated Total Assets of
Holdings at the end of the immediately preceding fiscal year, provided that with
respect to any such transactions (or series of related transactions) in excess
of 10% and less than or equal to 25% of the Consolidated Total Assets of
Holdings at the end of the immediately preceding fiscal year, the Commitments
shall be reduced pursuant to Section 2.09(b), and any outstanding Loans shall be
prepaid pursuant to Section 2.11(a), in an amount equal to such excess upon the
closing of such transactions; provided further, however, that in no event shall
all or substantially all of (i) the Trane Business or (ii) the Trane Trademarks
or Trane Trademark Licenses be sold, transferred, leased or otherwise disposed
of (in one transaction or in a series of related transactions) to any Person
that is not a Guarantor of all the Obligations.

                  (c) Alter in a fundamental manner the character of the
business of Holdings and its Subsidiaries taken as a whole from that conducted
immediately prior to the date hereof (it being understood that the entry into
other industrial businesses or businesses reasonably related, similar or
ancillary to any of the businesses conducted by Holdings or its Subsidiaries as
of the date hereof shall not be considered a fundamental alteration).

                  SECTION 6.06. Investments, Loans and Advances. (a) Directly or
indirectly make or own any Investment in any Person or enter into any Joint
Venture, except for:



       (i) Investments existing on the date hereof and restructurings thereof
that do not increase the aggregate amount of such Investments;    
     (ii) Investments in Holdings;          (iii) Investments in Joint Ventures
and Subsidiaries and in persons that at the time of such Investments become
Joint Ventures or Subsidiaries;          (iv) Investments received as
consideration in connection with or arising by virtue of any merger,
consolidation, sale or other transfer of assets permitted under Section 6.05;  
       (v) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, and other disputes with, suppliers, customers or others arising
in the ordinary course of business;          (vi) Investments in Cash
Equivalents or Foreign Cash Equivalents; and          (vii) other Investments in
Persons that are neither Subsidiaries nor Joint Ventures in an aggregate amount
during any fiscal year not greater than US$50,000,000.

 



--------------------------------------------------------------------------------



 



63

                  (b) Make any Investment in equity interests in another Person,
or acquire all or substantially all the assets of any other Person (or assets
that are substantial in relation to Holdings and the Subsidiaries taken as a
whole), for consideration with a value greater than US$250,000,000 unless
Holdings shall first have delivered to the Administrative Agent computations and
other information demonstrating compliance on a pro forma basis with the
covenants set forth in Sections 6.09 and 6.10, giving effect to such Investment
or acquisition as if it had occurred at the beginning of the most recent period
of four fiscal quarters for which financial statements shall have been delivered
under Section 5.01(a) or (b).

                  SECTION 6.07. Junior Payments. Make any Junior Payment if,
(a) at the time thereof or after giving effect thereto a Default shall have
occurred and be continuing or (b) giving pro forma effect thereto as if it had
occurred on the last day of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or (b),
Holdings would not have been in compliance with the covenant set forth in
Section 6.09 as of the end of such fiscal quarter if the Leverage Ratio required
under such Section had been that required to be maintained as of the fiscal
quarter end next succeeding the date of such Junior Payment.

                  SECTION 6.08. Use of Proceeds. Use the proceeds of the Loans
or the Letters of Credit for any purpose other than the purposes set forth in
the preamble to this Agreement, or use any part of the proceeds of any Loan,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X. Permit more than
25% of the value of the assets of Holdings and the Subsidiaries which are
subject to any arrangement hereunder restricting the ability of Holdings or such
Subsidiary to sell, pledge or otherwise dispose of assets to consist of Margin
Stock.

                  SECTION 6.09. Ratio of Consolidated Total Debt to Consolidated
EBITDA. Permit the ratio of (i) Consolidated Total Debt of Holdings on the last
day of any fiscal quarter ending during any period set forth below to (ii)
Consolidated EBITDA of Holdings as of the end of and for any period of four
consecutive fiscal quarters ending during any period set forth below to exceed
the ratio indicated below with respect to such period.

          Period   Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Closing Date through 12/31/02
    3.0:1.0  
1/1/03 through Maturity Date
    2.75:1.0  

                  SECTION 6.10. Ratio of Consolidated Free Cash Flow to
Consolidated Interest Expense. Permit the ratio of (i) Consolidated Free Cash
Flow of Holdings to (ii) Consolidated Interest Expense of Holdings, in each case
for any period of four consecutive fiscal quarters ending during any period set
forth below to be less than the ratio indicated below with respect to such
period:

          Period   Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Closing Date through 12/31/02
    2.75:1.0  
1/1/03 through Maturity Date
    3.25:1.0  

 



--------------------------------------------------------------------------------



 



64

ARTICLE VII

Events of Default and CAM

                  SECTION 7.01. Events of Default. If any of the following
events (“Events of Default”) shall occur:



        (a) (i) any Borrower shall default in the payment when due of any
principal on any Loan or any reimbursement obligation in respect of any LC
Disbursement, whether at the stated maturity thereof or at any other time
provided in this Agreement, or (ii) any Borrower shall default for a period of
three days in the payment when due of interest on any Loan or LC Disbursement or
of any other sum required to be paid pursuant to this Agreement;    
      (b) Holdings or any Borrower shall default in the observance or
performance of any of the covenants set forth in Section 5.01 (with respect to
Holdings’, the Company’s or ASII’s existence) or 5.05(i) or in Article VI;    
      (c) (i) Holdings shall default in the observance or performance of any of
the covenants set forth in Section 5.09 for a period of three Business Days or
(ii) any Borrower shall default in the observance or performance of any other
provision hereof or of any other Credit Document not mentioned in (a), (b) or
(c)(i) above, which default is not remedied within 30 days (or 60 days if
(x) such default is capable of being cured, (y) a cure of such default will
require more than 30 days and (z) the applicable Borrower is proceeding to
effect a cure of such default) after notice thereof to the Company by the
Administrative Agent or any Lender;           (d) any representation or warranty
made (or deemed made) herein or in any other Credit Document by any Credit
Party, or in any statement or certificate furnished by any Credit Party pursuant
hereto or in connection with any Credit Event, proves untrue in any material
respect as of the date of the making (or deemed making) thereof;    
      (e) Holdings or any Subsidiary shall default in the payment when due,
after any applicable grace period, of any Material Indebtedness (other than
Material Indebtedness owed to Holdings or a Subsidiary); or there shall occur
any default or other event under any indenture, agreement or other instrument
under which any Material Indebtedness is outstanding and such default or event
shall result in the acceleration of the maturity or the required redemption or
repurchase of such Material Indebtedness (or, in the case of any such Material
Indebtedness under any Hedging Agreement, the early termination of or any
required payment under such Hedging Agreement);           (f) any “reportable
event” (as defined in ERISA) that constitutes grounds for the termination of any
Plan by the PBGC, or for the appointment by an appropriate court of a trustee to
administer or liquidate any Plan, or that could reasonably be expected to result
in a Material Adverse Effect, shall have occurred and shall be continuing
30 days after written notice to such effect shall have been given to the Company
by the Administrative Agent; or any Plan shall be terminated by the PBGC; or a
trustee shall be appointed to administer any Plan; or the PBGC shall institute
proceedings to administer or terminate any Plan; and in the case of any such
event the aggregate amount of unfunded liabilities under any affected Plan shall
exceed (either singly or in the aggregate in the case of any such liability
arising under more than one Plan) US$20,000,000; or Holdings or any of its
Subsidiaries or any member of the Controlled Group of any of them shall withdraw
(completely or partially) from any “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) and the aggregate amount of the liability of
Holdings and its Subsidiaries to such plan under Title IV of ERISA shall exceed
(either singly or in the aggregate in the case of any such liability arising
under more than one such plan) US$20,000,000;

 



--------------------------------------------------------------------------------



 



65



        (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Holdings or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;           (h) Holdings or any Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, or (v) make a general assignment for the benefit of creditors;    
      (i) one or more judgments for the payment of money in an aggregate amount
in excess of US$20,000,000 (except to the extent covered by insurance as to
which the insurer has acknowledged such coverage in writing) shall be rendered
against Holdings, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Holdings or any
Subsidiary to enforce any such judgment;           (j) an “Event of Default”
shall have occurred and be continuing under and as defined in the 364-Day Credit
Agreement;           (k) Holdings, the Company, ASII or any Subsidiary Guarantor
shall fail to observe or perform any covenant, condition or agreement contained
in Article IX or in the Subsidiary Guarantee Agreement, as the case may be, or
the guarantee of Holdings, the Company or ASII hereunder or of any Subsidiary
Guarantor under the Subsidiary Guarantee Agreement shall not be (or shall be
claimed by Holdings, the Company, ASII or any Subsidiary Guarantor not to be)
valid or in full force and effect; or           (l) a Change in Control shall
occur;

then, and in every such event (other than an event with respect to Holdings, the
Company or ASII described in clause (g) or (h) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Borrower Agent,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Company accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Holdings and the Borrowers; and in case of any event with respect to Holdings,
the Company or ASII described in clause (g) or (h) of this

 



--------------------------------------------------------------------------------



 



66

Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Holdings and each Borrower.

                  SECTION 7.02 CAM Exchange. On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Section 7.01 and (ii) the Lenders shall automatically and without
further act be deemed to have exchanged interests in the Designated Obligations
under the Tranches such that, in lieu of the interests of each Lender in the
Designated Obligations under each Tranche in which it shall participate as of
such date (including the principal, reimbursement, interest and fee obligations
of each Borrower in respect of each such Tranche), such Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Tranches (including the principal, reimbursement, interest and
fee obligations of each Borrower in respect of each such Tranche and each LC
Reserve Account established pursuant to Section 7.03). Each Lender, each person
acquiring a participation from any Lender as contemplated by Section 10.04,
Holdings, the Company, ASII and each other Borrower hereby consents and agrees
to the CAM Exchange. Holdings, the Company, ASII, each other Borrower and each
Lender agrees from time to time to execute and deliver to the Agents all such
promissory notes and other instruments and documents as the Agents shall
reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided that the failure of
the Company, ASII or any other Borrower to execute or deliver or of any Lender
to accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange. In the event that on the CAM
Exchange Date any Swingline Loan shall be outstanding (other than any Swingline
Loan in respect of which Lenders have funded their purchase of participations
pursuant to Section 2.06(c)), then each US Tranche Lender (determined
immediately prior to the CAM Exchange) shall, in accordance with the provisions
of Section 2.06(c), promptly purchase from the Swingline Lender a participation
in such Swingline Loan in the amount of such Lender’s Applicable Percentage of
such Swingline Loan (determined immediately prior to the CAM Exchange).

                  SECTION 7.03. Letters of Credit. (a) In the event that on the
CAM Exchange Date any Letter of Credit shall be outstanding and undrawn in whole
or in part, or any amount drawn under a Letter of Credit shall not have been
reimbursed either by the Borrowers or with the proceeds of a Revolving
Borrowing, each Lender which shall, on such date and before giving effect to the
CAM Exchange, have held a participation in such Letter of Credit pursuant to
Section 2.05(d) of this Agreement shall promptly pay over to the Administrative
Agent, in immediately available funds, an amount equal to such Lender’s
Applicable Percentage of such undrawn face amount or such unreimbursed drawing,
as the case may be, together with interest thereon from the CAM Exchange Date to
the date on which such amount shall be paid to the Administrative Agent at the
rate that would be applicable at the time to a Swingline Loan in a principal
amount equal to such amount. The Administrative Agent shall establish a separate
account (each, an “LC Reserve Account”) or accounts for each Lender for the
amounts received with respect to each such Letter of Credit from each Lender
paying such amounts pursuant to the preceding sentence. Each Lender’s LC Reserve
Account or Accounts, collectively, shall initially include cash in an amount
equal to the product of (x) such Lender’s CAM Exchange Percentage and (y) the
total amount received from the Lenders pursuant to the second preceding
sentence. The Administrative Agent shall have sole dominion and control over
each such account, and the amounts deposited in each LC Reserve Account shall be
held in such LC Reserve Account until withdrawn as provided in paragraph (b),
(c), (d) or (e) below. The Administrative Agent shall maintain records enabling
it to determine the amounts paid over to it and deposited in the LC Reserve
Accounts in respect to each Letter of Credit and the amounts on deposit in
respect of each Letter of

 



--------------------------------------------------------------------------------



 



67

Credit attributable to each Lender’s CAM Exchange Percentage. The amounts paid
by a Lender to the Administrative Agent pursuant to this paragraph shall be held
as a reserve against the LC Exposures, shall be the property of such Lender,
shall not constitute Loans to any Borrower and shall not give rise to any
obligation on the part of any Borrower to pay interest to such Lender, it being
agreed that the Borrowers’ reimbursement obligations in respect of Letters of
Credit shall arise only at such times as drawings are made thereunder, as
provided in Section 2.05 of this Agreement.

                  (b) In the event that after the CAM Exchange Date any drawing
shall be made in respect of a Letter of Credit, the Administrative Agent shall,
at the request of the applicable Issuing Bank, withdraw from the LC Reserve
Account of each of the Lenders (in accordance with each Lender’s CAM Exchange
Percentage) any amounts, up to the amount of such drawing, deposited in respect
of such Letter of Credit and remaining on deposit and deliver such amounts to
such Issuing Bank in satisfaction of the reimbursement obligations of the
Lenders under Section 2.05(d) of this Agreement (but not of the Borrowers under
Section 2.05 of this Agreement). In the event any Lender shall default on its
obligation to pay over any amount to the Administrative Agent in respect of any
Letter of Credit as provided in this Section 7.03, the applicable Issuing Bank
shall, in the event of a drawing thereunder, have a claim against such Lender to
the same extent as if such Lender had defaulted on its obligations under
Section 2.05(d) of this Agreement, but shall have no claim against any other
Lender, notwithstanding the exchange of interests in the applicable Borrower’s
reimbursement obligations pursuant to Section 7.02. Each other Lender shall have
a claim against such defaulting Lender for any damages sustained by it as a
result of such default, including, in the event such Letter of Credit shall
expire undrawn, its CAM Exchange Percentage of the defaulted amount of such
defaulting Lender.

                  (c) In the event that after the CAM Exchange Date any Letter
of Credit shall expire undrawn, the Administrative Agent shall withdraw from the
LC Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.

                  (d) With the prior written approval of the Administrative
Agent and the applicable Issuing Bank (not to be unreasonably withheld), any
Lender may withdraw the amount held in its LC Reserve Account in respect of the
undrawn amount of any Letter of Credit. Any Lender making such a withdrawal
shall be unconditionally obligated, in the event there shall subsequently be a
drawing under such Letter of Credit, to pay over to the Administrative Agent,
for the account of the applicable Issuing Bank, on demand, its CAM Exchange
Percentage of such drawing.

                  (e) Pending the withdrawal by any Lender of any amounts from
its LC Reserve Account as contemplated by the above paragraphs, the
Administrative Agent will, at the direction of such Lender and subject to such
rules as the Administrative Agent may prescribe for the avoidance of
inconvenience, invest such amounts in short-term investments selected by the
Administrative Agent. Each Lender that has not withdrawn its CAM Exchange
Percentage of amounts in its LC Reserve Account as provided in paragraph
(d) above shall have the right, at intervals reasonably specified by the
Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its LC Reserve Account and to retain such
earnings for its own account.

 



--------------------------------------------------------------------------------



 



68

ARTICLE VIII

The Agents

                  In order to expedite the transactions contemplated by this
Agreement, Chase is hereby appointed to act as Administrative Agent, and CMIL is
hereby appointed to act as London Agent and Italian Agent, on behalf of the
Lenders and, where applicable, the Issuing Banks. Each of the Lenders and each
of the Issuing Banks hereby irrevocably authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to the Agents
by the terms of the Credit Documents, together with such actions and powers as
are reasonably incidental thereto.

                  Any Lender serving as Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not such Agent, and such Lender and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Credit Party or any Affiliate thereof as if it were
not such Agent hereunder.

                  The Agents shall not have any duties or obligations except
those expressly set forth in the Credit Documents. Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Credit Documents that such Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Credit Documents,
no Agent shall have any duty to disclose, or be liable for the failure to
disclose, any information relating to Holdings or any Subsidiary that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or wilful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by a
Borrower or a Lender, and no such Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Credit Document, (iv)
the validity, enforceability, effectiveness or genuineness of any Credit
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Credit Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent.

                  Each Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it in good faith to
be genuine and to have been signed or sent by the proper Person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
in good faith to be made by the proper Person, and shall not incur any liability
for relying thereon. Each Agent may consult with legal counsel (who may be
counsel for any Credit Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

                  Each Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by such
Agent. Such Agent and any such sub-agent may

 



--------------------------------------------------------------------------------



 



69

perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs and the provisions of Section 10.03 shall apply to any such sub-agent
and to the Related Parties of the Agents and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

                  Subject to the appointment and acceptance of a successor Agent
as provided in this paragraph, any Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Company. Upon any such resignation, the
Administrative Agent, or, if the Administrative Agent shall have resigned, the
Required Lenders, shall have the right (in consultation with, and with the
consent of (unless an Event of Default has occurred and is continuing pursuant
to clause (g) or (h) of Section 7.01), the Company, which shall not be
unreasonably withheld) to appoint a successor. If no successor shall have been
so appointed and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may (in
consultation with, and with the consent of (unless an Event of Default has
occurred and is continuing pursuant to clause (g) or (h) of Section 7.01), the
Company, which shall not unreasonably withhold such consent and which shall, if
the retiring Agent shall so request, designate and approve a successor Agent) on
behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After an
Agent’s resignation hereunder, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.

                  Each Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document, any related
agreement or any document furnished hereunder or thereunder.

                  None of the institutions named as Syndication Agents or
Documentation Agents in the heading of this Agreement shall, in their capacities
as such, have any duties or responsibilities of any kind under this Agreement.

ARTICLE IX

Guarantee

                  In order to induce the Lenders to extend credit to the
Borrowers hereunder, each of Holdings, the Company and ASII hereby irrevocably
and unconditionally guarantees, as a primary obligor and not merely as a surety,
the Obligations. Each of Holdings, the Company and ASII further agrees that the
due and punctual payment of the Obligations may be extended or renewed, in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any Obligation.

 



--------------------------------------------------------------------------------



 



70

                  Each of Holdings, the Company and ASII waives presentment to,
demand of payment from and protest to any Borrower of any of the Obligations,
and also waives notice of acceptance of its obligations and notice of protest
for nonpayment. The obligations of each of Holdings, the Company and ASII
hereunder shall not be affected by (a) the failure of any Lender to assert any
claim or demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement or any other Credit Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement or any other Credit Document; (d) the failure or delay of any
Lender to exercise any right or remedy against any other guarantor of the
Obligations; (e) the failure of any Lender to assert any claim or demand or to
enforce any remedy under any Credit Document or any other agreement or
instrument; (f) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; or (g) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
Holdings, the Company or ASII or otherwise operate as a discharge of Holdings,
the Company or ASII as a matter of law or equity or which would impair or
eliminate any right of Holdings, the Company or ASII to subrogation.

                  Each of Holdings, the Company and ASII further agrees that its
guarantee hereunder constitutes a promise of payment when due (whether or not
any bankruptcy or similar proceeding shall have stayed the accrual or collection
of any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any
Lender, Agent or Issuing Bank to any balance of any deposit account or credit on
the books of any Lender, Agent or Issuing Bank in favor of Holdings, any
Borrower or Subsidiary or any other Person.

                  The obligations of Holdings, the Company and ASII hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations, any impossibility in the performance of the
Obligations or otherwise.

                  Each of Holdings, the Company and ASII further agrees that its
obligations hereunder shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by any Lender upon the bankruptcy or
reorganization of Holdings or any Borrower or otherwise.

                  In furtherance of the foregoing and not in limitation of any
other right which any Lender, Agent or Issuing Bank may have at law or in equity
against Holdings, the Company or ASII by virtue hereof, upon the failure of any
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each of
Holdings, the Company and ASII hereby promises to and will, upon receipt of
written demand by the Administrative Agent, forthwith pay, or cause to be paid,
to the Administrative Agent, for distribution to the Lenders, Agents or Issuing
Banks, as appropriate, in cash an amount equal the unpaid principal amount of
such Obligation. Each of Holdings, the Company and ASII further agrees that if
payment in respect of any Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any legal prohibition, disruption of currency or foreign exchange markets, war
or civil disturbance or other event, payment of such Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of any Lender, Agent or Issuing Bank, not consistent with the protection of its
rights or interests, then, at the election of such Lender, Agent or Issuing
Bank, Holdings, the Company and ASII shall make payment of such Obligation in US
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify such Lender, Agent or Issuing
Bank against any losses or expenses (including losses or expenses resulting from
fluctuations in exchange rates) that it shall sustain as a result of such
alternative payment.

 



--------------------------------------------------------------------------------



 



71

                  Upon payment in full by Holdings, the Company or ASII of any
Obligation of any Borrower, each Lender shall, in a reasonable manner, assign to
Holdings, the Company or ASII, as applicable, the amount of such Obligation owed
to such Lender and so paid, such assignment to be pro tanto to the extent to
which the Obligation in question was discharged by Holdings, the Company or
ASII, as applicable, or make such disposition thereof as Holdings, the Company
or ASII shall direct (all without recourse to any Lender and without any
representation or warranty by any Lender). Upon payment by Holdings, the Company
or ASII of any sums as provided above, all rights of Holdings, the Company or
ASII against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Lenders (it being understood that,
after the discharge of all the Obligations due and payable from such Borrower,
such rights may be exercised by Holdings, the Company or ASII, as applicable
notwithstanding that such Borrower may remain contingently liable for indemnity
or other Obligations).

ARTICLE X

Miscellaneous

                  SECTION 10.01. Notices. Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:



        (a) if to the Borrower Agent, to it at One Centennial Avenue,
Piscataway, NJ, 08855, Attn. R. Scott Massengill, Treasurer, (Telecopy No. (732)
980-6123);           (b) if to any Borrower, to it in care of the Borrower Agent
as provided in paragraph (a) above;           (c) if to the Administrative
Agent, to The Chase Manhattan Bank, Loan and Agency Services Group, One Chase
Manhattan Plaza, 8th Floor, New York, New York 10081, Attention of Maria M.
Swales (Telecopy No. (212) 552-5662), with a copy to The Chase Manhattan Bank,
270 Park Avenue, New York 10017, Attention of Randolph Cates (Telecopy No.(212)
270-1403);           (d) if to the London Agent, to it at Chase Manhattan
International Limited, Trinity Tower, 9 Thomas More Street, London, England
E19YT, Attention of Loans Agency Division (Telecopy No. 011-44-171-777-2360),
with a copy to the Administrative Agent as provided in paragraph (c) above;    
      (e) if to the Italian Agent, to it at Chase Manhattan International
Limited, Trinity Tower, 9 Thomas More Street, London, England E19YT, Attention
of Loans Agency Division (Telecopy No. 011-44-171-777-2360), with a copy to the
Administrative Agent as provided in paragraph (c) above;           (f) if to any
Issuing Bank, to it at the address most recently specified by it in a notice
delivered to the Administrative Agent and the Borrower Agent;           (g) if
to the Swingline Lender, (i) in the case of Swingline Loans denominated in US
Dollars, to it at The Chase Manhattan Bank, Attention of Maria M. Swales
(Telecopy No. (212)

 



--------------------------------------------------------------------------------



 



72



  552-5662) and (ii) in the case of Swingline Loans denominated in Sterling or
Euro, to it at Chase Manhattan International Limited, Trinity Tower, 9 Thomas
Moore Street, London, England E19YT, Attention of Loans Agency Division
(Telecopy No. 011-44-171-777-2360), in each case with a copy to the
Administrative Agent as provided in paragraph (c) above; and           (h) if to
any other Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

                  SECTION 10.02. Waivers; Amendments. (a) No failure or delay by
any Agent, any Issuing Bank or any Lender in exercising any right or power
hereunder or under any other Credit Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, the Issuing Banks and the
Lenders hereunder and under any other Credit Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Credit Document or consent to any departure by
any Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Issuing Bank or any Lender may
have had notice or knowledge of such Default at the time.

                  (b) Neither this Agreement nor any other Credit Document nor
any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by Holdings, the
Company, ASII and the Required Lenders or by Holdings, the Company, ASII and the
Administrative Agent with the consent of the Required Lenders and, in the case
of any other Credit Document, each applicable Borrower (or the Borrower Agent on
behalf of such Borrower); provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable to any Lender hereunder, without
the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender affected thereby, (v) change Section 2.09(c) or (d)(iii)
in a manner that would alter the pro rata reduction of the Commitments required
thereby, without the written consent of each Lender affected thereby, (vi)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Credit Document specifying the number or
percentage of Lenders (or Lenders of any Tranche) required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vii) change in any
material respect any provision of Section 7.02 without the written consent of
each Lender affected thereby, (viii) change any provision of any Credit Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders under any Tranche differently from those of Lenders
under any other Tranche without the written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
adversely

 



--------------------------------------------------------------------------------



 



73

affected Tranche (treating Competitive Loans in the same way as in determining
the Required Lenders for purposes of determining any majority),, or (ix) release
Holdings, the Company or ASII from their respective obligations under
Article IX, in each case without the written consent of each Lender; or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Subsidiary Guarantee Agreement without the written consent of Lenders
representing more than 75% of the sum of the total Revolving Credit Exposures
and unused Commitments at such time; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of any Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of such Agent, such Issuing Bank or the Swingline Lender, as the case may be,
and (B) any waiver, amendment or modification that by its terms is limited in
effect to the rights or duties of Lenders under one or more (but less than all)
the Tranches, such waiver, amendment or modification may be effected by an
agreement or agreements in writing entered into by Holdings, the Company and
ASII and the requisite percentage in interest of Lenders under each affected
Tranche. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by Holdings, the Company, ASII,
the Required Lenders and the Administrative Agent (and, if its rights or
obligations are affected thereby, the London Agent) if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.

                  SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The
Borrowers shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of Cravath, Swaine & Moore, counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Credit
Documents or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses (other than expenses
usually and ordinarily incurred in the processing of drafts presented under
letters of credit) incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
any Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of Cravath, Swaine & Moore, counsel for the Administrative Agent,
and, if an Event of Default shall have occurred or shall be reasonably
anticipated by the Administrative Agent, other counsel for any Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
the rights of any Agent, Issuing Bank or Lender in connection with the Credit
Documents, including its rights under this Section, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

                  (b) The Borrowers shall indemnify each Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (other than Excluded Taxes), including the reasonable and
documented fees, charges and disbursements of counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Document or
any agreement or instrument contemplated thereby, the performance by the parties
to the Credit Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit),

 



--------------------------------------------------------------------------------



 



74

(iii)  any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Holdings or any of its Subsidiaries, or
any Environmental Liability related in any way to Holdings or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
have resulted from the wilful misconduct or gross negligence of such Indemnitee
or any of its directors, officers, employees or agents. The Borrower and each
Indemnitee agrees that (i) such Indemnitee will contest any claim in respect of
which indemnification is sought under this paragraph if requested by the
Borrower Agent, in a manner reasonably directed by the Borrower Agent, with
counsel selected by the Indemnitee and approved by the Borrower Agent, which
approval shall not be unreasonably withheld or (ii) the Borrower Agent, upon the
request of the Indemnitee, shall retain counsel reasonably satisfactory to the
Indemnitee to represent the Indemnitee in any proceeding with respect to any
such claim and shall pay as incurred the reasonable fees and expenses of such
counsel related to such proceeding. In any such proceeding with respect to which
the Indemnitee has requested the Borrower Agent to retain counsel, any
Indemnitee shall have the right to retain its own counsel at its own expense,
except that the Borrower Agent shall pay as they are incurred the reasonable
fees and expenses of counsel retained by the Indemnitee if (y) the Borrower and
the Indemnitee agree to the retention of such counsel or (z) the named parties
to any such proceeding (including any impleaded parties) include both the
Borrower and the Indemnitee and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. Any Indemnitee that proposes to settle or compromise any
indemnified claim for which the Borrowers may be liable for payment of indemnity
shall give the Borrower Agent written notice of the terms of such proposed
settlement or compromise reasonably in advance of settling or compromising such
claim or proceeding and shall obtain the Borrower Agent’s prior written consent,
which consent shall not be unreasonably withheld; provided that nothing in this
sentence or the preceding sentence shall restrict the right of any person to
settle or compromise any claim for which indemnity would be otherwise available
on any terms if such person waives its right to indemnity from the Borrowers in
respect of such claim. The Borrower Agent will not, without the prior written
consent of the applicable Indemnitee (which consent shall not be unreasonably
withheld), settle any proceeding with respect to which the Indemnitee has
requested the Borrower Agent to retain counsel unless such settlement includes
an express, complete and unconditional release of such Indemnitee with respect
to all claims asserted in such proceeding.

                  (c) To the extent that the Borrowers fail to pay any amount
required to be paid by them to any Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to such Agent, such Issuing Bank or the Swingline Lender such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Issuing Bank or the Swingline Lender in its capacity as
such.

                  (d) To the extent permitted by applicable law, neither
Holdings nor any Borrower shall assert, and each hereby waives, any claim
against any Indemnitee for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with or
as a result of this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

                  (e) All amounts due under this Section shall be payable
promptly after written demand therefor setting forth the amount and the nature
of the expense or claim, as applicable.

 



--------------------------------------------------------------------------------



 



75

                  (f) Notwithstanding the foregoing paragraphs, nothing in this
Section shall require Holdings or any Borrower to indemnify any Agent, Issuing
Bank or Lender against or to reimburse any Agent, Issuing Bank or Lender for any
cost or reduction in amounts received that shall result from the Changes in Law
or other matters addressed in Section 2.15, 2.16 or 2.17 and that shall be
expressly excluded from the amounts for which Holdings and the Borrowers are
liable under such Sections.

                  SECTION 10.04. Successors and Assigns. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Bank that issues any Letter of Credit), except that
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder or under any Borrowing Subsidiary Agreement (except as expressly
provided herein) without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

                  (b) Any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender (or an Affiliate of a Lender
that is sufficiently creditworthy that there would be no reasonable doubt as to
its ability to perform its obligations hereunder), each of the Borrower Agent
and the Administrative Agent (and in the case of an assignment of all or a
portion of a US Tranche Commitment or any Lender’s obligations in respect of its
LC Exposure, the applicable Issuing Bank, and the Swingline Lender) must give
their prior written consent to such assignment (which consent shall not be
unreasonably withheld), (ii) except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than US$10,000,000 unless each of the
Borrower Agent and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iii) shall not apply to rights in respect of outstanding
Competitive Loans, (iv) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of US$3,500, and (v) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Borrower Agent
otherwise required under this paragraph shall not be required if an Event of
Default under clause (g) or (h) of Section 7.01 has occurred and is continuing.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 



--------------------------------------------------------------------------------



 



76

                  (c) The Administrative Agent, acting for this purpose as an
agent of each Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Agents, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower, any Agent, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

                  (d) Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

                  (e) Any Lender may, without the consent of any Borrower or the
Administrative Agent, the Issuing Banks or the Swingline Lender sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents, the Issuing Banks, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Credit Documents and
to approve any amendment, modification or waiver of any provision of the Credit
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of and
be subject to all the obligations of a Lender under Sections 2.15, 2.16 and 2.17
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

                  (f) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Sections 2.17(e) as though it were
a Lender. The provisions of Section 2.19 shall apply to each Participant as
though it were a Lender.

                  (g) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such

 



--------------------------------------------------------------------------------



 



77

Lender as a party hereto.

                  (h) Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Bank”) may grant to a special purpose funding vehicle
(an “SPC”) of such Granting Bank, identified as such in writing from time to
time by the Granting Bank to the Administrative Agent and the Borrowers, the
option to provide to the Borrowers all or any part of any Loan that such
Granting Bank would otherwise be obligated to make to the Borrowers pursuant to
Section 2.01; provided that (i) nothing herein shall constitute a commitment to
make any Loan by any SPC and (ii) if an SPC elects not to exercise such option
or otherwise fails to provide all or any part of such Loan, the Granting Bank
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall be deemed to utilize the Commitment of the
Granting Bank to the same extent, and as if, such Loan were made by the Granting
Bank. Each party hereto hereby agrees that no SPC shall be liable for any
payment under this Agreement for which a Lender would otherwise be liable, for
so long as, and to the extent, the related Granting Bank makes such payment. In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.04, any SPC may (i) with
notice to, but without the prior written consent of, the Borrowers and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Bank or to any
financial institutions (if consented to by the Borrowers and Administrative
Agent) providing liquidity and/or credit facilities to or for the account of
such SPC to fund the Loans made by such SPC or to support the securities (if
any) issued by such SPC to fund such Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans (but not relating to any
Borrower, except with the Borrower Agent’s consent) to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC (and subject to the agreement of any such
provider of any surety, guarantee or credit or liquidity enhancement to maintain
the confidentiality of such information on substantially the terms set forth in
Section 10.12).

                  SECTION 10.05. Survival. All covenants, agreements,
representations and warranties made by the Credit Parties herein, in the other
Credit Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans and the issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

                  SECTION 10.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Credit Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the

 



--------------------------------------------------------------------------------



 



78

subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

                  SECTION 10.07. Severability. Any provision of any Credit
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions of such Credit Document; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

                  SECTION 10.08. Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of any Borrower (other than
payroll accounts and trust accounts) against any of and all the obligations of
the Borrowers now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement. The rights of each Lender under this Section are in
addition to and shall not limit other rights and remedies (including other
rights of setoff) which such Lender may have.

                  SECTION 10.09. Governing Law; Jurisdiction; Consent to Service
of Process. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

                  (b) Holdings and each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Credit Document shall
affect any right that any party to this Agreement may otherwise have to bring
any action or proceeding relating to this Agreement or any other Credit Document
against any Borrower or its properties in the courts of any jurisdiction.

                  (c) Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Credit Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

                  (d) Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Credit Document will affect the right of any
party hereto or thereto to serve process in any other manner permitted by law.

 



--------------------------------------------------------------------------------



 



79

                  SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

                  SECTION 10.11. Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

                  SECTION 10.12. Confidentiality. Each of the Agents, each
Issuing Bank and the Lenders agrees to maintain, and to cause its directors,
officers, employees and agents to maintain, the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors on a need-to-know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, subject to the delivery of prompt notice
of such required disclosure to the Borrower Agent in order that Holdings or the
Borrowers may have the opportunity to contest such disclosure or to seek one or
more protective orders with respect thereto, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the written
consent of any Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than a Borrower. For the purposes of
this Section, “Information” means all information received from the Borrowers
relating to the Borrowers or their business, other than any such information
that is publicly available or available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by a Borrower.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as a prudent Person engaged in the same
business or following customary procedures for such business would accord to its
own confidential information.

                  SECTION 10.13. Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been

 



--------------------------------------------------------------------------------



 



80

payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

                  SECTION 10.14. Conversion of Currencies. (a) If, for the
purpose of obtaining judgment in any court, it is necessary to convert a sum
owing hereunder in one currency into another currency, each party hereto
(including any Borrowing Subsidiary) agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

                  (b) The obligations of each Borrower in respect of any sum due
to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

                  SECTION 10.15. Release of Guarantees; Termination of Certain
Covenants and Subsidiary Guarantee Agreement. (a) Notwithstanding any contrary
provision herein or in any other Credit Document, if the Borrower Agent shall
request the release under the Subsidiary Guarantee Agreement of any Subsidiary
Guarantor upon the sale of all the Equity Interests in such Subsidiary Guarantor
owned by Holdings and the Subsidiaries to a Person other than Holdings or a
Subsidiary in a transaction permitted under the terms of this Agreement and
shall deliver to the Administrative Agent a certificate to the effect that such
sale will comply with the terms of this Agreement, the Administrative Agent, if
satisfied that the applicable certificate is correct, shall, without the consent
of any Lender, execute and deliver all such releases or other instruments, and
take all such further actions, as shall be necessary to effectuate the release
of such Subsidiary Guarantor from its obligations under the Subsidiary Guarantee
Agreement substantially simultaneously with or promptly after the completion of
such sale or other disposition.

                  (b) At any time when a Class I Termination Condition shall
occur, Sections 6.05(b) and 6.06(a) will terminate and be of no further force
and effect; provided that if at any time after the occurrence of a Class I
Termination Condition either Moody’s or S&P shall downgrade its Index Rating
such that a Class I Termination Condition shall no longer be in effect, such
Sections shall be automatically reinstated on the date of such downgrade.

                  (c) At any time when a Class II Termination Condition shall
occur, Sections 5.08, 6.01 and 6.04 and the Subsidiary Guarantee Agreement shall
terminate and be of no further force and effect; provided that if at any time
after the occurrence of a Class II Termination Condition either Moody’s or S&P
shall downgrade its Index Rating such that a Class II Termination Condition
shall no longer be in effect, such Sections and the Subsidiary Guarantee
Agreement shall be automatically reinstated on the date of such downgrade and
each Subsidiary required to be party to the Subsidiary Guarantee Agreement in
order for the Guarantee Requirement to be satisfied will execute such
instruments as the Administrative Agent may

 



--------------------------------------------------------------------------------



 



81

reasonably request to evidence and confirm its Guarantee of the Obligations to
the extent that such Guarantee would not violate applicable laws or joint
venture or similar agreements with third parties, result in liability on the
part of officers, directors or employees of such Subsidiary or result in adverse
tax consequences (as determined by Holdings in consultation with the
Administrative Agent) for Holdings or any of its Subsidiaries.

                  (d) If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower Agent (on behalf of the Credit Parties) and the
Administrative Agent (on behalf of the Lenders) shall negotiate in good faith to
amend the definitions of Class I Termination Condition and Class II Termination
Condition to reflect such changed rating system or the unavailability of ratings
from such rating agency.

 



--------------------------------------------------------------------------------



 



82

                  IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

              AMERICAN STANDARD COMPANIES INC.,               by   /s/ R. Scott
Massengill        

--------------------------------------------------------------------------------

        Name: R. Scott Massengill
Title: Vice President & Treasurer               AMERICAN STANDARD INC.,        
      by
  /s/ R. Scott Massengill        

--------------------------------------------------------------------------------

        Name: R. Scott Massengill
Title: Vice President & Treasurer               AMERICAN STANDARD INTERNATIONAL
INC.,               by
  /s/ R. Scott Massengill        

--------------------------------------------------------------------------------

        Name: R. Scott Massengill Title: Vice President & Treasurer            
  AMERICAN STANDARD ITALIA SRL,               by
  /s/ R. Scott Massengill        

--------------------------------------------------------------------------------

        Name: R. Scott Massengill
Title: Vice President & Treasurer

 



--------------------------------------------------------------------------------



 



83

              WABCO STANDARD TRANE BV,               by
  /s/ R. Scott Massengill        

--------------------------------------------------------------------------------

        Name: R. Scott Massengill
Title: Vice President & Treasurer               A-S DEUTSCHLAND GMBH,          
    by
  /s/ R. Scott Massengill        

--------------------------------------------------------------------------------

        Name: R. Scott Massengill
Title: Vice President & Treasurer               AMERICAN STANDARD (UK) CO.,    
          by
  /s/ R. Scott Massengill        

--------------------------------------------------------------------------------

        Name: R. Scott Massengill
Title: Vice President & Treasurer               WABCO STANDARD GMBH,            
  by
  /s/ R. Scott Massengill        

--------------------------------------------------------------------------------

        Name: R. Scott Massengill
Title: Vice President & Treasurer               WABCO STD. FRENCH HOLDINGS SARL,
              by
  /s/ R. Scott Massengill        

--------------------------------------------------------------------------------

        Name: R. Scott Massengill
Title: Vice President & Treasurer               THE CHASE MANHATTAN BANK,
individually, as Administrative Agent, as Swingline Lender and as Issuing Bank,
              by
  /s/ Randolph E. Cates        

--------------------------------------------------------------------------------

        Name: Randolph E. Cates
Title: Vice President

 



--------------------------------------------------------------------------------



 



84

              CHASE MANHATTAN INTERNATIONAL LIMITED, as London Agent,          
    by
  /s/ S. Clarke        

--------------------------------------------------------------------------------

        Name: S. Clarke
Title: Vice President               by
  /s/ C. Walsh        

--------------------------------------------------------------------------------

        Name: C. Walsh
Title: Assistant Treasurer               CHASE MANHATTAN INTERNATIONAL LIMITED,
as Italian Agent,               by
  /s/ S. Clarke        

--------------------------------------------------------------------------------

        Name: S. Clarke
Title: Vice President               PB CAPITAL CORPORATION,               by
  /s/ Richard Cameron        

--------------------------------------------------------------------------------

        Name: Richard Cameron
Title: Vice President               by
  /s/ Aurelio Almonte        

--------------------------------------------------------------------------------

        Name: Aurelio Almonte
Title: Associate               HSBC BANK USA,               by
  /s/ Sarah McClintock        

--------------------------------------------------------------------------------

        Name: Sarah McClintock
Title: First Vice President

 



--------------------------------------------------------------------------------



 



85

              NATEXIS BANQUES POPULAIRES,               by
  /s/ Pieter J. van Tulder        

--------------------------------------------------------------------------------

        Name: Pieter J. van Tulder
Title: Vice President and Manager Multinational Group               by
  /s/ Christine Dirringer        

--------------------------------------------------------------------------------

        Name: Christine Dirringer
Title: Vice President               ABN AMRO BANK N.V.,               by
  /s/ Nancy W. Lanzoni        

--------------------------------------------------------------------------------

        Name: Nancy W. Lanzoni
Title: Group Vice President               by
  /s/ Richard Schrage        

--------------------------------------------------------------------------------

        Name: Richard Schrage
Title: Vice President               FIRSTAR BANK, NA,               by
  /s/ John Franceschi        

--------------------------------------------------------------------------------

        Name: John Franceschi
Title: Assistant Vice President               CREDIT INDUSTRIEL ET COMMERCIAL,  
            by
  /s/ Sean Mournier        

--------------------------------------------------------------------------------

        Name: Sean Mournier
Title: First Vice President               by
  /s/ Marcus Edward        

--------------------------------------------------------------------------------

        Name: Marcus Edward
Title: Vice President

 



--------------------------------------------------------------------------------



 



86

              THE INDUSTRIAL BANK OF JAPAN
TRUST COMPANY,               by
  /s/ Roy Tanfield        

--------------------------------------------------------------------------------

        Name: Roy Tanfield
Title: Senior Vice President               ALLIED IRISH BANK, PLC,              
by
  /s/ William J. Strickland        

--------------------------------------------------------------------------------

        Name: William J. Strickland
Title: President and CEO               by
  /s/ Germaine Reusch        

--------------------------------------------------------------------------------

        Name: Germaine Reusch
Title: Vice President               THE BANK OF NOVA SCOTIA,               by
  /s/ Brian S. Allen        

--------------------------------------------------------------------------------

        Name: Brian S. Allen
Title: Managing Director               LLOYDS TSB BANK PLC,               by
  /s/ Richard M. Heath        

--------------------------------------------------------------------------------

        Name: Richard M. Heath
Title: Vice President, Corporate Banking, USA H009               by
  /s/ Catherine Rankin        

--------------------------------------------------------------------------------

        Name: Catherine Rankin
Title: Assistant Vice President R027

 



--------------------------------------------------------------------------------



 



87

              FLEET NATIONAL BANK,               by
  /s/ Miguel J. Medida        

--------------------------------------------------------------------------------

        Name: Miguel J. Medida
Title: Managing Director               CREDIT AGRICOLE INDOSUEZ,              
by
  /s/ Richard A. Drennan        

--------------------------------------------------------------------------------

        Name: Richard A. Drennan
Title: Vice President Senior Relationship Manager               by
  /s/ Raymond A. Falkenberg        

--------------------------------------------------------------------------------

        Name: Raymond A. Falkenberg
Title: Vice President Senior Relationship Manager               BAYERISCHE HYPO-
UND VEREINSBANK AG,
NEW YORK BRANCH               by
  /s/ Richard A. Cardover        

--------------------------------------------------------------------------------

        Name: Richard A. Cardover
Title: Director               by
  /s/ John T. Murphy        

--------------------------------------------------------------------------------

        Name: John T. Murphy
Title: Director               BARCLAYS BANK PLC,               by
  /s/ L. Peter Yetman        

--------------------------------------------------------------------------------

        Name: L. Peter Yetman
Title: Director

 



--------------------------------------------------------------------------------



 



88

              CREDIT LYONNAIS NEW YORK BRANCH,               by
  /s/ Attila Koc        

--------------------------------------------------------------------------------

        Name: Attila Koc
Title: Senior Vice President               SOCIETE GENERALE,               by
  /s/ Ambrish D. Thanawala        

--------------------------------------------------------------------------------

        Name: Ambrish D. Thanawala
Title: Director Corporate Banking               BANCA NAZIONALE DEL LAVORO
S.p.A. - NEW YORK BRANCH               by
  /s/ Leonardo Valentini        

--------------------------------------------------------------------------------

        Name: Leonardo Valentini
Title: First Vice President               by
  /s/ Frederic W. Hall        

--------------------------------------------------------------------------------

        Name: Frederic W. Hall
Title: Vice President               BNP PARIBAS,               by
  /s/ Duane P. Helkowski        

--------------------------------------------------------------------------------

        Name: Duane P. Helkowski
Title: Director               by
  /s/ Shayn P. March        

--------------------------------------------------------------------------------

        Name: Shayn P. March
Title: Vice President               BANK OF AMERICA, N.A.,               by
  /s/ John W. Pocalyko        

--------------------------------------------------------------------------------

        Name: John W. Pocalyko
Title: Managing Director

 



--------------------------------------------------------------------------------



 



89

              BANK OF TOKYO-MITSUBISHI TRUST COMPANY,               by
  /s/ R.F. Kay        

--------------------------------------------------------------------------------

        Name: R.F. Kay
Title: Vice President               INTESABCI, NEW YORK BRANCH,               by
  /s/ C. Dougherty        

--------------------------------------------------------------------------------

        Name: C. Dougherty
Title: Vice President               by
  /s/ Frank Maffei        

--------------------------------------------------------------------------------

        Name: Frank Maffei
Title: Vice President               DEUTSCHE BANK AG, NEW YORK BRANCH,          
    by
  /s/ Jean M. Hannigan        

--------------------------------------------------------------------------------

        Name: Jean M. Hannigan
Title: Director               by
  /s/ Stephanie Strohe        

--------------------------------------------------------------------------------

        Name: Stephanie Strohe
Title: Vice President               THE BANK OF NEW YORK,               by
  /s/ Ernest Fung        

--------------------------------------------------------------------------------

        Name: Ernest Fung
Title: Vice President               CITIBANK, N.A.,               by
  /s/ John S. Hutchins        

--------------------------------------------------------------------------------

        Name: John S. Hutchins
Title: Managing Director

 



--------------------------------------------------------------------------------



 



EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

                  Reference is made to the Five-Year Credit Agreement dated as
of November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries, the Lenders from time to time party thereto, The Chase Manhattan
Bank, as Administrative Agent, Issuing Bank and Swingline Lender, Chase
Manhattan International Limited, as London Agent, Chase Manhattan International
Limited, as Italian Agent, Bank of America, N.A., Citibank, N.A. and Deutsche
Bank AG, as Co-Syndication Agents, and The Industrial Bank of Japan Trust
Company and Lloyds TSB Bank PLC, as Documentation Agents. Capitalized terms used
but not defined herein shall have the meanings specified in the Credit
Agreement.

                  1. The Assignor named below hereby sells and assigns, without
recourse, to the Assignee named below and the Assignee hereby purchases and
assumes, without recourse, from the Assignor, effective as of the Assignment
Date set forth below, the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement and the other
Credit Documents, including, without limitation, the interests set forth below
of (i) the Commitments of the Assignor on the Assignment Date, (ii) the Loans
owing to the Assignor which are outstanding on the Assignment Date and (iii)
participations in Letters of Credit and Swingline Loans that are outstanding on
the Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement and the other Credit Documents. From and after the Assignment
Date, (i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the interests assigned by this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder and under
the other Credit Documents and (ii) the Assignor shall, to the extent of the
interests assigned by this Assignment and Acceptance, relinquish its rights and
be released from its obligations under the Credit Agreement and the other Credit
Documents (other than with respect to such Assignor’s obligation to maintain the
confidentiality of the Information). The Assignor makes no representation or
warranty hereunder other than that it is the legal and beneficial owner of the
interest being assigned and that its legal and beneficial ownership interest is
free and clear of any adverse claim.

                  2. This Assignment and Acceptance is being delivered to the
Administrative Agent together with (i) to the extent required, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by such Assignee, (ii) if the
Assignee is not already a Lender under the Agreement, an Administrative
Questionnaire in the form provided by the Administrative Agent and (iii) a
processing and recordation fee in the amount of $3,500.

                  3. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Date of Assignment:___________________________________________

Legal Name of Assignor:________________________________________

Legal Name of Assignee:________________________________________

Assignee’s Address for Notices:__________________________________

Effective Date of Assignment (“Assignment Date”):____________________
(such date to be at least 5 Business Days after Date of Assignment)



--------------------------------------------------------------------------------



 



 

                              Percentage Assigned             of Commitment    
        (set forth, to at             least 8 decimals,             as a
percentage of             the facility and             the aggregate            
Commitments of all Facility   Principal Amount Assigned   Lenders thereunder)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Italian Commitment
  $         %  
Assigned:
               
US Commitment
  $         %  
Assigned:
               
Italian Tranche Revolving Loans
  $         %  
Assigned:
               
US Tranche Revolving Loans
  $         %  

          The terms set forth herein are hereby agreed to:                      
    Consented to (if required):           _____________________, as Assignor,  
    AMERICAN STANDARD COMPANIES INC., as Borrower Agent           by   by    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:
Title:       Name:
Title:



--------------------------------------------------------------------------------



 



 

          _____________________, as Assignee,                          
Consented to (if required):           by

--------------------------------------------------------------------------------

Name:
Title:       THE CHASE MANHATTAN
BANK, as Administrative
Agent,                   by
       

--------------------------------------------------------------------------------

        Name:
Title:                   [Issuing Bank],                   by
       

--------------------------------------------------------------------------------

        Name:
Title:                   [Swingline Lender],                   by
       

--------------------------------------------------------------------------------

        Name:
Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1

[FORM OF]



       BORROWING SUBSIDIARY AGREEMENT dated as of [                            
], among AMERICAN STANDARD COMPANIES INC., a Delaware corporation, as Borrower
Agent (the “Borrower Agent”), [Name of Borrowing Subsidiary], a [
                        ] corporation (the “New Borrowing Subsidiary”), and The
Chase Manhattan Bank, as Administrative Agent (the “Administrative Agent”).

                  Reference is made to the Five-Year Credit Agreement dated as
of November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries, the Lenders from time to time party thereto, The Chase Manhattan
Bank, as Administrative Agent, Issuing Bank and Swingline Lender, Chase
Manhattan International Limited, as London Agent, Chase Manhattan International
Limited, as Italian Agent, Bank of America, N.A., Citibank, N.A. and Deutsche
Bank AG, as Co-Syndication Agents, and The Industrial Bank of Japan Trust
Company and Lloyds TSB Bank PLC, as Documentation Agents. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

                  Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to the
Borrowing Subsidiaries. The Borrower Agent and the New Borrowing Subsidiary
desire that the New Borrowing Subsidiary become a Borrowing Subsidiary under the
Credit Agreement. The Borrower Agent and the New Borrowing Subsidiary represent
that the New Borrowing Subsidiary is a wholly-owned Subsidiary organized under
the laws of [                              ]. The Borrower Agent represents that
the representations and warranties of Holdings, the Company and ASII in the
Credit Agreement are true and correct in all material respects on and as of the
date hereof after giving effect to this Agreement (it being understood that the
representations and warranties in Sections 3.05 and 3.06 shall be deemed for
purposes of this Agreement to refer to the financial statements most recently
delivered under Section 5.05(a) or (b) and to the date thereof at all times
after the first such delivery thereunder rather than to the dates and financial
statements specified in Sections 3.05 and 3.06). The Borrower Agent agrees that
the Guarantees of Holdings, the Company and ASII contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary. Upon
execution of this Agreement by each of the Borrower Agent, the New Borrowing
Subsidiary and the Administrative Agent, the New Borrowing Subsidiary shall be a
party to the Credit Agreement and shall constitute a “Borrowing Subsidiary” for
all purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound
by all provisions of the Credit Agreement.

                  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

                  IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their authorized officers as of the date first
appearing above.



  AMERICAN STANDARD COMPANIES INC., as
Borrower Agent



  by


--------------------------------------------------------------------------------

Name:
Title:



--------------------------------------------------------------------------------



 



 



  [NAME OF NEW BORROWING SUBSIDIARY]



  by


--------------------------------------------------------------------------------

Name:
Title:



  THE CHASE MANHATTAN BANK, as
Administrative Agent,



  by


--------------------------------------------------------------------------------

Name:
Title:



--------------------------------------------------------------------------------



 



 

EXHIBIT B-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

The Chase Manhattan Bank,
as Administrative Agent
for the Lenders referred to below
c/o The Chase Manhattan Bank,
as Administrative Agent
270 Park Avenue
New York, NY 10017

[Date]

Ladies and Gentlemen:

                  The undersigned, American Standard Companies Inc., as Borrower
Agent (the “Borrower Agent”), refers to the Five-Year Credit Agreement dated as
of November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries, the Lenders from time to time party thereto, The Chase Manhattan
Bank, as Administrative Agent, Issuing Bank and Swingline Lender, Chase
Manhattan International Limited, as London Agent, Chase Manhattan International
Limited, as Italian Agent, Bank of America, N.A., Citibank, N.A. and Deutsche
Bank AG, as Co-Syndication Agents, and The Industrial Bank of Japan Trust
Company and Lloyds TSB Bank PLC, as Documentation Agents. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

                  The Borrower Agent hereby terminates the status of [
                  ] (the “Terminated Borrowing Subsidiary”) as a Borrowing
Subsidiary under the Credit Agreement. The Borrower Agent represents and
warrants that no Loans made to, or Letters of Credit issued for the account of,
the Terminated Borrowing Subsidiary are outstanding as of the date hereof and
that all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees or in respect of Letters of Credit (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under the Credit Agreement) pursuant to the Credit Agreement have been paid in
full on or prior to the date hereof.



  Very truly yours,



  AMERICAN STANDARD COMPANIES
INC., as Borrower Agent



  by


--------------------------------------------------------------------------------

Name:
Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT C

RESERVE COSTS

                  Reference is made to the Five-Year Credit Agreement dated as
of November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries, the Lenders from time to time party thereto, The Chase Manhattan
Bank, as Administrative Agent, Issuing Bank and Swingline Lender, Chase
Manhattan International Limited, as London Agent, Chase Manhattan International
Limited, as Italian Agent, Bank of America, N.A., Citibank, N.A. and Deutsche
Bank AG, as Co-Syndication Agents, and The Industrial Bank of Japan Trust
Company and Lloyds TSB Bank PLC, as Documentation Agents. Capitalized terms used
but not defined herein shall have the meanings specified in the Credit
Agreement.



1.   Definitions       In this Exhibit:       “Act” means the Bank of England
Act of 1998.       The terms “Eligible Liabilities” and “Special Deposits” have
the meanings ascribed to them under or pursuant to the Act or by the Bank of
England (as may be appropriate), on the day of the application of the formula.  
    “Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.       “Fees Regulations”
means, as appropriate, either:



  (a)   the Banking Supervision (Fees) Regulations 1998; or     (b)   such
regulations as from time to time may be in force, relating to the payment of
fees for banking supervision in respect of periods subsequent to January 1,
2000.



    “FSA” means the Financial Services Authority.       Any reference to a
provision of any statute, directive, order or regulation herein is a reference
to that provision as amended or re-enacted from time to time.   2.   Calculation
of the Mandatory Costs Rate       The Mandatory Costs Rate is an addition to the
interest rate on each Eurocurrency Loan or any other sum on which interest is to
be calculated to compensate the Lenders for the cost attributable to
Eurocurrency Loan or such sum resulting from the imposition from time to time
under or pursuant to the Act and/or by the Bank of England and/or the FSA (or
other United Kingdom governmental authorities or agencies) of a requirement to
place non-interest bearing or Special Deposits (whether interest bearing or not)
with the Bank of England and/or pay fees to the FSA calculated by reference to
the liabilities used to fund the relevant Eurocurrency Loan or such sum.      
The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the rate (rounded upward, if necessary, to the next higher
1/16 of 1%) resulting from the application of the following formula:       For
Sterling:

   XL + S(L-D) + F x 0.01 


--------------------------------------------------------------------------------

100-(X+S)



--------------------------------------------------------------------------------



 



 



    For other Foreign Currencies:

   F x 0.01 


--------------------------------------------------------------------------------

300



    where on the day of application of the formula

      X   is the percentage of Eligible Liabilities (in excess of any stated
minimum) by reference to which The Chase Manhattan Bank (“Chase”) is required
under or pursuant to the Act to maintain cash ratio deposits with the Bank of
England;       L   is the rate of interest (exclusive of Euro-Currency Margin
and Mandatory Costs Rate) payable on that day on the related Eurocurrency Loan
or unpaid sum pursuant to this Agreement;       F   is the rate of charge
payable by Chase to the FSA pursuant to the Fees Regulations and expressed in
pounds per £1 million of the Fees Base of Chase;       S   is the level of
interest-bearing Special Deposits, expressed as a percentage of Eligible
Liabilities, which Chase is required to maintain by the Bank of England (or
other United Kingdom governmental authorities or agencies); and       D   is the
percentage rate per annum payable by the Bank of England to Chase on Special
Deposits.



    (X, L, S and D are to be expressed in the formula as numbers and not as
percentages. A negative result obtained from subtracting D from L shall be
counted as zero.)       The Mandatory Costs Rate attributable to a Eurocurrency
Loan or other sum for any period shall be calculated at or about 11:00 A.M.
(London time) on the first day of such period for the duration of such period.  
    The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.   3.   Change of Requirements       If there
is any change in circumstance (including the imposition of alternative or
additional requirements) which in the reasonable opinion of the Administrative
Agent renders or will render the above formula (or any element thereof, or any
defined term used therein) inappropriate or inapplicable, the Administrative
Agent shall (with the written consent of the Borrower Agent, which shall not be
unreasonably withheld) be entitled to vary the same. Any such variation shall,
in the absence of manifest error, be conclusive and binding on all parties and
shall apply from the date specified in such notice.

 



--------------------------------------------------------------------------------



 



EXHIBIT E

AMERICAN STANDARD COMPANIES INC.

FINANCIAL OFFICER’S COMPLIANCE CERTIFICATE

             Reference is made to the Five-Year Credit Agreement dated as of
November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.
(“Holdings”), American Standard Inc., American Standard International Inc., the
Borrowing Subsidiaries, the Lenders from time to time party thereto, The Chase
Manhattan Bank, as Administrative Agent, Issuing Bank and Swingline Lender,
Chase Manhattan International Limited, as London Agent, Chase Manhattan
International Limited, as Italian Agent, Bank of America, N.A., Citibank, N.A.
and Deutsche Bank AG, as Co-Syndication Agents, and The Industrial Bank of Japan
Trust Company and Lloyds TSB Bank PLC, as Documentation Agents (capitalized
terms used herein have the meanings attributed thereto in the Credit Agreement
unless otherwise defined herein). Pursuant to Section 5.05 of the Credit
Agreement, the undersigned, in his/her capacity as a Financial Officer of
Holdings, certifies as follows:



  1.   [Attached hereto as Exhibit [A] is a true and complete copy of Holdings’
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of December 31, 200[    ], setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Holdings and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.]     2.   [Attached hereto as Exhibit
[B] is a true and complete copy of Holdings’ consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for the immediately preceding fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year. These present fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.]     3.   [Attached hereto as Exhibit [C] is a true
and complete copy of (i) the consolidating balance sheet of Holdings and its
subsidiaries, (ii) the related consolidating statements of income and retained
earnings and cash flows of Holdings and its subsidiaries for such fiscal
quarter, (iii) the consolidating balance sheet of the “other subsidiaries” and
(iv) the related consolidating statements of income and retained earnings and
cash flows of the “other subsidiaries” for such fiscal quarter in each case in
the form of Note 7 of Holdings’ Report on Form 10-Q for the fiscal quarter ended
June 30, 2001 and setting forth, in comparative form, the corresponding amounts
as of the end of and for the previous year, all in reasonable detail and
accompanied by a certificate of a Financial Officer of Holdings to the effect
that they fairly present the financial condition of Holdings and its
subsidiaries or the “other subsidiaries”, as the case may be, as at the dates
indicated and the results of their operations and cash flows for the periods
indicated based on Holdings’ or the “other subsidiaries” normal accounting
procedures.]     4.   Except as otherwise disclosed to the Administrative Agent
in writing pursuant to the Credit Agreement, at no time during the period
between [    ] and [    ] (the “Certificate Period”) did a Default or an Event
of Default exist. (If unable to provide the foregoing certification, fully
describe the reasons therefor and circumstances thereof and any action taken or
proposed to be taken with respect thereto on Schedule A attached hereto.)     5.
  The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine whether Holdings is in
compliance with the covenants set forth in Sections 6.01, 6.09 and 6.10 of the
Credit Agreement:



--------------------------------------------------------------------------------



 



 



  (i)   Consolidated Total Debt to Consolidated EBITDA ratio.

      Consolidated Total Debt =   [    ] Consolidated EBITDA=   [    ] Actual
Ratio=   [    ] to 1.0 Required Ratio=   [    ] to 1.0



  (ii)   Consolidated Free Cash Flow to Consolidated Interest Expense ratio.

      Consolidated Free Cash Flow=   [    ] Consolidated Interest Expense=  
[    ] Actual Ratio=   [    ] to 1.0 Required Ratio=   [    ] to 1.0



  (iii)   Consolidated Net Tangible Assets.

      net aggregate assets =   [    ]



  less    

      net current liabilities =   [    ] goodwill and other allowed intangibles
=   [    ] Total=   [    ]



  6.   Except as otherwise disclosed to the Administrative Agent in writing
pursuant to the Credit Agreement, at no time since the date of the audited
financial statements referred to in Section 3.04 of the Credit Agreement has
there been a change in GAAP or in the application thereof. (If unable to provide
the foregoing certification, fully describe the effect of such change on the
financial statements accompanying such certificate on Schedule A attached
hereto.)     7.   Attached hereto as Exhibit [D] is a true and complete list [of
the Material Subsidiaries] [setting forth all changes during the Certificate
Period in the Subsidiaries constituting Material Subsidiaries]. Section 5.09 of
the Credit Agreement has been complied with in all material respects. (If unable
to provide the foregoing certifications, fully describe the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect
thereto on Schedule A attached hereto.)

             IN WITNESS WHEREOF, the undersigned, in his/her capacity as a
Financial Officer, has executed this certificate for and on behalf of Holdings
and has caused this certificate to be delivered this      day of [    ].



  AMERICAN STANDARD COMPANIES INC.,



  By:


--------------------------------------------------------------------------------


Name:
Title: Financial Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT F

PROMISSORY NOTE

New York, New York
[Date]

                  For value received, [NAME OF BORROWER], a [                 ]
corporation (the“Borrower”), promises to pay to the order of [name of Lender]
(the “Lender”) (i) the unpaid principal amount of each Loan made by the Lender
to the Borrower under the Credit Agreement referred to below, when and as due
and payable under the terms of the Credit Agreement, and (ii) interest on the
unpaid principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in the currencies and to the accounts specified in the
Credit Agreement, in immediately available funds.

                  All Loans made by the Lender, and all repayments of the
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding shall be endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached hereto
and made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

                  This note is one of the promissory notes issued pursuant to
the Five-Year Credit Agreement dated as of November 6, 2001 (as amended,
supplemented, waived or otherwise modified from time to time, the“Credit
Agreement”), among American Standard Companies Inc., American Standard Inc.,
American Standard International Inc., the Borrowing Subsidiaries, the Lenders
from time to time party thereto, The Chase Manhattan Bank, as Administrative
Agent, Issuing Bank and Swingline Lender, Chase Manhattan International Limited,
as London Agent, Chase Manhattan International Limited, as Italian Agent, Bank
of America, N.A., Citibank, N.A. and Deutsche Bank AG, as Co-Syndication Agents,
and The Industrial Bank of Japan Trust Company and Lloyds TSB Bank PLC, as
Documentation Agents. Terms defined in the Credit Agreement are used herein with
the same meanings. Reference is made to the Credit Agreement for provisions for
the mandatory and optional prepayment hereof and the acceleration of the
maturity hereof.



  [NAME OF BORROWER],



  by


--------------------------------------------------------------------------------

Name:
Title:



--------------------------------------------------------------------------------



 



 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

                   
 
Date   Amount
of
Loan   Amount of
Principal
Repaid   Unpaid
Principal
Balance    
Notations
Made By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT G

[FORM OF]



       SUBSIDIARY GUARANTEE AGREEMENT dated as of November 6, 2001, among each
of the subsidiaries listed on Schedule I hereto or becoming parties hereto as
provided in Section 20 (collectively, the “Guarantors”) of AMERICAN STANDARD
COMPANIES INC., a Delaware corporation (“Holdings”), and THE CHASE MANHATTAN
BANK, as administrative agent (the “Administrative Agent”) for the Lenders (as
defined in the Credit Agreement referred to below).

                  Reference is made to the Five-Year Credit Agreement dated as
of November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, The Chase Manhattan Bank, as Administrative Agent, Issuing Bank
and Swingline Lender, Chase Manhattan International Limited, as London Agent,
Chase Manhattan International Limited, as Italian Agent, Bank of America, N.A.,
Citibank, N.A. and Deutsche Bank AG, as Co-Syndication Agents, and The
Industrial Bank of Japan Trust Company and Lloyds TSB Bank PLC, as Documentation
Agents. Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

                  The Lenders have agreed to make Loans to the Borrowers, and
the Issuing Banks have agreed to issue Letters of Credit for the accounts of the
Borrowers, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Guarantors is a Subsidiary of
Holdings and acknowledges that it will derive substantial benefit from the
making of the Loans by the Lenders and the issuance of the Letters of Credit by
the Issuing Banks. The obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit are conditioned upon, among other
things, the execution and delivery by the Guarantors of a Subsidiary Guarantee
Agreement in the form hereof. As consideration therefor and in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit, the
Guarantors are willing to execute this Agreement.

                  Accordingly, the parties hereto agree as follows:

                  SECTION 1. Guarantee. (a) Subject to paragraph (b) of this
Section, each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety,
(i) the due and punctual payment by the Borrowers of (A) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by any Borrower under this
Agreement in respect of any Letter of Credit when and as due, including payments
in respect of reimbursement of disbursements, interest thereon and obligations
to provide cash collateral and (C) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
any Credit Party under this Agreement or any other Credit Document and (ii) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of all Credit Parties under or pursuant to the Credit Agreement and
the other Credit Documents (all the monetary and other obligations referred to
in this paragraph being referred to collectively as the “Obligations”).

                  (b) Notwithstanding the foregoing paragraph (a) or any other
provision of this Agreement, (i) no Guarantor that is a Non-US Subsidiary (a
“Non-US Guarantor”) will be liable as a guarantor hereunder for any Obligations
of any Credit Party that is a US Person and (ii) the guarantee of each Non-US
Guarantor will be further limited in the manner (if any) set forth with respect
to such Non-US Guarantor in Schedule II.

                  SECTION 2. Obligations Not Waived. To the fullest extent
permitted by applicable law, each Guarantor waives presentment to, demand of
payment from and protest to any of the Borrowers of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (a) the failure of the
Administrative Agent or any other Lender to assert any claim or demand or to
enforce or exercise any right or remedy against any Borrower or any other
Guarantor under the provisions of the Credit Agreement, any other Credit
Document or otherwise, (b) any extension, renewal or increase of or in any of
the Obligations, (c) any rescission, waiver, amendment or modification of, or
any release from, any of the terms or provisions of this Agreement, any other
Credit Document, any Guarantee or any other agreement or instrument, including
with respect to any other Guarantor under this Agreement,

 



--------------------------------------------------------------------------------



 



 2

(d)  the failure or delay to perfect any security interest in, or the release
of, any of the security held by or on behalf of the Administrative Agent or any
other Lender or (e) the failure or delay of the Administrative Agent or any
other Lender to exercise any right or remedy against any other guarantor of the
Obligations.

                  SECTION 3. Security. Each of the Guarantors authorizes the
Administrative Agent to (a) take and hold security for the payment of this
Guarantee and the Obligations and exchange, enforce, waive and release any such
security, (b) apply such security and direct the order or manner of sale thereof
as it in its sole discretion may determine and (c) release or substitute any one
or more endorsees, other guarantors or other obligors.

                  SECTION 4. Guarantee of Payment. Each Guarantor further agrees
that its guarantee constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Lender to any security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Lender in favor of any Borrower or any
other person.

                  SECTION 5. No Discharge or Diminishment of Guarantee. The
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense (other than a defense of payment) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any remedy under the Credit Agreement, any other Credit
Document or any other agreement or instrument, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, wilful or
otherwise, in the performance of the Obligations, or by any other act, omission
or delay to do any other act that may or might in any manner or to any extent
vary the risk of any Guarantor or that would otherwise operate as a discharge of
each Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations) or that would impair or eliminate any
right of such Guarantor to subrogation.

                  SECTION 6. Defenses of Borrowers Waived. To the fullest extent
permitted by applicable law, each of the Guarantors waives any defense based on
or arising out of any defense of any Borrower or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower, other than the final and indefeasible payment
in full in cash of the Obligations. The Administrative Agent and the other
Lenders may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other
guarantor or exercise any other right or remedy available to them against any
Borrower or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash. Pursuant to applicable law,
each of the Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Borrower or any other Guarantor or guarantor, as the
case may be, or any security.

                  SECTION 7. Agreement to Pay; Subordination. In furtherance of
the foregoing and not in limitation of any other right that the Administrative
Agent or any other Lender has at law or in equity against any Guarantor by
virtue hereof, upon the failure of any Borrower or any other Credit Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Lender as designated thereby in cash the amount of such
unpaid Obligations together with such further payments as may be required in
accordance with Section 2.18 of the Credit Agreement (which Section is
incorporated by reference herein and, as so incorporated, shall apply to
payments made by the Guarantors hereunder to the same extent as to payments made
by the Borrowers under the Credit Agreement). Each Guarantor further agrees that
if payment in respect of any Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any legal prohibition, disruption of currency or foreign exchange markets, war
or civil disturbance or other event, payment of such Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of any Lender, Agent or Issuing Bank, not consistent with the protection of its
rights or interests, then, at the election of such Lender, Agent or Issuing
Bank, such

 



--------------------------------------------------------------------------------



 



 3

Guarantor shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify such Lender, Agent or Issuing Bank against any losses or
expenses (including losses or expenses resulting from fluctuations in exchange
rates) that it shall sustain as a result of such alternative payment. Upon
payment by any Guarantor of any sums to the Administrative Agent or any Lender
as provided above, all rights of such Guarantor against any Borrower arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations. In addition, any indebtedness of a Borrower now or hereafter held
by any Guarantor is hereby subordinated in right of payment to the prior payment
in full of the Obligations. If any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of such Borrower, such
amount shall be held in trust for the benefit of the Lenders and shall forthwith
be paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Documents.

                  SECTION 8. Information. Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Lenders will have any duty to advise any of
the Guarantors of information known to it or any of them regarding such
circumstances or risks.

                  SECTION 9. Representations and Warranties. Each of the
Guarantors represents and warrants as to itself that all representations and
warranties relating to it and its subsidiaries contained in the Credit Agreement
are true and correct.

                  SECTION 10. Termination. (a) The Guarantees made hereunder
(i) shall terminate when all the Obligations have been indefeasibly paid in full
and the Lenders have no further commitment to lend under the Credit Agreement,
the LC Exposure has been reduced to zero and no Issuing Bank has any further
obligation to issue Letters of Credit under the Credit Agreement and (ii) shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Lender or any Guarantor upon the bankruptcy or reorganization
of any Borrower, any Guarantor or otherwise.

                  (b) The Guarantees of the Guarantors hereunder shall also
terminate at the times and under the circumstances provided in Section 10.15 of
the Credit Agreement.

                  SECTION 11. Binding Effect; Several Agreement; Assignments.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Guarantors
that are contained in this Agreement shall bind and inure to the benefit of each
party hereto and their respective successors and assigns. This Agreement shall
become effective as to any Guarantor when a counterpart hereof (or an Additional
Guarantor Supplement) executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent, and a counterpart hereof (or of an
Additional Guarantor Supplement) shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the other
Lenders, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

                  SECTION 12. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent
hereunder and of the other Lenders under the other Credit Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which

 



--------------------------------------------------------------------------------



 



 4

given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.

                  (b) Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
between the Guarantors with respect to which such waiver, amendment or
modification relates and the Administrative Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).

                  SECTION 13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                  SECTION 14. Notices. All communications and notices hereunder
shall be in writing and given as provided in Section 10.01 of the Credit
Agreement. All communications and notices hereunder to each Guarantor shall be
given to it in care of The Borrower Agent.

                  SECTION 15. Survival of Agreement; Severability. (a) All
covenants, agreements, representations and warranties made by the Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the Administrative Agent and the other
Lenders and shall survive the making by the Lenders of the Loans and the
issuance of the Letters of Credit by the Issuing Banks regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any other fee or amount payable under this Agreement or any other Credit
Document is outstanding and unpaid or the LC Exposure does not equal zero and as
long as the Commitments and the obligations of the Issuing Banks to issue
Letters of Credit have not expired or been terminated.

                  (b) In the event any one or more of the provisions contained
in this Agreement or in any other Credit Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

                  SECTION 16. Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 11. Delivery of an executed signature page to this Agreement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

                  SECTION 17. Rules of Interpretation. The rules of
interpretation specified in Sections 1.02 through 1.05 of the Credit Agreement
shall be applicable to this Agreement.

                  SECTION 18. Jurisdiction; Consent to Service of Process.
(a) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Credit Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any other Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Credit
Documents against any Guarantor or its properties in the courts of any
jurisdiction.

                  (b) Each Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Credit Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest

 



--------------------------------------------------------------------------------



 



 5

extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

                  (c) Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 14. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

                  SECTION 19. Waiver of Jury Trial. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 19.

                  SECTION 20. Additional Guarantors. Pursuant to Section 5.08 of
the Credit Agreement, each Material Subsidiary of Holdings (other than the
Company and ASII) that is not a Guarantor hereunder is required to enter into
this Agreement as a Guarantor. Upon execution and delivery after the date hereof
by the Administrative Agent and any Subsidiary of an instrument in the form of
Annex 1 (an “Additional Guarantor Supplement”), such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any Additional Guarantor
Supplement adding an additional Guarantor as a party to this Agreement shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

                  SECTION 21. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other Indebtedness at any time owing by such Lender to or
for the credit or the account of any Guarantor against any or all the
obligations of such Guarantor now or hereafter existing under this Agreement and
the other Credit Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 21 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 



--------------------------------------------------------------------------------



 



 6

                  IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.



  AMERICAN STANDARD ITALIA SRL,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  WABCO STANDARD TRANE BV,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  A-S DEUTSCHLAND GMBH,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  AMERICAN STANDARD (UK) CO.,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  WABCO STANDARD GMBH,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  WABCO STD. FRENCH HOLDINGS SARL,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  AMERICAN STANDARD EUROPE BV,



  by:


--------------------------------------------------------------------------------


Name
Title:

 



--------------------------------------------------------------------------------



 



 7



  AMERICAN STANDARD PLUMBING
(UK) LTD.,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  IDEAL STANDARD LTD.,



  by:


--------------------------------------------------------------------------------


Name:
Title::



  TRANE EXPORT LLC ,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  WABCO AUTOMOTIVE BV ,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  WABCO AUTOMOTIVE HOLDINGS
INC.,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  WABCO EUROPE BV ,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  WABCO FAHRZEUGSYSTEME GMBH,

by:


--------------------------------------------------------------------------------


Name:
Title:



  WABCO GMBH ,

 



--------------------------------------------------------------------------------



 



 8



  by:


--------------------------------------------------------------------------------


Name:
Title:



  WABCO GMBH & CO. OHG,



  by:


--------------------------------------------------------------------------------


Name:
Title:



  THE CHASE MANHATTAN BANK, as
Administrative Agent,



  by:


--------------------------------------------------------------------------------


Name:
Title:

 



--------------------------------------------------------------------------------



 



Schedule I to the
Subsidiary Guarantee Agreement

Guarantors

American Standard Italia S.r.L.
American Standard (UK) Co.
American Standard Europe BV
American Standard Plumbing (UK) Ltd.
A-S Deutschland GmbH
Ideal Standard Ltd.
Trane Export LLC
WABCO Automotive BV
WABCO Automotive Holdings Inc.
WABCO Europe BV
WABCO Fahrzeugsysteme GmbH
WABCO GmbH
WABCO GmbH & Co. OHG
WABCO Standard Trane BV
WABCO Standard French Holdings SARL
WABCO Standard GmbH

 



--------------------------------------------------------------------------------



 



Schedule II to the
Subsidiary Guarantee Agreement

Limitations on Obligations of Non-US Guarantors

No Non-US Guarantor shall be a guarantor under the Subsidiary Guarantee
Agreement for any Obligations of any Non-US Subsidiary if the guarantee of such
Obligations of such Non-US Subsidiary by such Non-US Guarantor would result in
(A) any violation of any applicable law or any joint venture or similar
agreement with any Person other than Holdings or a Subsidiary, (B) any liability
on the part of the officers, directors or employees of such Non-US Guarantor, or
(C) any adverse tax consequences for Holdings or any of its Subsidiaries.

Based on the foregoing, unless written notice amending Schedule II is delivered
to the Administrative Agent hereafter, no Non-US Guarantor is guaranteeing the
Obligations of any other Non-US Subsidiary other than its own subsidiaries, and,
in any event, only in excess of its stated capital.

 



--------------------------------------------------------------------------------



 



Annex 1 to the
Subsidiary Guarantee Agreement



       SUPPLEMENT NO.         dated as of                    , to the Subsidiary
Guarantee Agreement dated as of November 6, 2001, among each of the subsidiaries
listed on Schedule I thereto (collectively, the “Guarantors”) of AMERICAN
STANDARD COMPANIES INC., a Delaware corporation (“Holdings”), and THE CHASE
MANHATTAN BANK, as administrative agent (the “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).

                  A. Reference is made to (a) the Five-Year Credit Agreement
dated as of November 6, 2001 (as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among American Standard
Companies Inc., American Standard Inc., American Standard International Inc.,
the Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, The Chase Manhattan Bank, as Administrative Agent,
Issuing Bank and Swingline Lender, Chase Manhattan International Limited, as
London Agent, Chase Manhattan International Limited, as Italian Agent, Bank of
America, N.A., Citibank, N.A. and Deutsche Bank AG, as Co-Syndication Agents,
and The Industrial Bank of Japan Trust Company and Lloyds TSB Bank PLC, as
Documentation Agents and (b) the Subsidiary Guarantee Agreement dated as of
November 6, 2001, among the Guarantors and the Administrative Agent (the
“Guarantee Agreement”).

                  B. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guarantee Agreement
and the Credit Agreement.

                  C. The Guarantors have entered into the Guarantee Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Pursuant to Section 5.08 of the Credit Agreement, each Material
Subsidiary of Holdings (other than the Company and ASII) that is not a party to
the Guarantee Agreement is required to enter into the Guarantee Agreement as a
Guarantor. Section 20 of the Guarantee Agreement provides that additional
Subsidiaries of Holdings may become Guarantors under the Guarantee Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of Holdings (the “New Guarantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guarantee Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

                  Accordingly, the Administrative Agent and the New Guarantor
agree as follows:

                  SECTION 1. In accordance with Section 20 of the Guarantee
Agreement, the New Guarantor by its signature below becomes a Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby (a) agrees to all the terms
and provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. Each reference to a “Guarantor” in the Guarantee Agreement
shall be deemed to include the New Guarantor. The Guarantee Agreement is hereby
incorporated herein by reference.

                  SECTION 2. The New Guarantor represents and warrants to the
Administrative Agent and the other Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

                  SECTION 3. This Supplement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Supplement shall become effective when
the Administrative Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

                  SECTION 4. Except as expressly supplemented hereby, the
Guarantee Agreement shall remain in full force and effect.

                  SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                  SECTION 6. In case any one or more of the provisions contained
in this Supplement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining

 



--------------------------------------------------------------------------------



 



 2

provisions contained herein and in the Guarantee Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

                  SECTION 7. All communications and notices hereunder shall be
in writing and given as provided in Section 14 of the Guarantee Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower
Agent.

                  SECTION 8. The New Guarantor agrees to reimburse the
Administrative Agent for its out-of-pocket expenses in connection with this
Supplement, including the fees, disbursements and other charges of counsel for
the Administrative Agent.

                  IN WITNESS WHEREOF, the New Guarantor and the Administrative
Agent have duly executed this Supplement to the Guarantee Agreement as of the
day and year first above written.



  [Name Of New Guarantor],



  by:


--------------------------------------------------------------------------------


Name:
Title:
Address:



  THE CHASE MANHATTAN BANK, as
Administrative Agent,



  by:


--------------------------------------------------------------------------------


Name:
Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT H

[FORM OF]



       INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of November 6,
2001, among AMERICAN STANDARD COMPANIES INC. (“Holdings”); AMERICAN STANDARD
INC. and AMERICAN STANDARD INTERNATIONAL INC.(collectively, the “Borrowers”);
each of the subsidiaries listed on Schedule I hereto (collectively, the
“Guarantors”) of American Standard Companies Inc; and THE CHASE MANHATTAN BANK,
as administrative agent (the “Administrative Agent”) for the Lenders (as defined
in the Credit Agreement referred to below).

                  Reference is made to (a) Five-Year Credit Agreement dated as
of November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, The Chase Manhattan Bank, as Administrative Agent, Issuing Bank
and Swingline Lender, Chase Manhattan International Limited, as London Agent,
Chase Manhattan International Limited, as Italian Agent, Bank of America, N.A.,
Citibank, N.A. and Deutsche Bank AG, as Co-Syndication Agents, and The
Industrial Bank of Japan Trust Company and Lloyds TSB Bank PLC, as Documentation
Agents and (b) the Subsidiary Guarantee Agreement dated as of November 6, 2001,
among the Guarantors and the Administrative Agent (the “Guarantee Agreement”).
Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

                  The Lenders have agreed to make Loans to the Borrowers, and
the Issuing Banks have agreed to issue Letters of Credit for the account of the
Borrowers, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. The Guarantors have guaranteed such Loans
and the other Obligations (as defined in the Guarantee Agreement) of the Credit
Parties under the Credit Agreement and other Credit Parties pursuant to the
Guarantee Agreement. The obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit are conditioned upon, among other
things, the execution and delivery by Holdings, the Borrowers and the Guarantors
of an agreement in the form hereof.

                  Accordingly, Holdings, the Borrowers, each Guarantor and the
Administrative Agent agree as follows:

                  SECTION 1. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 3), Holdings and each Borrower agrees that in the
event a payment shall be made by any Guarantor under the Guarantee Agreement,
Holdings and each Borrower shall be jointly and severally liable to indemnify
such Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment.

                  SECTION 2. Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 3) that, in the event a
payment shall be made by any other Guarantor under the Guarantee Agreement to
satisfy a claim of the Administrative Agent or any Lender and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
Holdings and the Borrowers as provided in Section 1, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment multiplied by a fraction of which the numerator shall be the net worth
of the Contributing Guarantor on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 12, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 12, the
date of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 2 shall be subrogated to the rights of such Claiming Guarantor
under Section 1 to the extent of such payment.

                  SECTION 3. Subordination. Notwithstanding any provision of
this Agreement to the contrary, all rights of the Guarantors under Sections 1
and 2 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of Holdings,
any Borrower or any Guarantor to make the payments required by Sections 1 and 2
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

 



--------------------------------------------------------------------------------



 



 2

                  SECTION 4. Termination. This Agreement shall survive and be in
full force and effect so long as any Obligation is outstanding and has not been
indefeasibly paid in full in cash, and so long as the LC Exposure has not been
reduced to zero or any of the Commitments under the Credit Agreement have not
been terminated, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Lender or any Guarantor upon the bankruptcy or reorganization of Holdings, any
Borrower, any Guarantor or otherwise.

                  SECTION 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                  SECTION 6. No Waiver; Amendment. (a) No failure on the part of
the Administrative Agent or any Guarantor to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy by the Administrative Agent or any Guarantor preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. None of the Administrative Agent and the Guarantors
shall be deemed to have waived any rights hereunder unless such waiver shall be
in writing and signed by such parties.

                  (b) Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
between the Borrowers, the Guarantors and the Administrative Agent, with the
prior written consent of the Required Lenders (except as otherwise provided in
the Credit Agreement).

                  SECTION 7. Notices. All communications and notices hereunder
shall be in writing and given as provided in the Guarantee Agreement and
addressed as specified therein.

                  SECTION 8. Binding Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the parties that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns. No Borrower or Guarantor may assign or transfer any of
its rights or obligations hereunder (and any such attempted assignment or
transfer shall be void) without the prior written consent of the Required
Lenders. Notwithstanding the foregoing, at the time any Guarantor is released
from its obligations under the Guarantee Agreement in accordance with such
Guarantee Agreement and the Credit Agreement, such Guarantor will cease to have
any rights or obligations under this Agreement.

                  SECTION 9. Survival of Agreement; Severability. (a) All
covenants and agreements made by each Borrower and each Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
this Agreement or the other Credit Documents shall be considered to have been
relied upon by the Administrative Agent, the other Lender and each Guarantor and
shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Banks, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loans or any
other fee or amount payable under the Credit Agreement or this Agreement or
under any of the other Credit Documents is outstanding and unpaid or the LC
Exposure does not equal zero and as long as the Commitments and the obligations
of the Issuing Banks to issue Letters of Credit have not expired or been
terminated.

                  (b) In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
no party hereto shall be required to comply with such provision for so long as
such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

                  SECTION 10. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall be effective with
respect to any Guarantor when a counterpart bearing the signature of such
Guarantor shall have been delivered to the

 



--------------------------------------------------------------------------------



 



 3

Administrative Agent. Delivery of an executed signature page to this Agreement
by fax transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

                  SECTION 11. Rules of Interpretation. The rules of
interpretation specified in Sections 1.02 to 1.05 of the Credit Agreement shall
be applicable to this Agreement.

                  SECTION 12. Additional Guarantors. Pursuant to Section 5.08 of
the Credit Agreement, each Material Subsidiary (other than the Company and ASII)
is required to enter into this Agreement as a Guarantor. Upon execution and
delivery, after the date hereof, by the Administrative Agent and such a
Subsidiary of an instrument in the form of Annex 1 hereto, such Subsidiary shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor hereunder. The execution and delivery of any instrument
adding an additional Guarantor as a party to this Agreement shall not require
the consent of any Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.

 



--------------------------------------------------------------------------------



 



 4

                  IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their duly authorized officers as of the date first
appearing above.

              AMERICAN STANDARD ITALIA SRL,               by:
           

--------------------------------------------------------------------------------

        Name:
Title:               WABCO STANDARD TRANE BV,
    by:            

--------------------------------------------------------------------------------

        Name:
Title:               A-S DEUTSCHLAND GMBH,               by:            

--------------------------------------------------------------------------------

        Name:
Title:               AMERICAN STANDARD (UK) CO.,     by:            

--------------------------------------------------------------------------------

        Name:
Title:               WABCO STANDARD GMBH,     by:            

--------------------------------------------------------------------------------

        Name:
Title:               WABCO STD. FRENCH HOLDINGS SARL,               by:        
   

--------------------------------------------------------------------------------

        Name:
Title:

 



--------------------------------------------------------------------------------



 



 5

              AMERICAN STANDARD EUROPE BV,               by:            

--------------------------------------------------------------------------------

        Name:         Title:               AMERICAN STANDARD PLUMBING (UK) LTD.,
              by:            

--------------------------------------------------------------------------------

        Name:         Title:               IDEAL STANDARD LTD.,              
by:            

--------------------------------------------------------------------------------

        Name:
Title:               TRANE EXPORT LLC ,               by:            

--------------------------------------------------------------------------------

        Name:
Title:               WABCO AUTOMOTIVE BV ,               by:            

--------------------------------------------------------------------------------

        Name:
Title:               WABCO AUTOMOTIVE HOLDINGS INC.,               by:          
 

--------------------------------------------------------------------------------

        Name:
Title:

 



--------------------------------------------------------------------------------



 



 6

              WABCO EUROPE BV ,               by:            

--------------------------------------------------------------------------------

        Name:
Title:               WABCO FAHRZEUGSYSTEME GMBH,               by:            

--------------------------------------------------------------------------------

        Name:
Title:               WABCO GMBH ,               by:            

--------------------------------------------------------------------------------

        Name:
Title:               WABCO GMBH & CO. OHG,               by:            

--------------------------------------------------------------------------------

        Name:
Title:               THE CHASE MANHATTAN BANK, as
Administrative Agent,               by:            

--------------------------------------------------------------------------------

        Name:
Title:

 



--------------------------------------------------------------------------------



 



 7

SCHEDULE I
to the Indemnity Subrogation
and Contribution Agreement

Guarantors

Name

American Standard Italia S.r.L.
American Standard (UK) Co.
American Standard Europe BV
American Standard Plumbing (UK) Ltd.
A-S Deutschland GmbH
Ideal Standard Ltd.
Trane Export LLC
WABCO Automotive BV
WABCO Automotive Holdings Inc.
WABCO Europe BV
WABCO Fahrzeugsysteme GmbH
WABCO GmbH
WABCO GmbH & Co. OHG
WABCO Standard Trane BV
WABCO Standard French Holdings SARL
WABCO Standard GmbH

 



--------------------------------------------------------------------------------



 



 1

Annex 1 to
the Indemnity, Subrogation and
Contribution Agreement



       SUPPLEMENT NO.       dated as of [                       ], to the
Indemnity, Subrogation and Contribution Agreement dated as of November 6, 2001
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Indemnity, Subrogation and Contribution Agreement”), among AMERICAN
STANDARD COMPANIES INC. (“Holdings”); AMERICAN STANDARD INC. and AMERICAN
STANDARD INTERNATIONAL INC. (collectively, the “Borrowers”); each of the
subsidiaries listed on Schedule I hereto (collectively, the “Guarantors”) of
American Standard Companies Inc; and THE CHASE MANHATTAN BANK, as administrative
agent (the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement referred to below).

                  A. Reference is made to (a) the Five-Year Credit Agreement
dated as of November 6, 2001 (as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Holdings, American
Standard Inc., American Standard International Inc., the Borrowing Subsidiaries,
the Lenders from time to time party thereto, The Chase Manhattan Bank, as
Administrative Agent, Chase Manhattan International Limited, as London Agent,
[Chase Manhattan International Limited], as Italian Agent, Bank of America,
N.A., Citibank, N.A. and Deutsche Bank AG, as Co-Syndication Agents, and The
Industrial Bank of Japan Trust Company and Lloyds TSB Bank PLC, as Documentation
Agents, and (b) the Indemnity, Subrogation and Contribution Agreement dated as
of November 6, 2001, among the Guarantors and the Administrative Agent (the
“Indemnity, Subrogation and Contribution Agreement”).

                  B. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Indemnity,
Subrogation and Contribution Agreement and the Credit Agreement.

                  C. The Borrowers and the Guarantors have entered into the
Indemnity, Subrogation and Contribution Agreement in order to induce the Lenders
to make Loans and the Issuing Banks to issue Letters of Credit. Pursuant to
Section 5.08 of the Credit Agreement, each Material Subsidiary (other than the
Company and ASII) is required to enter into the Indemnity, Subrogation and
Contribution Agreement as a Guarantor. Section 12 of the Indemnity, Subrogation
and Contribution Agreement provides that additional Subsidiaries of Holdings may
become Guarantors under the Indemnity, Subrogation and Contribution Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of Holdings (the “New Guarantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Indemnity, Subrogation and Contribution Agreement in order
to induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

                  Accordingly, the Administrative Agent and the New Guarantor
agree as follows:

                  SECTION 1. In accordance with Section 12 of the Indemnity,
Subrogation and Contribution Agreement, the New Guarantor by its signature below
becomes a Guarantor under the Indemnity, Subrogation and Contribution Agreement
with the same force and effect as if originally named therein as a Guarantor and
the New Guarantor hereby agrees to all the terms and provisions of the
Indemnity, Subrogation and Contribution Agreement applicable to it as a
Guarantor thereunder. Each reference to a “Guarantor” in the Indemnity,
Subrogation and Contribution Agreement shall be deemed to include the New
Guarantor. The Indemnity, Subrogation and Contribution Agreement is hereby
incorporated herein by reference.

                  SECTION 2. The New Guarantor represents and warrants to the
Administrative Agent and the other Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

                  SECTION 3. This Supplement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by fax transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

 



--------------------------------------------------------------------------------



 



 2

                  SECTION 4. Except as expressly supplemented hereby, the
Indemnity, Subrogation and Contribution Agreement shall remain in full force and
effect.

                  SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                  SECTION 6. In case any one or more of the provisions contained
in this Supplement should be held invalid, illegal or unenforceable in any
respect, neither party hereto shall be required to comply with such provision
for so long as such provision is held to be invalid, illegal or unenforceable,
but the validity, legality and enforceability of the remaining provisions
contained herein and in the Indemnity, Subrogation and Contribution Agreement
shall not in any way be affected or impaired. The parties hereto shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

                  SECTION 7. All communications and notices hereunder shall be
in writing and given as provided in Section 7 of the Indemnity, Subrogation and
Contribution Agreement. All communications and notices hereunder to the New
Guarantor shall be given to it at the address set forth under its signature.

                  SECTION 8. The New Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

                  IN WITNESS WHEREOF, the New Guarantor and the Administrative
Agent have duly executed this Supplement to the Indemnity, Subrogation and
Contribution Agreement as of the day and year first above written.

              [Name Of New Guarantor],
    by:            

--------------------------------------------------------------------------------

        Name:
Title:         Address:               THE CHASE MANHATTAN BANK, as
Administrative Agent,     by:            

--------------------------------------------------------------------------------

        Name:
Title:

 



--------------------------------------------------------------------------------



 



 3

Guarantors

SCHEDULE I
to Supplement No.___ to the Indemnity
Subrogation and Contribution Agreement



         Name

 



--------------------------------------------------------------------------------



 



Schedule 1.01A — Approved Issuing Bank Affiliates

Chase Manhattan Bank USA, N.A.
Credit Admin. & Trade Finance
500 Stanton Christiana Road, 2OPS/ 3rd Floor
Newark Delaware, Delaware 19801

      Contact:   Mike Handago, Vice President Tel:   (302) 634-3195 Fax:   (302)
634-3220

 



--------------------------------------------------------------------------------



 



Schedule 1.01B Initial Material Subsidiaries

Borrowers/Material Subs
American Standard Companies Inc.
American Standard Inc.
American Standard International Inc.
American Standard Italia S.r.L.
American Standard (UK) Co.
WABCO Standard Trane BV
A-S Deutschland GmbH
WABCO Standard GmbH
WABCO Standard French Holdings SARL

Guarantors/Material Subs
Trane Export LLC
WABCO GmbH & Co. OHG
American Standard Plumbing (UK) Ltd.

Guarantors/Subsidiaries that hold Equity in Material Subs
WABCO Automotive Holdings Inc.
WABCO Fahrzeugsysteme GmbH
WABCO GmbH
WABCO Automotive BV
WABCO Europe BV
American Standard Europe BV
Ideal Standard Ltd.

 



--------------------------------------------------------------------------------



 



Schedule 3.06 Litigation

[Nothing to disclose]

 



--------------------------------------------------------------------------------



 



Schedule 3.10 Environmental

[Nothing to disclose]

 



--------------------------------------------------------------------------------



 



Schedule 6.02 Existing Liens

[Nothing to disclose.]

 



--------------------------------------------------------------------------------



 



Schedule 6.03 Existing Sale Leaseback Transactions

On March 29, 2001 American Standard Inc. entered into a sale and lease back
arrangement of its interest in a corporate center located at One Centennial
Avenue, Piscataway, New Jersey for US $22,000,000.00 with CRIC, Inc.

On June 28, 2001 Wabco France SNC entered into a sale and lease back arrangement
of its land and building located in Claye-Sauilly, France for FF 46,000,000.00
(US $5,950,000.00) with CMCIC Lease SA and Natexis Bail SA.

 



--------------------------------------------------------------------------------



 



Schedule 2.01

American Standard
Lenders and Commitments
Five-Year Credit Agreement

                  Lender   Commitments

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    US Tranche   Italian Tranche     Commitments   Commitments    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The Chase Manhattan Bank
  $ 0.00     $ 73,076,923.08  
Bank of America, N.A.
  $ 63,076,923.08          
The Industrial Bank of Japan Trust Company
  $ 63,076,923.08          
Deutsche Bank AG, New York Branch
  $ 63,076,923.08          
Lloyds TSB Bank PLC
  $ 63,076,923.08          
Citibank, N.A.
  $ 0.00     $ 63,076,923.08  
Fleet National Bank
  $ 53,846,153.85          
The Bank of Nova Scotia
  $ 53,846,153.85          
ABN AMRO Bank N.V.
  $ 46,153,846.15          
BNP Paribas
  $ 46,153,846.15          
Credit Industriel et Commercial
  $ 38,461,538.46          
The Bank of New York
  $ 38,461,538.46          
Bank of Tokyo-Mitsubishi Trust Company
  $ 38,461,538.46          
Barclays Bank PLC
  $ 38,461,538.46          
HSBC Bank USA
  $ 38,461,538.46          
Credit Agricole Indosuez
  $ 38,461,538.46          
Credit Lyonnais New York Branch
  $ 38,461,538.46          
Bayerische Hypo- und Vereinsbank AG, New York Branch
  $ 30,769,230.77          

 



--------------------------------------------------------------------------------



 

                  Lender   Commitments

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    US Tranche   Italian Tranche     Commitments   Commitments    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Natexis Banques Populaires
  $ 19,230,769.23          
PB Capital Corporation
  $ 19,230,769.23          
Firstar Bank, NA
  $ 19,230,769.23          
Societe Generale
  $ 19,230,769.23          
Banca Nazionale del Lavoro S.p.A.-New York Branch
  $ 0.00     $ 15,384,615.38  
Allied Irish Bank, PLC
  $ 11,538,461.54          
IntesaBCI, New York Branch
  $ 0.00     $ 7,692,307.69  
Total
  $ 840,769,230.77     $ 159,230,769.23  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



 



Schedule 2.18 — Payment Instructions

US Tranche and Swingline Borrowings denominated in US$



  The Chase Manhattan Bank
New York, NY 10017
ABA#: 021000021
Credit: American Standard, Inc.
Account#: 144081727

Italian Tranche Borrowings

         To an account or accounts to be designated by the Italian Agent.

Other Borrowings in Designated Foreign Currencies

         To an account or accounts to be designated by the applicable Agent.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2:05(J) EXISTING LETTERS OF CREDIT AS OF SEPTEMBER 30, 2001

                                              L/C NO.   AMOUNT   DIV  
BENEFICIARY   MATURITY DATE    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

P
  200131 - EU 306,775     293,276.90     WABCO BV   DRESDNER BK, GERMANY  
Evergreen clause
P
  P201259     1,925,000.00     AMSTAN   US FIDELITY & GUARANTY CO   Evergreen
clause
SB
  203934 - DM 1,000,000     488,500.00     WABCO BV   DRESDNER BK, GERMANY  
Evergreen clause
P
  205966 = DM 2,500,000     1,221,250.00     WABCO BV   DRESDNER BK, GERMANY  
Evergreen clause
P
  207753     5,000,000.00     STD TRANE INS   VERMONT COMM OF INSURANCE  
Evergreen clause
P
  209085     7,780,884.00     STD TRANE INS   VIRGINIA SURETY INS CO   Evergreen
clause
P
  212884 DM 2,500,000     1,221,250.00     WABCO STD GMBH   DRESDNER BK  
Evergreen clause
P
  216549     120,000.00     TCS   NOESCO LLC     11/26/02  
P
  217056 = DM 1,000,000     480,500.00     WABCO GMBH   DRESDNER BK   Evergreen
clause
T
  217538     297,300.00     CORP   CA DEPT OF HEALTH   Evergreen clause
T
  220911     185,553.00     AMERICAS   NJDEPE   Evergreen clause
T
  255097     673,970.00     CORP   CA DEPT/HEALTH   Evergreen clause
P
  293315 - EU 460,162     439,915.53     WABCO BV   SPARKASSE NEUS, GERMANY  
Evergreen clause
P
  294680     17,656,356.00     CORP   NATL UNION FIRE INS CO-PITTS   Evergreen
clause
P
  297891 - DM 500,000     244,250.00     WABCO BV   VOKLSBANK, GERMANY  
Evergreen clause
P
  298063     10,300,000.00     UPG/WASG   NATL UNION FIRE INS CO-PITTS  
Evergreen clause
P
  343556 - DM 800,000     390,800.00     WABCO BV   DRESDNER BK, GERMANY  
Evergreen clause
 
  TOTAL NEW FACILITIES   $ 48,718,805.43                          
P
  285892 (3/15/01)     100,000.00     TRANE SLS   45-18 COURT SQ LIC    
12/26/01  
P
  297290     90,000.00     TRANE EXP   CONSORCIO CONTRINA, FRANCE     7/26/02  
P
  208661 (4/24/01)     1,778,610.00     TRANE EXP   GREE ELECTRIC, CHINA    
12/19/01  
P
  208662 (4/24/01)     8,654,046.00     TRANE EXP   GREE ELECTRIC, CHINA    
12/19/01  
P
  212681 CAD 842,049.14     555,078.79     WABCO STD TRANE   SOCIETE
D'ELECTROLYSE ET DE CHIMIE     1/24/02  
 
  TOTAL CHASE OLD FACILITIES   $ 11,177,734.79                          
 
  Bk Amer 40022 (4/3/01)     40,500,000.00     CORP   TRAVELER IND INS        
 
  Bk Amer 40065     1,000,000.00     DPG   NJDEPE        
 
       BK AMERICA     41,500,000.00                          
 
  TOTAL L/C'S   $ 101,396,540.22                          

 



--------------------------------------------------------------------------------



 



Schedule 6.04 Subsidiary
Indebtedness



                                          IN MILLIONS   IN MILLIONS            
  LOCAL   FACILITY IN               CURRENCY   LOCAL SUBSIDIARIES (NON MATERIAL
SUBSIDIARIES OR BORROWERS)   CURRENCY   AMOUNT   CURRENCY

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

AMERICAN INDUSTRIAL PLASTICS CO.
  EGP     35,969.11       41,556.91  
AMERICAN STANDARAD TRANE JAPAN, LTD.
  JPY     1,432,332.18       1,735,072.39  
AMERICAN STANDARD KOREA, INC.
  KRW     319,551.32       3,912,873.35  
AMERICAN STANDARD SANITARYWARE(THAILAND)
PUBLIC COMPANY LTD.
  THB     142,927.02       170,053.81  
AMSTAN SANITARYWARE INC.
  V DONG     48,754,875.49       90,009,000.90  
A-S AIRCONDITIONING PRODUCTS LTD.
  RMB     233,410.86       372,464.14  
A-S PLUMBING PRODUCTS LTD.
                    82,769.81  
IDEAL STANDARD S.A.
  EGP     6,755.66       27,627.89  
ISLAMIC ACRYLIC COMPANY S.A.E.
  EGP     24,836.12       39,425.79  
JADO FRANCE S.A.
  FRF     641.42       7,661.39  
JADO GERMANY
  DEM     —       934.98  
JADO IBERIA PRODUCTOS METAL URGICOS,S.A.
  PTE     107,166.19       500,108.91  
JADO ITALIA
  ITL     1,607,236.77       2,877,879.46  
MELOH GERMANY
  DEM     2,379.95       2,379.95  
PT AMERICAN STANDARD INDONESIA
  IDR     7,776.28       19,319.94  
SANIFRANCE
  FRF     3,534.93       —  
SANITARY WARES MFG. CORP.
  PHP     144,346.31       150,200.27  
SANWAB E.B.S. INC.
  JPY     316,979.78       358,980.50  
SOCIETE TRANE
  FRF     2,031.16       —  
TDU PTY. LTD.
  AUD     7,500.15       9,027.28  
TRANE AIRE ACONDICIONADO S.A.
  PTE     1,742.54          
TRANE de MEXICO, S.A. de C.V.
  MXN     3,638.97       76,408.79  
TRANE do BRAZIL INDUSTRIA e COMERCIO LTDA.
  REAL     197.56       6,765.75  
TRANE HONG KONG
  HKD     179.39          
TRANE S.A.E.
  EGP     8,848.43       8,848.43  
TROC AIR CONDITIONING, LTD.
  TWD     106,054.86       253,234.43  
VENBORGH HOLDING B.V.
  NLG     4,000.91          
WABCO KOREA INC.
  KRW     2,035,998.43       2,608,582.24  
WABCO PERROT BREMSEN GmbH
  DEM     5,663.01       2,001.71  
 
                         
TOTAL
                       
CAPITALIZED LEASES INCLUDED IN DEBT TOTAL =$1,199
                       


[Additional columns below]

[Continued from above table, first column(s) repeated]

                                  $ in millions   $ in millions        
SUBSIDIARIES (NON MATERIAL SUBSIDIARIES OR BORROWERS)   DEBT   FACILITY  
GUARANTEED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

AMERICAN INDUSTRIAL PLASTICS CO.
    8,439       9,750       —  
AMERICAN STANDARAD TRANE JAPAN, LTD.
    11,970       14,500     By Asi
AMERICAN STANDARD KOREA, INC.
    245       3,000     By Asi
AMERICAN STANDARD SANITARYWARE(THAILAND) PUBLIC COMPANY LTD.
    3,214       3,824     By Asi
AMSTAN SANITARYWARE INC.
    3,250       6,000     By Asi
A-S AIRCONDITIONING PRODUCTS LTD.
    28,200       45,000     By Asi
A-S PLUMBING PRODUCTS LTD.
    0       10,000     By Asi
IDEAL STANDARD S.A.
    1,585       6,482       —  
ISLAMIC ACRYLIC COMPANY S.A.E.
    5,827       9,250       —  
JADO FRANCE S.A.
    90       1,075       —  
JADO GERMANY
    0       440          
JADO IBERIA PRODUCTOS METAL URGICOS,S.A.
    492       2,296       —  
JADO ITALIA
    764       1,368       —  
MELOH GERMANY
    1,120       1,120       —  
PT AMERICAN STANDARD INDONESIA
    805       2,000     By Asi
SANIFRANCE
    496       0.000       —  
SANITARY WARES MFG. CORP.
    2,811       2,925     By Asi
SANWAB E.B.S. INC.
    2,649       3,000     By Asi
SOCIETE TRANE
    285       —       —  
TDU PTY. LTD.
    3,654       4,398     By Asi
TRANE AIRE ACONDICIONADO S.A.
    8       —       —  
TRANE de MEXICO, S.A. de C.V.
    381       8,000     By Asi
TRANE do BRAZIL INDUSTRIA e COMERCIO LTDA.
    73       2,500     By Asi
TRANE HONG KONG
    23       —       —  
TRANE S.A.E.
    2,076       2,076       —  
TROC AIR CONDITIONING, LTD.
    3,074       7,340     By Asi
VENBORGH HOLDING B.V.
    1,671       —       —  
WABCO KOREA INC.
    1,561       2,000     By Asi
WABCO PERROT BREMSEN GmbH
    2,665       942       —  
 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           
TOTAL
    87,428       149,286          
CAPITALIZED LEASES INCLUDED IN DEBT TOTAL =$1,199
                       


Page 1